 



EXHIBIT 10.52

EXECUTION COUNTERPART

CREDIT AGREEMENT

among

TEPPCO PARTNERS, L.P.,
as Borrower,

SUNTRUST BANK,
as Administrative Agent and LC Issuing Bank

and

THE LENDERS PARTY HERETO,
as Lenders

dated as of June 27, 2003

$550,000,000 Revolving Facility



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY CAPITAL MARKETS,
a division of SunTrust Capital Markets, Inc.,
as Sole Lead Arranger

WACHOVIA BANK, NATIONAL ASSOCIATION
and
BANK ONE, NA
as Co-Syndication Agents

BNP PARIBAS
and
KEY BANK, N.A.,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

        Page SCHEDULES AND EXHIBITS Schedule 2   —   Lenders and Commitments
Schedule 5   —   Closing Documents Schedule 7.2   —   List of Companies and
Significant Subsidiaries Schedule 7.8   —   Litigation Schedule 7.10   —  
Environmental Matters Schedule 7.11   —   Employee Plan Matters Schedule 7.12  
—   Existing Debt Schedule 7.13   —   Existing Liens Schedule 7.15   —  
Affiliate Transactions Schedule 7.20   —   Restrictions on Distributions      
Exhibit A   —   Form of Note Exhibit B   —   Form of Guaranty Exhibit C-1   —  
Form of Borrowing Request Exhibit C-2   —   Form of Notice of Conversion
Exhibit C-3   —   Form of Request for Issuance Exhibit C-4   —   Form of
Compliance Certificate Exhibit D   —   Form of Opinion of Counsel Exhibit E   —
  Form of Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of June 27,
2003, among TEPPCO PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), the Lenders (defined below), SUNTRUST BANK (“SunTrust”), as the
Administrative Agent for the Lenders and as the issuer of Letters of Credit
(defined below) (the “LC Issuing Bank”), Wachovia Bank, National Association and
Bank One, NA as Co-Syndication Agents (the “Co-Syndication Agents”) and BNP
Paribas and Key Bank, N.A. as Co-Documentation Agents (the “Co-Documentation
Agents”).

     The Borrower has requested that the Lenders extend to the Borrower a
revolving credit facility not to exceed at any time outstanding $550,000,000 (as
that amount may be increased, reduced or cancelled pursuant to this Agreement)
to be used by the Borrower as provided in Section 7.1.

     ACCORDINGLY, for adequate and sufficient consideration, the Borrower, the
Lenders, the LC Issuing Bank, the Administrative Agent, the Co-Syndication
Agents, and the Co-Documentation Agents agree as follows:

ARTICLE I
DEFINITIONS AND TERMS

     SECTION 1.1. Definitions.

     As used in the Credit Documents:



       “Acquisition” by any Person means any transaction or series of
transactions on or after the date hereof pursuant to which that Person directly
or indirectly, whether in the form of a capital expenditure, an Investment, a
merger, a consolidation or otherwise and whether through a solicitation of
tender of Equity Interests, one or more negotiated block, market, private or
other transactions, or any combination of the foregoing, purchases (a) all or
substantially all of the business or assets of any other Person or operating
division or business unit of any other Person, or (b) more than 25% of the
Equity Interests in any other Person.          “Additional Debt” means Funded
Debt issued or incurred by any Company after the date hereof, other than Funded
Debt under this Agreement and Funded Debt (a) that is Permitted Non-Recourse
Debt of any Person used for the purposes described in clause (i) of the
definition of “Permitted Non-Recourse Debt” or (b) the proceeds of which are
used to refinance the Senior Notes, provided that the principal amount of the
refinancing shall not exceed the sum of (i) the principal amount of, and accrued
interest on, the Senior Notes so refinanced and (ii) reasonable fees and
expenses and the premium, if any, incurred in connection with any such
refinancing.          “Administrative Agent” means, at any time, SunTrust Bank
(or its successor appointed under Section 13.1), acting as administrative agent
for the Lenders under the Credit Documents.

 



--------------------------------------------------------------------------------



 





       “Affiliate” of a Person means any other individual or entity that
directly or indirectly controls, is controlled by or is under common control
with that Person. For purposes of this definition, (a) “control”, “controlled
by” and “under common control with” mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of voting securities or other interests, by contract or
otherwise), and (b) the General Partner and all of the Companies are Affiliates
with each other.          “Agreement” is defined in the preamble to this
Agreement.          “Applicable Margin” means, for any LIBOR Rate Borrowing,
(i) on any date the Consolidated Funded Debt to Pro Forma EBITDA ratio of the
Borrower is less than or equal to 4.5:1.0, the number of basis points set forth
below in the columns identified as Level 1, Level 2, Level 3, Level 4 or Level
5, opposite the LIBOR Rate, and (ii) on any date the Consolidated Funded Debt to
Pro Forma EBITDA ratio of the Borrower is greater than 4.5:1.0, the number of
basis points set forth below in the columns identified as Level 1, Level 2,
Level 3, Level 4 or Level 5, opposite the Leveraged LIBOR Rate.

                                              LEVEL 1   LEVEL 2   LEVEL 3  
LEVEL 4             Reference   Reference   Reference   Reference            
Rating at   Rating at   Rating at   Rating at             least A- by   least
BBB+   least BBB by   least BBB-   LEVEL 5     S&P and   by S&P and   S&P and  
by S&P and   Reference     A3 by   Baa1 by   Baa2 by   Baa3 by   Rating Lower
Basis for Pricing   Moody’s   Moody’s   Moody’s   Moody’s   Than Level 4

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

LIBOR Rate
    50.0       60.0       70.0       100.0       137.5  
Leveraged LIBOR Rate
    62.5       72.5       82.5       112.5       150.0  



  The Applicable Margin will be based upon the Level corresponding to the
Reference Rating, and the corresponding Consolidated Funded Debt to Pro Forma
EBITDA ratio, in each case in effect at the time of determination. For any LIBOR
Rate Borrowing, the Applicable Margin will be based upon the Level corresponding
to the Reference Rating, and the corresponding Consolidated Funded Debt to Pro
Forma EBITDA ratio, in each case in effect on the initial day of the Interest
Period for such Borrowing.          “Assignee” is defined in Section 14.10(d).  
       “Assignment” is defined in Section 14.10(d).          “Base Rate” means,
for any day, the greater of (a) the annual interest rate most recently announced
by the Administrative Agent as its prime lending rate (which may not necessarily
represent the lowest or best rate actually charged to any customer, as the
Administrative Agent may make commercial loans or other loans at interest rates
higher or lower than that prime lending rate) in effect at its principal office
in Atlanta, Georgia,

2



--------------------------------------------------------------------------------



 





    which rate may automatically increase or decrease without notice to the
Borrower or any other Person, and (b) the sum of the Fed Funds Rate plus 0.5%.



       “Base Rate Borrowing” means a Borrowing bearing interest at the Base
Rate.          “Borrower” is defined in the preamble to this Agreement.    
     “Borrowing” means any amount disbursed to or on behalf of the Borrower by
one or more Lenders under Section 2.1 pursuant to the procedures specified in
Section 2.2, either as an original disbursement of funds, a renewal, extension
or continuation of an amount outstanding.          “Borrowing Date” is defined
in Section 2.2(a).          “Borrowing Request” means a request pursuant to
Section 2.2(a), substantially in the form of Exhibit C-1.          “Business
Day” means (a) for purposes of any LIBOR Rate Borrowing, a day on which
commercial banks are open for international business in London, England, and
(b) for all other purposes, any day other than Saturday, Sunday, and any other
day on which commercial banks are authorized by Legal Requirement to be closed
in Georgia or New York.          “Cash Collateral Account” is defined in
Section 12.1(c).          “Capital Lease” means any capital lease or sublease
that is required by GAAP to be capitalized on a balance sheet.    
     “Centennial Guaranty” means the guaranty by TE Products of certain Debt of
Centennial Pipeline LLC in a principal amount not to exceed, at any one time
outstanding, $75,000,000.          “CERCLA” means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601
et seq.          “Closing Date” means the date, which must be a Business Day
occurring no later than June 27, 2003, upon which all of the conditions
precedent set forth in Article V to the effectiveness of this Agreement have
been satisfied.          “Commitment” means, as the context may require and at
any time and for any Lender, either (a) the amount stated beside that Lender’s
name under the column captioned “Commitment” on the most recently amended
Schedule 2 (which amount is subject to reduction and cancellation as provided in
this Agreement), or (b) the commitment of such Lender to make Extensions of
Credit.          “Commitment Percentage” means, for any Lender and at any time,
the proportion (stated as a percentage) that its Commitment bears to the total
Commitments of all the Lenders.

3



--------------------------------------------------------------------------------



 





       “Company” means, at any time, each of the Borrower and any of its
Subsidiaries, and “Companies” means, collectively, the Borrower and all of its
Subsidiaries.          “Compliance Certificate” means a certificate
substantially in the form of Exhibit C-4 and signed by a Responsible Officer on
behalf of the Borrower.          “Consolidated EBITDA” means EBITDA of the
Borrower and its consolidated Subsidiaries.          “Consolidated Funded Debt”
means Funded Debt of the Borrower and its Subsidiaries on a consolidated basis
other than (i) Permitted Non-Recourse Debt of such Subsidiaries and (ii) Debt
arising under the Centennial Guaranty.          “Consolidated Net Worth” means
as at any date total partners’ capital of the Borrower and its consolidated
Subsidiaries as at such date, excluding the effects of any write-ups of assets
after December 31, 2002, determined in accordance with GAAP. The effect of any
increase or decrease in total partners’ capital in any period as a result of (i)
items of income or loss not reflected in the determination of net income but
reflected in the determination of comprehensive income, to the extent required
by FASB Statement 130 or (ii) items of assets, liabilities, income or loss
reflected in the determination of the statement of financial position, to the
extent required by FASB Statement 133, each as in effect from time to time,
shall be excluded in determining Consolidated Net Worth.          “Constituent
Documents” means, for any Person, the documents for its formation and
organization, which, for example, (a) for a corporation are its corporate
charter and bylaws, (b) for a partnership is its partnership agreement, (c) for
a limited liability company are its certificate of organization and regulations,
and (d) for a trust is the trust agreement or indenture under which it is
created.          “Conversion Notice” means a request pursuant to Section 3.10,
substantially in the form of Exhibit C-2.          “Credit Documents” means
(a) this Agreement, all certificates and reports delivered by or on behalf of
any Company or the General Partner under this Agreement and all exhibits and
schedules to this Agreement, (b) all agreements, documents and instruments in
favor of the Administrative Agent, the LC Issuing Bank or the Lenders (or the
Administrative Agent on behalf of the LC Issuing Bank or the Lenders) delivered
by or on behalf of any Company or the General Partner in connection with or
under this Agreement or otherwise delivered by or on behalf of any Company or
the General Partner in connection with all or any part of the Obligations, and
(c) all renewals, extensions and restatements of, and amendments and supplements
to, any of the foregoing.          “Current Financials” means, unless otherwise
specified, either (a) the Borrower’s consolidated Financials for the year ended
December 31, 2002, or (b) at any time after annual Financials are first
delivered under Section 8.1, the Borrower’s annual Financials then most recently
delivered to the Lenders under Section 8.1(a), together with the Borrower’s
quarterly Financials then most recently delivered to the Lenders under
Section 8.1(b).

4



--------------------------------------------------------------------------------



 





       “Debt” means, for any Person, at any time and without duplication, the
sum of the following obligations of such Person and its consolidated
Subsidiaries: (a) all Funded Debt, (b) all obligations arising under acceptance
facilities or facilities for the discount or sale of accounts receivable,
(c) all direct or contingent obligations in respect of letters of credit and
(d) all guaranties, endorsements and other contingent obligations in respect of
obligations of other Persons or entities of the nature described in clauses
(a) through (c) above.          “Debtor Laws” means the Bankruptcy Code of the
United States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency,
re-organization, suspension of payments or similar Legal Requirements affecting
creditors’ Rights.          “Default Percentage” means, for any Lender and at
any time, the proportion (stated as a percentage) that the aggregate principal
amount of Borrowings owed to it bears to the aggregate principal amount of
Borrowings owed all the Lenders.          “Default Rate” means, for any day, an
annual interest rate equal from day to day to the lesser of (a) the sum of the
rate of interest applicable to Base Rate Borrowings plus 2%, and (b) the Maximum
Rate.          “Diluted Value” means, with respect to any assets of the
Borrower, the Fair Market Value of such assets, and, with respect to any assets
of any other Person, the Fair Market Value of such assets multiplied by the
percentage of the Equity Interests held directly or indirectly by the Borrower
in such Person.          “Distribution” means, with respect to any Equity
Interests issued by a Person (a) the retirement, redemption, purchase or other
acquisition for value of those Equity Interests, (b) the declaration or payment
of any dividend on or with respect to those Equity Interests, (c) any Investment
by that Person in the holder of any of those Equity Interests, and (d) any other
payment by that Person with respect to those Equity Interests.          “EBITDA”
means, for any Person and its consolidated Subsidiaries and for any period, the
sum of, without duplication, (i) Net Income of such Person and its consolidated
Subsidiaries (other than any Excluded Subsidiary of such Person) for such period
plus (ii) to the extent deducted in determining Net Income of such Person and
its consolidated Subsidiaries for such period, Interest Expense, Tax Expense,
depreciation and amortization, in each case, of such Person and its consolidated
Subsidiaries (other than any Excluded Subsidiary of such Person) for such
period.          “Employee Plan” means any employee pension benefit plan covered
by Title IV of ERISA and established or maintained by any Company or any ERISA
Affiliate (other than a Multiemployer Plan).          “Environmental Law” means
any applicable Legal Requirement that relates to protection of the environment
or to the regulation of any Hazardous Substances, including CERCLA, the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean

5



--------------------------------------------------------------------------------



 





  Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Rivers and
Harbors Act (33 U.S.C. § 401 et seq.), the Oil Pollution Act (33 U.S.C. § 2701
et seq.), analogous state and local Legal Requirements, and any analogous future
enacted or adopted Legal Requirement.          “Environmental Liability” means
any liability, loss, fine, penalty, charge, lien, damage, cost or expense of any
kind to the extent that it results (a) from the violation of any Environmental
Law, (b) from the Release or threatened Release of any Hazardous Substance, or
(c) from actual or threatened damages to natural resources.    
     “Environmental Permit” means any permit or license from any Person defined
in clause (a) of the definition of Governmental Authority that is required under
any Environmental Law for the lawful conduct of any business, process or other
activity.          “Equity Event” means (a) the contribution in cash of capital
(x) to the Borrower by any Person or (y) to any Significant Subsidiary (other
than an Excluded Subsidiary) by any Person other than the Borrower or a
Wholly-Owned Subsidiary of the Borrower, or (b) any issuance of Equity Interests
(x) by the Borrower to any Person or (y) by any Significant Subsidiary (other
than an Excluded Subsidiary) to any Person other than the Borrower or a
Wholly-Owned Subsidiary of the Borrower.          “Equity Interests” means,
(a) with respect to a corporation, shares of capital stock of such corporation
or any other interest convertible or exchangeable into any such interest,
(b) with respect to a limited liability company, a membership interest in such
company, (c) with respect to a partnership, a partnership interest in such
partnership, and (d) with respect to any other Person, an interest in such
Person analogous to interests described in clauses (a) through (c).    
     “ERISA” means the Employee Retirement Income Security Act of 1974.    
     “ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA,
is a member of any Company’s controlled group or is under common control with
any Company within the meaning of Section 414 of the IRC.          “Event of
Default” is defined in Article 11.          “Excluded Subsidiary” means, for any
Person (the “first Person”), any other Person (the “second Person”) in which the
first Person owns Equity Interests and where the second Person (a) has no Funded
Debt other than Permitted Non-Recourse Debt and (b) the sole purpose of which is
to engage in the acquisition, construction, development and/or operation
activities financed or refinanced with such Permitted Non-Recourse Debt.

6



--------------------------------------------------------------------------------



 





       “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of March 28, 2002, as amended, by and among the
Borrower, SunTrust Bank, as Administrative Agent and the lenders from time to
time party thereto.          “Extension of Credit” means (a) the disbursement of
the proceeds of any Borrowing, (b) the issuance of a Letter of Credit or the
amendment of any Letter of Credit having the effect of extending the stated
termination date thereof or increasing the maximum amount available to be drawn
thereunder or (c) the funding of a participation in the unpaid reimbursement
obligation of the Borrower with respect to a payment made by the LC Issuing Bank
under a Letter of Credit (excluding any reimbursement obligation that has been
repaid with the proceeds of any Borrowing).          “FASB” means the United
States Financial Accounting Standards Board.          “Facility Fee” means, for
any day, a fee payable on the amount of the Commitment of each Lender on such
day, irrespective of usage, payable at the rate (expressed in basis points per
annum) set forth below in the columns identified as Level 1, Level 2, Level 3,
Level 4 or Level 5 based on the Reference Ratings.

                                              LEVEL 1   LEVEL 2   LEVEL 3  
LEVEL 4             Reference   Reference   Reference   Reference            
Rating at   Rating at   Rating at   Rating at             least A- by   least
BBB+   least BBB by   least BBB-   LEVEL 5     S&P and   by S&P and   S&P and  
by S&P and   Reference     A3 by   Baa1 by   Baa2 by   Baa3 by   Rating Lower
Basis for Pricing   Moody’s   Moody’s   Moody’s   Moody’s   Than Level 4

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Facility Fee
    12.5       15.0       17.5       25.0       37.5  



       The Facility Fee will be based upon the Level corresponding to the
Reference Rating at the time of determination. Any change in the Facility Fee
resulting from a change in the Reference Rating shall be effective as of the
date on which the applicable rating agency announces the applicable change in
rating.          “Fair Market Value” means, with respect to any Equity Interest
or other property or asset, the price obtainable for such Equity Interest or
other property or asset in an arm’s-length sale between an informed and willing
purchaser under no compulsion to purchase and an informed and willing seller
under no compulsion to sell.          “Fed Funds Rate” means, for any day, the
annual rate (rounded upwards, if necessary, to the nearest 0.01%) determined
(which determination is conclusive and binding, absent manifest error) by the
Administrative Agent to be equal to (a) the weighted average of the rates on
overnight federal funds transactions with member banks of the Federal Reserve
System arranged by federal funds brokers on that day (or, if such day is not a
Business Day, then on the immediately preceding Business Day), as published by
the Federal Reserve Bank of New York on the next Business Day, or (b) if

7



--------------------------------------------------------------------------------



 





  those rates are not published for any such day, the average of the quotations
at approximately 10:00 a.m. received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent in its sole discretion.          “Fee Letter” shall mean that certain fee
letter, dated as of the date hereof, executed by SunTrust Capital Markets, Inc.
and SunTrust Bank and accepted by Borrower.          “Financials” of a Person
means balance sheets, profit and loss statements, reconciliations of capital and
surplus and statements of cash flow of such Person prepared (a) according to
GAAP (subject to year-end audit adjustments with respect to interim Financials)
and (b) except as stated in Section 1.4, in comparative form to prior year-end
figures or corresponding periods of the preceding fiscal year or other relevant
period, as applicable.          “Funded Debt” means, for any Person at any time,
and without duplication, the sum of the following for such Person and its
consolidated Subsidiaries: (a) the unpaid principal amount or component of all
obligations for borrowed money, (b) the unpaid principal amount or component of
all obligations evidenced by bonds, debentures, notes or similar instruments,
(c) the unpaid principal amount or component of all obligations to pay the
deferred purchase price of property or services except trade accounts payable
arising in the ordinary course of business, (d) in respect of all obligations
that are secured (or for which the holder of any such obligation has an existing
Right, contingent or otherwise, to be so secured) by any Lien on property owned
or acquired by that Person, the lesser of (x) the unpaid amount of all of those
obligations from time to time outstanding and (y) the Fair Market Value of the
property securing all of those obligations, liabilities secured (or for which
the holder of such obligations has an existing Right, contingent or otherwise,
to be so secured) by any Lien existing on property owned or acquired by that
Person, (e) all Capital Lease obligations, (f) the unpaid principal amount or
component of all obligations under synthetic leases, and (g) the unpaid
principal amount or component of all guaranties, endorsements, and other
contingent obligations in respect of obligations of other Persons or entities of
the nature described in clauses (a) through (f) above.          “Funding Loss”
means any loss, expense or reduction in yield (but not any Applicable Margin)
that any Lender reasonably incurs because (i) the Borrower fails or refuses (for
any reason whatsoever other than a default by the Administrative Agent or the
Lender claiming that loss, expense or reduction in yield) to take any Borrowing
or convert a Borrowing that it has requested, or given notice for, under this
Agreement, or (ii) the Borrower voluntarily or involuntarily prepays or pays any
LIBOR Rate Borrowing or converts any LIBOR Rate Borrowing to a Borrowing of
another Type, in each case, other than on the last day of the applicable
Interest Period. The amount of any Funding Loss shall be determined by the
relevant Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Borrowing had such event not
occurred, at the LIBOR Rate, for the period from the date of such event to the
last day of the then current Interest Period (or, in the case of a failure

8



--------------------------------------------------------------------------------



 





  to borrow, convert or continue, for the period that would have been the
Interest Period for that Borrowing), over (B) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid (were it to bid), at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market.          “GAAP” means generally accepted accounting principles
of the Accounting Principles Board of the American Institute of Certified Public
Accountants and the FASB that are applicable from time to time.    
     “General Partner” means Texas Eastern or any other Person that serves as
the general partner of the Borrower without causing the occurrence of a
Potential Default or an Event of Default under Section 11.7(b).    
     “Governmental Authority” means any (a) local, state, territorial, federal
or foreign judicial, executive, regulatory, administrative, legislative or
governmental agency, board, bureau, commission, department or other
instrumentality, (b) private arbitration board or panel or (c) central bank.    
     “Guarantor” means each Person delivering a Guaranty as required by
Article 6.          “Guaranty” means a guaranty substantially in the form of
Exhibit B.          “Hazardous Substance” means any substance that is
designated, defined, classified or regulated as a hazardous waste, hazardous
material, pollutant, contaminant, explosive, corrosive, flammable, infectious,
carcinogenic, mutagenic, radioactive or toxic or hazardous substance under any
Environmental Law, including, without limitation, any hazardous substance within
the meaning of § 101(14) of CERCLA.          “Hedging Agreement” means any swap,
cap or collar arrangement or any other derivative product customarily offered by
banks or other institutions to their customers in order to manage the exposure
of such customers to interest rate fluctuations or commodity price fluctuations.
         “Interest Expense” means, for any Person and its consolidated
Subsidiaries and for any period, all interest expense (including all
amortization of debt discount and expenses and reported interest) on all Funded
Debt of such Person and its consolidated Subsidiaries during such period.    
     “Interest Period” is defined in Section 3.9.          “Investment” means,
in respect of any Person, any loan, advance, extension of credit or capital
contribution to that Person, any other investment in that Person, or any
purchase or commitment to purchase any Equity Interest or Debt issued by that
Person or substantially all of the assets or a division or other business unit
of that Person. The term “Investment”, however, does not include any extension
of trade debt in the ordinary course of business or, as a result of collection
efforts, the receipt of any equity in or property of a Person.

9



--------------------------------------------------------------------------------



 





       “IRC” means the Internal Revenue Code of 1986.          “Jonah Gas” means
the Jonah Gas Gathering Company, a Wyoming general partnership.          “LC
Fee” is defined in Section 4.3.          “LC Issuing Bank” is defined in the
preamble to this Agreement.          “LC Outstandings” means, on any date of
determination, the sum of the undrawn stated amounts of all Letters of Credit
that are outstanding on such date plus the aggregate principal amount of all
unpaid reimbursement obligations of the Borrower on such date with respect to
payments made by the LC Issuing Bank under Letters of Credit (excluding
reimbursement obligations that have been repaid with the proceeds of any
Borrowing).          “Legal Requirements” means all applicable statutes, laws,
treaties, ordinances, rules, regulations, orders, writs, injunctions, decrees,
judgments, opinions and interpretations of any Governmental Authority.    
     “Lender” means (a) each financial institution (including, without
limitation, SunTrust, in its capacity as a Lender, in respect of its Commitment)
initially named on Schedule 2, (b) each Assignee pursuant to Section 14.10(d)
and (c) each Additional Lender.          “Letter of Credit” means letters of
credit issued by the LC Issuing Bank pursuant to Section 2.5.          “LIBOR
Rate” means, for a LIBOR Rate Borrowing and its Interest Period, the quotient of
(a) the annual interest rate for deposits in United States dollars of amounts
equal or comparable to the principal amount of that LIBOR Rate Borrowing offered
for a term comparable to that Interest Period, which rate appears on the
Telerate Page 3750 as of 11:00 a.m. (London, England time) two Business Days
before the beginning of that Interest Period or, if no such offered rates appear
on such page, then the rate used for that Interest Period shall be the
arithmetic average (rounded upwards, if necessary, to the next higher 0.001%) of
the rates offered to the Administrative Agent by not less than two major banks
in New York, New York at approximately 10:00 a.m. (Atlanta, Georgia time) two
Business Days before the beginning of that Interest Period for deposits in
United States dollars in the London interbank market of the principal amount of
that LIBOR Rate Borrowing offered for a term comparable to that Interest Period,
divided by (b) a number equal to 1.00 minus the LIBOR Reserve Percentage. The
rate so determined in accordance herewith shall be rounded upwards to the
nearest multiple of 0.001%, and the term “Telerate Page 3750” means the display
designated as “Page 3750” on the Dow Jones Markets Service, Inc. (or such other
page as may replace Page 3750 on that service or another service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
United States dollars).

10



--------------------------------------------------------------------------------



 





       “LIBOR Rate Borrowing” means a Borrowing bearing interest at the sum of
the LIBOR Rate plus the Applicable Margin.          “LIBOR Reserve Percentage”
means, for any Interest Period with respect to a LIBOR Rate Borrowing, the
reserve percentage applicable to that Interest Period (or, if more than one such
percentage shall be so applicable, then the daily average of such percentages
for those days in that Interest Period during which any such percentage shall be
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for the Lenders with respect to liabilities or assets
consisting of or including “eurocurrency liabilities” (as defined in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time) having a term equal to that Interest Period.    
     “Lien” means any lien, mortgage, security interest, pledge, assignment,
charge, title retention agreement or encumbrance of any kind and any other
arrangement for a creditor’s claim to be satisfied from assets or proceeds prior
to the claims of other creditors or the owners (other than title of the lessor
under an operating lease).          “Litigation” means any action by or before
any Governmental Authority.          “Margin Regulations” means Regulations T, U
and X of the Board of Governors of the Federal Reserve System, as amended.    
     “Material Adverse Event” means any circumstance or event that, individually
or collectively, is, or is reasonably expected to result in, any (a) material
impairment of (i) the ability of the Borrower or any other Company to perform
any of their respective payment or other material obligations under any Credit
Document, or (ii) the ability of the Administrative Agent, the LC Issuing Bank
or any Lender to enforce any of those obligations or any of their respective
Rights under the Credit Documents (other than as a result of its own act or
omission), (b) material and adverse effect on the financial condition of the
Borrower and its Subsidiaries, taken as a whole, as represented to the Lenders
in the Current Financials most recently delivered before the date of this
Agreement, or (c) Event of Default or Potential Default.          “Maximum
Amount” and “Maximum Rate” respectively mean, for any Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Legal Requirement, that such Lender is permitted to contract for,
charge, take, reserve or receive on the Obligations.          “Midstream” means
TEPPCO Midstream Companies, L.P., a Delaware limited partnership.    
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.  
       “Multiemployer Plan” means a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the IRC to which any
Company or any

11



--------------------------------------------------------------------------------



 





  ERISA Affiliate is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.          “Net Cash Proceeds” means, with
respect to any Equity Event (for purposes of this definition, a “transaction”),
the aggregate amount of cash received, as the case may be, by (x) the Borrower
or (y) any Significant Subsidiary and legally available to be distributed to the
Borrower in the form of dividends or distributions in connection with such
transaction after, in each case, deducting therefrom customary transaction costs
that are paid or reserved for payment (A) to a Person that is not an Affiliate
of the Borrower or (B) to the Borrower or an Affiliate of the Borrower to
reimburse such Person for payments made by such Person to another Person that is
not the Borrower or an Affiliate of the Borrower in respect of such transaction
costs.          “Net Income” means, for any Person and its consolidated
Subsidiaries and for any period, the profit or loss of such Person and its
consolidated Subsidiaries for such period after deducting all operating
expenses, provision for Taxes and reserves (including reserves for deferred
income Taxes), and all other deductions calculated, in each case, in accordance
with GAAP, but excluding (a) extraordinary items, and (b) the profit or loss of
any Subsidiary accrued before the date that (i) it becomes a Subsidiary of such
Person, (ii) it is merged with such Person or any of its Subsidiaries, or
(iii) its assets are acquired by such Person of any of its Subsidiaries.    
     “Non-Recourse” means, with respect to any Person as applied to any Funded
Debt (or portion thereof), (a) that such Person is not directly or indirectly
liable to make any payments with respect to such Funded Debt (or portion
thereof), other than payments deemed made by or on behalf of such Person as a
result of any realization on assets that were pledged to secure such Funded Debt
and that consist of such Person’s Equity Interests in the Person primarily
incurring such Funded Debt (or any shareholder, partner, member or participant
of such Person), (b) that such Funded Debt (or portion thereof) does not
constitute Funded Debt of such Person other than to the extent of recourse to
such Person’s Equity Interests in the Person primarily incurring such Debt (or
any shareholder, partner, member or participant of such Person) and that (c)
such Funded Debt (or portion thereof) is not secured by a Lien on any asset of
such Person other than such Person’s Equity Interests in the Person primarily
incurring such Funded Debt or any shareholder, partner, member, participant or
other owner, directly or indirectly, of such Person or the Person the
obligations of which were guaranteed.          “Note” means one of the
promissory notes substantially in the form of Exhibit A.          “Obligations”
means all present and future (a) Debts, liabilities and obligations of the
Borrower to the Administrative Agent, the LC Issuing Bank or any Lender that
arise under any Credit Document, whether for principal, interest, fees, costs,
attorneys’ fees or otherwise and (b) renewals, extensions and modifications of
any of the foregoing.          “OSHA” means the Occupational Safety and Health
Act of 1970, 29 U.S.C. § 651 et seq.

12



--------------------------------------------------------------------------------



 





       “Outstanding Credits” means, on any date of determination, an amount
equal to the sum of (a) the aggregate principal amount of all Borrowings
outstanding on such date plus (b) the LC Outstandings on such date.    
     “Participant” is defined in Section 14.10(c).          “PBGC” means the
Pension Benefit Guaranty Corporation.          “Permitted Debt” is defined in
Section 9.1.          “Permitted Liens” is defined in Section 9.3.    
     “Permitted Non-Recourse Debt” means Funded Debt of any Person (other than
the Borrower) that is Non-Recourse to any Company other than such Person and is
used by such Person to acquire, construct, develop and/or operate assets not
owned by any Company as of the date hereof.          “Person” means an
individual, partnership, corporation (including a business trust), joint stock
company, trust, unincorporated association, joint venture, limited liability
company or other entity, or a Governmental Authority.          “Potential
Default” means any event, occurrence or circumstance, the existence of which
upon any required notice, time lapse, or both, would become an Event of Default.
         “Predecessor” means any Person for whose obligations and liabilities
any Company is reasonably expected to be liable as the result of any merger, de
facto merger, stock purchase, asset purchase or divestiture, combination, joint
venture, investment, reclassification or other similar business transaction.    
     “Pro Forma EBITDA” means, for any fiscal period of the Borrower, the sum of
Consolidated EBITDA for such period plus, to the extent not already reflected in
Consolidated EBITDA for such period, EBITDA for such period of any other Person
or all or substantially all of the business or assets of any other Person or
operating division or business unit of any other Person acquired in an
Acquisition during such period.          “Real Property” means any land,
buildings, fixtures and other improvements to land now or in the future directly
or indirectly owned by any Company, leased to or otherwise operated by any
Company or subleased by any Company to any other Person.          “Reference
Rating” means (i) the ratings assigned by S&P and Moody’s to the senior
unsecured non-credit enhanced long-term debt of the Borrower, or (ii) if S&P and
Moody’s have not assigned ratings to the senior unsecured non-credit enhanced
long-term debt of the Borrower, the ratings that are one level below the ratings
assigned by S&P and Moody’s to the senior unsecured non-credit enhanced
long-term debt of TE Products. For purposes of the foregoing, (x) if the ratings
assigned by S&P and Moody’s are not comparable (i.e., a “split rating”), the
higher of such two ratings shall control, unless the split in ratings is two or
more ratings, in which case the level above the lower

13



--------------------------------------------------------------------------------



 





  of the two ratings shall control, and (y) for purposes of illustration an S&P
rating of BBB will be considered to be “one level below” an S&P rating of BBB+.
         “Release” means any “release” as defined under any Environmental Law.  
       “Representatives” means officers, directors, employees, accountants,
attorneys and agents.          “Request for Issuance” shall mean a request made
pursuant to Section 2.5 in the form of Exhibit C-3.          “Required Lenders”
means any combination of the Lenders holding (directly or indirectly) more than
(a) 50% of the total Commitments, if there are no Borrowings outstanding,
(b) 50% of the sum of (i) the total unused Commitments plus (ii) the aggregate
principal amount of all Outstanding Credits, if there are any Borrowings or
Letters of Credit outstanding and the maturity of the Obligations has not been
accelerated and the Commitments have not been terminated under Section 12.1(a)
or (b), as the case may be, and (c) 50% of the aggregate principal amount of all
Outstanding Credits if there are any Borrowings or Letters of Credit outstanding
and the maturity of the Obligations has been accelerated or the Commitments have
been terminated under Section 12.1(a) or (b), as the case may be.    
     “Responsible Officer” means the chairman, president, vice president, chief
executive officer, chief financial officer, treasurer, managing member or
manager of the General Partner or Person of comparable authority and
responsibility.          “Rights” means rights, remedies, powers, privileges and
benefits.          “S&P” means Standard & Poor’s Ratings Services, a division of
McGraw-Hill Companies, Inc., or any successor thereto.          “Senior Notes”
means (i) the 6.45% Senior Notes Due 2008 in the original aggregate principal
amount of $180,000,000 and the 7.51% Senior Notes Due 2028 in the original
aggregate principal amount of $210,000,000, in each case issued by TE Products
under the Indenture dated as of January 27, 1998, between TE Products and The
Bank of New York, Trustee, (ii) the 7.625% Senior Notes Due 2012 in the original
aggregate principal amount of $500,000,000 issued by the Borrower under the
Indenture dated as of February 20, 2002 (the “TPP Indenture”), among the
Borrower, as issuer, TE Products, TCTM, Midstream and Jonah Gas, as subsidiary
guarantors, and Wachovia Bank, National Association (formerly known as First
Union National Bank), as Trustee, as amended by the First Supplemental Indenture
thereto dated as of even date therewith among such parties and the Second
Supplemental Indenture thereto, dated as of June 29, 2002, among such parties
and Val Verde, and (iii) the 6.125% Senior Notes Due 2013 in the original
aggregate principal amount of $200,000,000 issued by the Borrower under the TPP
Indenture, as amended by the Third Supplemental Indenture thereto among the
Borrower, as issuer, TE Products, TCTM, Midstream, Jonah Gas and Val Verde as
subsidiary guarantors, and Wachovia Bank, National Association, as Trustee,
dated as of January 30, 2003.

14



--------------------------------------------------------------------------------



 





       “Service Agreement” means the Service and Transportation Agreement, dated
February 9, 1999, among TE Products, BASF Fina Petrochemicals Limited
Partnership, BASF Corporation and FINA Oil and Chemical Company, as amended and
in effect from time to time.          “Significant Subsidiary” means (a) each of
TCTM, TE Products, Midstream, Jonah Gas and Val Verde, (b) each other Subsidiary
of the Borrower solely during the period that it guarantees any Debt of the
Borrower and (c) each other Person acquired by the Borrower or any of its
Subsidiaries after the Closing Date, which, as of such acquisition date,
(i) becomes a Subsidiary of the Borrower and (ii), in respect to the Borrower
and its consolidated Subsidiaries, meets the conditions of a “significant
subsidiary” (as such term is defined in Section 210.1-02(w) of Regulation S-X),
however, substituting, in lieu of the 10% conditions referred to therein, 20%
for each condition specified therein.          “Solvent” means, as to any
Person, that (a) the aggregate fair market value of its assets exceeds its
liabilities, (b) it is able to pay its debts as they mature, and (c) it does not
have unreasonably small capital to conduct its businesses.          “Stated
Termination Date” means June 30, 2006.          “Subsidiary” of any Person means
any corporation, limited liability company, general or limited partnership or
other entity of which more than 50% (in number of votes) of the Equity Interests
is owned of record or beneficially, directly or indirectly, by that Person.    
     “SunTrust” is defined in the preamble to this Agreement.          “Taxes”
means, for any Person, taxes, assessments or other governmental charges or
levies imposed upon it, its income or any of its properties, franchises or
assets.          “Tax Expense” means, for any Person and its consolidated
Subsidiaries and for any period, income tax and franchise tax expense of that
Person and its consolidated Subsidiaries accrued during that period.    
     “TCTM” means TCTM, L.P., a Delaware limited partnership.          “TE
Products” means TE Products Pipeline Company, Limited Partnership, a Delaware
limited partnership.          “TEPPCO Crude” means TEPPCO Crude Oil, L.P., a
Delaware limited partnership.          “TEPPCO Crude Pipeline” means TEPPCO
Crude Pipeline, L.P., a Delaware limited partnership.          “TEPPCO GP” means
TEPPCO GP, Inc., a Delaware corporation.

15



--------------------------------------------------------------------------------



 





       “Termination Date” means the earlier of (a) the Stated Termination Date
and (b) the effective date on which the Commitments are fully canceled or
terminated.          “Texas Eastern” means Texas Eastern Products Pipeline
Company, LLC, a Delaware limited liability company.          “Type” means any
type of Borrowing determined with respect to the applicable interest option.    
     “Val Verde” means Val Verde Gas Gathering Company, L.P., a Delaware limited
partnership.          “Wholly-Owned Subsidiary” means any Subsidiary of a
Person, all of the issued and outstanding Equity Interests of which are directly
or indirectly owned by such Person, excluding (a) any general partner interests
owned by the General Partner in any such Subsidiary that is a partnership and
(b) any directors’ qualifying shares or similar type of Equity Interests, as
applicable.

     SECTION 1.2. Time References.

     Unless otherwise specified, in the Credit Documents: (a) time references
(e.g., 10:00 a.m.) are to time in Atlanta, Georgia, on the applicable date, and
(b) in calculating a period from one date to another, the word “from” means
“from and including” and the word “to” or “until” means “to but excluding”.

     SECTION 1.3. Other References.

     Unless otherwise specified, in the Credit Documents: (a) where appropriate,
the singular includes the plural and vice versa , and words of any gender
include each other gender, (b) where appropriate, words include their respective
cognate expressions, (c) heading and caption references may not be construed in
interpreting provisions, (d) monetary references are to currency of the United
States of America, (e) section, paragraph, annex, schedule, exhibit and similar
references are to the particular Credit Document in which they are used,
(f) references to “telecopy”, “facsimile”, “fax” or similar terms are to
facsimile or telecopy transmissions, (g) references to “including” (in its
various forms) mean including without limiting the generality of any description
preceding that word, (h) the rule of construction that references to general
items that follow references to specific items are limited to the same type or
character of those specific items is not applicable in the Credit Documents,
(i) references to “writing” include printing, typing, lithography and other
means of reproducing words in a tangible, visible form, (j) references to any
Person include that Person’s heirs, personal representatives, successors,
trustees, receivers and permitted assigns, (k) references to any Legal
Requirement include every amendment or supplement to it, rule and regulation
adopted under it and successor or replacement for it, (l) references to any
Governmental Authority include any Person succeeding to its relevant function,
(m) references to any Credit Document or other document include (to the extent
not prohibited by the terms of the Credit Documents) every renewal and extension
of it, amendment and supplement to it and replacement or substitution for it and
(n) the terms “assets” or “property” in relation to any Person includes all
asset, property and Equity Interests owned, used or acquired, or to be owned,
used or acquired, by such Person, as the context may require.

16



--------------------------------------------------------------------------------



 



     SECTION 1.4. Accounting Principles.

     Unless otherwise specified, in the Credit Documents: (a) GAAP determines
all accounting and financial terms and compliance with financial covenants, (b)
GAAP in effect on the date of this Agreement determines compliance with
financial covenants, (c) otherwise, all accounting principles applied in a
current period must be comparable in all material respects to those applied
during the preceding comparable period and (d) all financial terms and
compliance with reporting and financial covenants must be on a consolidated
basis, as applicable.

ARTICLE II
THE COMMITMENTS

     Each Lender severally but not jointly agrees to extend credit to the
Borrower and the LC Issuing Bank agrees to issue Letters of Credit, in each
case, in accordance with the following provisions and subject to the other terms
and conditions of the Credit Documents.

     SECTION 2.1. Revolving Facility.

     Each Borrowing is subject to all of the provisions in the Credit Documents,
including the following: (a) each Borrowing may occur only on a Business Day on
or after the Closing Date and before the Termination Date and (b) the
Outstanding Credits may never exceed the total Commitments at such time.
Notwithstanding the foregoing, until such time as the Borrower delivers
certified copies of resolutions of the Borrower’s general partner authorizing
Borrowings by the Borrower of at least $550,000,000 at any one time outstanding
and an opinion of counsel to the Borrower with respect to such action, each in
form and substance satisfactory to the Administrative Agent, the Outstanding
Credits may not exceed $500,000,000 at any one time outstanding.

     SECTION 2.2. Borrowing Procedure.

     The following procedures apply to Borrowings:

     (a)     Borrowing Request. The Borrower may request a Borrowing by making
or delivering a Borrowing Request to the Administrative Agent, which is
irrevocable and binding on the Borrower, stating the Type, amount, and Interest
Period for each Borrowing and which must be received by the Administrative Agent
no later than (i) 10:00 a.m. on the third Business Day before the date on which
funds are requested (the “Borrowing Date”) for any LIBOR Rate Borrowing, or
(ii) 11:00 a.m. on the Borrowing Date for any Base Rate Borrowing. The
Administrative Agent shall promptly on the day received notify each Lender of
any Borrowing Request. Each LIBOR Rate Borrowing must be in the amount of
$5,000,000 or an integral multiple of $1,000,000 in excess of $5,000,000, and
each Base Rate Borrowing must be in the amount of $1,000,000 or an integral
multiple of $100,000 in excess of $1,000,000, or if less than $1,000,000, the
total unused Commitments.

     (b)     Funding. Each Lender shall remit its Commitment Percentage of each
requested Borrowing to the Administrative Agent’s principal office in Atlanta,
Georgia, in funds that are available for immediate use by the Administrative
Agent by 2:00 p.m. on the applicable

17



--------------------------------------------------------------------------------



 



Borrowing Date. Subject to receipt of those funds, the Administrative Agent
shall (unless to its actual knowledge any of the applicable conditions precedent
have not been satisfied by the Borrower or waived by the requisite Lenders) make
those funds available to the Borrower by wiring the funds to or for the account
of the Borrower.

     (c)     Funding Assumed. Absent contrary written notice from a Lender, the
Administrative Agent may assume that each Lender has made its Commitment
Percentage of the requested Borrowing available to the Administrative Agent on
the applicable Borrowing Date, and the Administrative Agent may, in reliance
upon such assumption (but shall not be required to), make available to the
Borrower a corresponding amount. If a Lender fails to make its Commitment
Percentage of any requested Borrowing available to the Administrative Agent on
the applicable Borrowing Date, the Administrative Agent may recover the
applicable amount on demand (i) from that Lender together with interest,
commencing on the Borrowing Date and ending on (but excluding) the date the
Administrative Agent recovers the amount from that Lender, at an annual interest
rate equal to the Fed Funds Rate, or (ii) if that Lender fails to pay its amount
upon demand, then from the Borrower, together with interest at the rate
applicable to that Borrowing. No Lender is responsible for the failure of any
other Lender to make its share of any Borrowing available as required by
Section 2.2(b); however, failure of any Lender to make its share of any
Borrowing so available does not excuse any other Lender from making its share of
any Borrowing so available.

     SECTION 2.3. Effect of Requests.

     Each Borrowing Request and Request for Issuance constitutes a
representation and warranty by the Borrower that as of the date of the requested
Extension of Credit all of the applicable conditions precedent in Article 5 have
been satisfied.

     SECTION 2.4. Termination of the Commitments.

     (a)     Voluntary. The Borrower may, upon giving at least five Business
Days prior written and irrevocable notice to the Administrative Agent, terminate
all or part of the Commitments; provided, however, that any such termination may
not result in the aggregate Commitments being reduced to an amount less than the
LC Outstandings. Each partial termination under this subsection (a) must be in
an amount of not less than $5,000,000 or a greater integral multiple of
$1,000,000 and must be ratable in accordance with each Lender’s Commitment
Percentage.

     (b)     Mandatory. On the date of any prepayment of Borrowings (or cash
collateralization of LC Outstandings) pursuant to Section 3.2(c)(ii), the
Commitments shall automatically reduce by an amount equal to such prepayment (or
cash collateralization).

     (c)     Miscellaneous. At the time of any termination of the Commitments
under this Section 2.4, the Borrower shall pay to the Administrative Agent, for
the account of each Lender, as applicable, all accrued and unpaid fees under
this Agreement, the interest attributable to the amount of that reduction, and
any related Funding Loss. Any part of the Commitments that is terminated may not
be reinstated except as permitted under Section 2.6.

18



--------------------------------------------------------------------------------



 



     SECTION 2.5. Letters of Credit.

     (a)     Subject to the terms and conditions hereof, each Letter of Credit
shall be issued (or the stated maturity thereof extended or terms thereof
modified or amended) on not less than three Business Days’ prior notice thereof
by delivery of a Request for Issuance to the Administrative Agent (which shall
promptly distribute copies thereof to the Lenders) and the LC Issuing Bank. Each
Request for Issuance shall specify (i) the date (which shall be a Business Day)
of issuance of such Letter of Credit (or the date of effectiveness of such
extension, modification or amendment) and the stated expiry date thereof (which
shall be no later than the eighth Business Day preceding the Stated Termination
Date), (ii) the proposed stated amount of such Letter of Credit (which shall not
be less than $1,000,000), (iii) the name and address of the beneficiary of such
Letter of Credit and (iv) a statement of drawing conditions applicable to such
Letter of Credit, and if such Request for Issuance relates to an amendment or
modification of a Letter of Credit, it shall be accompanied by the consent of
the beneficiary of the Letter of Credit thereto. Each Request for Issuance shall
be irrevocable unless modified or rescinded by the Borrower not less than two
days prior to the proposed date of issuance (or effectiveness) specified
therein. Not later than 12:00 noon on the proposed date of issuance (or
effectiveness) specified in such Request for Issuance, and upon fulfillment of
the applicable conditions precedent and the other requirements set forth herein,
the LC Issuing Bank shall issue (or extend, amend or modify) such Letter of
Credit and provide notice and a copy thereof to the Administrative Agent, which
shall promptly furnish copies thereof to the Lenders.

     (b)     No Letter of Credit shall be requested or issued hereunder if,
after the issuance thereof, (i) the aggregate undrawn stated amounts of all
Letters of Credit outstanding would exceed $20,000,000; or (ii) the Outstanding
Credits would exceed the total Commitments.

     (c)     The Borrower hereby agrees to pay to the Administrative Agent for
the account of the LC Issuing Bank and, if they shall have purchased
participations in the reimbursement obligations of the Borrower pursuant to
subsection (d) below, the Lenders, on demand made by the LC Issuing Bank to the
Borrower, on and after each date on which the LC Issuing Bank shall pay any
amount under any Letter of Credit issued by the LC Issuing Bank, a sum equal to
the amount so paid plus interest on such amount from the date so paid by the LC
Issuing Bank until repayment to the LC Issuing Bank in full at a fluctuating
interest rate per annum equal to the interest rate applicable to Base Rate
Borrowings plus, if any amount paid by the LC Issuing Bank under a Letter of
Credit is not reimbursed by the Borrower within three Business Days, 2%.

     (d)     If the LC Issuing Bank shall not have been reimbursed in full for
any payment made by the LC Issuing Bank under a Letter of Credit issued by the
LC Issuing Bank on the date of such payment, the LC Issuing Bank shall give the
Administrative Agent and each Lender prompt notice thereof (an “LC Payment
Notice”) no later than 12:00 noon on the Business Day immediately succeeding the
date of such payment by the LC Issuing Bank. Each Lender severally agrees to
purchase a participation in the reimbursement obligation of the Borrower to the
LC Issuing Bank by paying to the Administrative Agent for the account of the LC
Issuing Bank an amount equal to such Lender’s Commitment Percentage of such
unreimbursed amount paid by the LC Issuing Bank, plus interest on such amount at
a rate per annum equal to the Fed Funds Rate from the date of the payment by the
LC Issuing Bank to the date of payment to the

19



--------------------------------------------------------------------------------



 



LC Issuing Bank by such Lender. Each such payment by a Lender shall be made not
later than 3:00 P.M. on the later to occur of (i) the Business Day immediately
following the date of such payment by the LC Issuing Bank and (ii) the Business
Day on which Lender shall have received an LC Payment Notice from the LC Issuing
Bank. Each Lender’s obligation to make each such payment to the Administrative
Agent for the account of the LC Issuing Bank shall be several and shall not be
affected by the occurrence or continuance of a Potential Default or Event of
Default or the failure of any other Lender to make any payment under this
Section 2.5(d). Each Lender further agrees that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

     (e)     The failure of any Lender to make any payment to the Administrative
Agent for the account of the LC Issuing Bank in accordance with subsection (d)
above shall not relieve any other Lender of its obligation to make payment, but
no Lender shall be responsible for the failure of any other Lender. If any
Lender (a “non-performing Lender”) shall fail to make any payment to the
Administrative Agent for the account of the LC Issuing Bank in accordance with
subsection (d) above within five Business Days after the LC Payment Notice
relating thereto, then, for so long as such failure shall continue, the LC
Issuing Bank shall be deemed, for purposes of Section 14.8 and Article XII
hereof, to be a Lender owed a Borrowing in an amount equal to the outstanding
principal amount due and payable by such non-performing Lender to the
Administrative Agent for the account of the LC Issuing Bank pursuant to
subsection (d) above. Any non-performing Lender and the Borrower (without
waiving any claim against such Lender for such Lender’s failure to purchase a
participation in the reimbursement obligations of the Borrower under subsection
(d) above) severally agree to pay to the Administrative Agent for the account of
the LC Issuing Bank forthwith on demand such amount, together with interest
thereon for each day from the date such Lender would have purchased its
participation had it complied with the requirements of subsection (d) above
until the date such amount is paid to the Administrative Agent at (i) in the
case of the Borrower, the interest rate applicable at the time to Base Rate
Borrowings and (ii) in the case of such Lender, the Fed Funds Rate.

     (f)     The payment obligations of each Lender under Section 2.5(d) and of
the Borrower under this Agreement in respect of any payment under any Letter of
Credit by the LC Issuing Bank shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following circumstances:



       (i)     any lack of validity or enforceability of this Agreement, any
other Credit Document or any other agreement or instrument relating thereto or
to such Letter of Credit;          (ii)     any amendment or waiver of, or any
consent to departure from, the terms of this Agreement, any other Credit
Document or such Letter of Credit;          (iii)     the existence of any
claim, set-off, defense or other right which the Borrower may have at any time
against any beneficiary, or any transferee, of such Letter of Credit (or any
Persons for whom any such beneficiary or any such transferee may be acting), the
LC Issuing Bank, or any other Person, whether in connection with this

20



--------------------------------------------------------------------------------



 





  Agreement, the transactions contemplated hereby, thereby or by such Letter of
Credit, or any unrelated transaction;          (iv)     any statement or any
other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;          (v)     payment in good
faith by the LC Issuing Bank under the Letter of Credit issued by the LC Issuing
Bank against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit; or          (vi)     any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing.

     (g)     The Borrower assumes all risks of the acts and omissions of any
beneficiary or transferee of any Letter of Credit. Neither the LC Issuing Bank,
the Lenders nor any of their respective officers, directors, employees, agents
or Affiliates shall be liable or responsible for (i) the use that may be made of
such Letter of Credit or any acts or omissions of any beneficiary or transferee
thereof in connection therewith; (ii) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(iii) payment by the LC Issuing Bank against presentation of documents that do
not comply with the terms of such Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit. Notwithstanding any provision to the contrary
contained in any Credit Document, the Borrower and each Lender shall have the
right to bring suit against the LC Issuing Bank, and the LC Issuing Bank shall
be liable to the Borrower and any Lender, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower or such Lender which
the Borrower or such Lender proves were caused by the LC Issuing Bank’s willful
misconduct or gross negligence, including, in the case of the Borrower, the LC
Issuing Bank’s willful failure to make timely payment under such Letter of
Credit following the presentation to it by the beneficiary thereof of a draft
and accompanying certificate(s) that strictly comply with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the LC Issuing Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by the LC Issuing Bank
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
payment against such documents shall not constitute willful misconduct or gross
negligence by the LC Issuing Bank. Notwithstanding the foregoing, no Lender
shall be obligated to indemnify the Borrower for damages caused by the LC
Issuing Bank’s willful misconduct or gross negligence.

     SECTION 2.6. Increase of Commitments; Additional Lenders.

     (a)     So long as no Potential Default or Event of Default has occurred
and is continuing, Borrower may, from time to time, upon prior notice to the
Administrative Agent (which shall promptly notify each Lender following its
receipt thereof), propose to increase the total Commitments up to an amount in
each instance not less than $50,000,000, but in no event

21



--------------------------------------------------------------------------------



 



by more than an amount that would cause the total Commitments to exceed
$700,000,000 (the amount of any such increase, the “Additional Commitment
Amount”). Each Lender shall have the right for a period of 15 days following
receipt of such notice to elect by written notice to the Borrower and the
Administrative Agent to increase its Commitment by a principal amount equal to
its pro rata share of the Additional Commitment Amount. No Lender (or any
successor thereto) shall have any obligation to increase its Commitment or its
other obligations under this Agreement or the other Credit Documents, any
decision by a Lender to increase its Commitment shall be made in its sole
discretion independently from any other Lender and any Lender which does not
respond within such 15 day period shall be deemed to have advised the
Administrative Agent and the Borrower that it elected not to increase its
Commitment.

     (b)     If any one or more Lenders shall elect not to increase its
Commitment pursuant to subsection (a) of this Section (each a “Non-Consenting
Lender”), the Administrative Agent shall, promptly after the end of such 15-day
period or promptly after the date the Administrative Agent shall have received
all Lenders’ related election, whichever shall occur first, notify all other
Lenders (the “Consenting Lenders”) of the amount of the Additional Commitment
Amount that remains unsubscribed (the “Unsubscribed Amount”). Each such
Consenting Lender shall have the right for a period of 10 days following receipt
of such notice to elect by written notice to the Borrower and the Administrative
Agent to increase its Commitment by a principal amount up to the remaining
Unsubscribed Amount. The sum of the increases in the Commitments of the
Consenting Lenders pursuant to subsections (a) and (b) shall not in the
aggregate exceed the Additional Commitment Amount; provided, however, that if
accepted by the Borrower, and subject to the right of any Consenting Lender to
promptly revoke its prior election to increase its Commitment in such event,
such increases in the Commitments of the Consenting Lenders may exceed the
Unsubscribed Amount (but shall in no event cause the total Commitments in effect
to exceed $700,000,000). If the sum of the additional increases in the
Commitments of the Consenting Lenders pursuant to this subsection (b) exceeds
the Unsubscribed Amount, or any greater amount accepted by the Borrower as
provided in the immediately preceding sentence, then the additional increases in
Commitments pursuant to this subsection (b) shall be reduced pro-rata such that
amount of the Consenting Lenders’ Commitments increased pursuant to this
subsection (b) shall not exceed the Unsubscribed Amount or such greater amount,
as applicable.

     (c)     If the Consenting Lenders shall not increase their Commitments
pursuant to subsection (a) and (b) of this Section in an amount equal to the
Additional Commitment Amount, then not later than 10 days prior to the effective
date of the increase in the Commitments the Borrower may designate in writing to
the Administrative Agent other banks or financial institutions which at the time
agree to become parties to this Agreement (each an “Additional Lender”);
provided, however, that any new bank or financial institution must be acceptable
to the Administrative Agent. The sum of the increases in the Commitments of the
Consenting Lenders pursuant to subsections (a) and (b), plus the Commitments of
the Additional Lenders pursuant to this subsection (c), shall not in the
aggregate exceed the Additional Commitment Amount.

     (d)     An increase in the aggregate amount of the Commitments pursuant to
this Section 2.6 shall become effective upon the receipt by the Administrative
Agent of (i) an agreement in form and substance satisfactory to the
Administrative Agent signed by the Borrower, by each

22



--------------------------------------------------------------------------------



 



Additional Lender and by each Consenting Lender, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate authorization on
the part of the Borrower with respect to the increase in the Commitments and
such opinions of counsel for the Borrower with respect to the increase in the
Commitments as the Administrative Agent may reasonably request, and (ii) Notes
executed and delivered by the Borrower for each Consenting Lender and each
Additional Lender, evidencing such Lenders’ Commitments.

     (e)     Upon the acceptance of any such agreement by the Administrative
Agent, the total Commitments shall automatically be increased by the amount of
the Commitments added through such agreement and Schedule 2 shall automatically
be deemed amended to reflect the Commitments of all Lenders after giving effect
to such additional Commitments and Additional Lenders, as applicable.

     (f)     Upon any increase in the aggregate amount of the Commitments
pursuant to this Section 2.6 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Borrowings then outstanding,
and at the end of the then current Interest Period with respect thereto, in the
case of any Eurodollar Borrowings then outstanding, the Borrower shall prepay
such Borrowings in their entirety and, to the extent the Borrower elects to do
so and subject to the conditions specified in Article V, the Borrower shall
reborrow Borrowings from the Lenders (including any Additional Lenders) in
proportion to their respective Commitments after giving effect to such increase,
until such time as all outstanding Borrowings are held by the Lenders (including
any Additional Lenders) in such proportion and (y) effective upon such increase,
the amount of the participations held by the Lenders (including any Additional
Lenders) in the LC Outstandings shall be adjusted such that, after giving effect
to such adjustments, each Lender (including each Additional Lender) shall hold
participations in each such LC Outstandings in the proportion its respective
Commitment bears to the aggregate Commitments after giving effect to such
increase.

ARTICLE III
PAYMENT TERMS

     SECTION 3.1. Notes and Payments.

     The Borrowings are evidenced by the Notes, one payable to each Lender in
the amount of its Commitment. The Borrower must make each payment and prepayment
on the Obligations to the Administrative Agent’s principal office in Atlanta,
Georgia, in immediately available funds by 1:00 p.m. on the day due; otherwise,
but subject to Section 3.6, that portion of the Obligations in respect of which
such payment or prepayment was made shall continue to accrue interest until the
Business Day upon which such payment shall be received by the Administrative
Agent at the time and in the manner specified above. The Administrative Agent
shall promptly pay to each Lender the part of any payment or prepayment to which
that Lender is entitled under this Agreement on the same day the Administrative
Agent receives the funds from the Borrower. Unless the Administrative Agent has
received notice from the Borrower before the date on which any payment is due
under this Agreement that the Borrower will not make that payment in full,

23



--------------------------------------------------------------------------------



 



then on the date that payment is due the Administrative Agent may assume that
the Borrower has made the full payment due and the Administrative Agent may, in
reliance upon that assumption, cause to be distributed to each Lender on that
date the amount then due to each Lender. If and to the extent the Borrower does
not make the full payment due to the Administrative Agent, each Lender shall
repay to the Administrative Agent on demand the amount distributed to that
Lender by the Administrative Agent together with interest for each day from the
date that Lender received payment from the Administrative Agent until the date
that Lender repays the Administrative Agent (unless such repayment is made on
the same day as such distribution), at an interest rate equal to the Fed Funds
Rate.

     SECTION 3.2. Interest and Principal Payments.

     (a)     Interest. Accrued interest on each LIBOR Rate Borrowing shall be
due and payable on the last day of its Interest Period. If any Interest Period
for a LIBOR Rate Borrowing is greater than three months, then accrued interest
shall also be due and payable on the date three months after the commencement of
the Interest Period. Accrued interest on the unpaid principal amount of each
Base Rate Borrowing shall be due and payable in arrears on the last day of each
March, June, September and December, commencing on the first such date that
follows the Closing Date, and on the date such Borrowing becomes due and payable
or is otherwise paid in full.

     (b)     Principal. The principal amount of all Borrowings shall be due and
payable on the Termination Date.

     (c)     Prepayments.



       (i)     The Borrower may, from time to time, by giving notice to the
Administrative Agent no later than three Business Days before the date of the
prepayment, prepay, without premium or penalty and in whole or part, the
principal amount of any Borrowing so long as:



       (A)     the notice by the Borrower specifies the amount and Borrowing to
be prepaid,          (B)     each voluntary partial prepayment must be in a
principal amount of not less than $1,000,000 or a greater integral multiple of
$1,000,000, plus accrued interest on the amount prepaid to the date of such
prepayment, and          (C)     the Borrower shall pay the Funding Loss, if
any, within 5 Business Days following an affected Lender’s demand and delivery
to the Borrower of the certificate as provided in Section 3.18. Conversions on
the last day of Interest Period pursuant to Section 3.10 are not prepayments.



       (ii)     Reserved.          (iii)     If at any time, the sum of the
aggregate principal amount of Borrowings outstanding plus LC Outstandings shall
exceed the total Commitments, the Borrower shall forthwith prepay Borrowings,
and, to the extent provided for by this Section

24



--------------------------------------------------------------------------------



 





  3.2(c)(iii), deposit funds in the Cash Collateral Account in respect of LC
Outstandings pursuant to Section 12.1(d), in a principal amount equal to such
excess, together with accrued interest to the date of such prepayment on the
principal amount of Borrowings prepaid and any Funding Losses owing in
connection therewith.          (iv)     Prepayments of the Borrowings pursuant
to this Section 3.2(c) shall be applied, first, to prepay Base Rate Borrowings,
second, to prepay any LIBOR Rate Borrowing that has an Interest Period the last
day of which is the same as the date of such requirement prepayment, and, third
to prepay other LIBOR Rate Borrowings, as selected by the Borrower, or, at the
Borrower’s option, to cash collateralize such other LIBOR Rate Borrowings (which
cash collateral will be applied on the last day of the Interest Period of each
such LIBOR Rate Borrowing to prepay such LIBOR Rate Borrowings).

     SECTION 3.3. Interest Options.

     Except as otherwise provided in this Agreement, Borrowings shall bear
interest at an annual rate equal to the lesser of (i) the Base Rate or the LIBOR
Rate plus the Applicable Margin, in each case as designated or deemed designated
by the Borrower, and (ii) the Maximum Rate; provided that the LIBOR Rate may not
be selected when an Event of Default or Potential Default has occurred and is
continuing.

     SECTION 3.4. Quotation of Rates.

     The Borrower may contact the Administrative Agent prior to delivering a
Borrowing Request to receive an indication of the interest rates then in effect,
but the indicated rates do not bind the Administrative Agent or the Lenders or
affect the interest rate that is actually in effect when the Borrower makes a
Borrowing Request or on the Borrowing Date.

     SECTION 3.5. Default Rate.

     To the extent lawful, any amount payable under any Credit Document that is
not paid when due (including interest on any such unpaid amount) shall bear
interest from the date due (stated or by acceleration) at the Default Rate until
paid, regardless whether payment is made before or after entry of a judgment,
payable on demand.

     SECTION 3.6. Interest Recapture.

     If the designated interest rate applicable to any amount exceeds the
Maximum Rate, the interest rate on that amount is limited to the Maximum Rate,
but any subsequent reductions in the designated rate shall not reduce the
interest rate thereon below the Maximum Rate until the total amount of accrued
interest equals the amount of interest that would have accrued if that
designated rate had always been in effect. If at maturity (stated or by
acceleration), or at final payment of the Notes, the total interest paid or
accrued is less than the interest that would have accrued if the designated
rates had always been in effect, then, at that time and to the extent lawful,
the Borrower shall pay an amount equal to the difference between (a) the lesser
of the amount of interest that would have accrued if the designated rates had
always been in effect and the amount of interest that would have accrued if the
Maximum Rate had always been in effect, and (b) the amount of interest actually
paid or accrued on the Notes.

25



--------------------------------------------------------------------------------



 



     SECTION 3.7. Interest and Fee Calculations.

     All computations of interest based on the prime lending rate of the
Administrative Agent shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be. All computations of facility fees,
the LC Fee and interest based on the LIBOR Rate or the Fed Funds Rate shall be
made by the Administrative Agent on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such facility fees, the LC Fee or interest are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

     SECTION 3.8. Maximum Rate.

     Regardless of any provision contained in any Credit Document, no Lender is
entitled to contract for, charge, take, reserve, receive or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then any excess shall be treated as a partial
prepayment of principal (without regard to Section 3.9) and any remaining excess
shall be refunded to the Borrower. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent lawful, (a) characterize any nonprincipal payment as an expense,
fee or premium rather than as interest, (b) exclude voluntary prepayments and
their effects, and (c) amortize, prorate, allocate and spread the total amount
of interest throughout the entire contemplated term of the relevant Borrowings.
However, if the Obligations are paid in full before the end of their full
contemplated term, and if the interest received for the period that the
Obligations were outstanding exceeds the Maximum Amount, then the Lenders shall
refund any excess (and the Lenders may not, to the extent lawful, be subject to
any penalties provided by any Legal Requirements for contracting for, charging,
taking, reserving or receiving interest in excess of the Maximum Amount). If the
Legal Requirements of the State of Texas are applicable for purposes of
determining the “Maximum Rate” or the “Maximum Amount”, then those terms mean
the “indicated rate ceiling” from time to time in effect under Chapter 303 of
the Texas Finance Code. The Borrower agrees that Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) does not apply to any Borrowings.

     SECTION 3.9. Interest Periods.

     When the Borrower requests a LIBOR Rate Borrowing, the Borrower may elect
the applicable interest period (each an “Interest Period”), which may be, at the
Borrower’s option, one, two, three or six months for LIBOR Rate Borrowings,
subject to Section 14.1 and the following conditions: (a) the initial Interest
Period for a LIBOR Rate Borrowing commences on the applicable Borrowing Date or
conversion date, and each subsequent Interest Period applicable to any Borrowing
commences on the day when the next preceding applicable Interest Period expires;
(b) if any Interest Period for a LIBOR Rate Borrowing begins on a day for which
no numerically corresponding Business Day in the calendar month at the end of
the Interest Period exists, then the Interest Period ends on the last Business
Day of that calendar month; (c) if the Borrower is required to pay any portion
of a LIBOR Rate Borrowing before the end of its Interest Period in order to
comply with the payment provisions of the Credit Documents, the

26



--------------------------------------------------------------------------------



 



Borrower shall also pay any related Funding Loss; and (d) no more than six
Interest Periods may be in effect at one time.

     SECTION 3.10. Conversions.

     The Borrower may in accordance with the procedures set forth below (a)
convert a LIBOR Rate Borrowing on the last day of the applicable Interest Period
to a Base Rate Borrowing, (b) convert a Base Rate Borrowing at any time to a
LIBOR Rate Borrowing, and (c) elect a new Interest Period for a LIBOR Rate
Borrowing to commence upon expiration of the then-current Interest Period;
provided that the Borrower may not convert to or select a new Interest Period
for a LIBOR Rate Borrowing at any time when an Event of Default or Potential
Default has occurred and is continuing. Any such conversion or election may be
made by telephonic request to the Administrative Agent no later than 10:00 a.m.
on the third Business Day before the conversion date or the last day of the
Interest Period, as the case may be (for conversion to a LIBOR Rate Borrowing or
election of a new Interest Period), and no later than 11:00 a.m. on the last day
of the Interest Period (for conversion to a Base Rate Borrowing). The Borrower
shall provide a Conversion Notice to the Administrative Agent no later than two
days after the date of the conversion or election. Absent the Borrower’s
telephonic request for conversion or election of a new Interest Period or if an
Event of Default or Potential Default has occurred and is continuing, then, a
LIBOR Rate Borrowing shall be deemed converted to a Base Rate Borrowing
effective when the applicable Interest Period expires.

     SECTION 3.11. Order of Application.

     Each payment (including proceeds from the exercise of any Rights) of the
Obligations shall be applied either (a) if no Event of Default or Potential
Default has occurred and is continuing, then in the order and manner specified
elsewhere herein, and if not so specified, then in the order and manner as the
Borrower directs, or (b) if an Event of Default or Potential Default has
occurred and is continuing or if the Borrower fails to give any direction
required under clause (a) above, then in the following order: (i) to all fees,
expenses, and indemnified amounts for which the Administrative Agent has not
been paid or reimbursed in accordance with the Credit Documents and, except
while an Event of Default under Section 11.1 has occurred and is continuing, as
to which the Borrower has been invoiced and has failed to pay within ten
Business Days of that invoice; (ii) to all fees, expenses and indemnified
amounts for which the LC Issuing Bank has not been paid or reimbursed in
accordance with the Credit Documents and, except while an Event of Default under
Section 11.1 has occurred and is continuing, as to which the Borrower has been
invoiced and has failed to pay within ten Business Days of that invoice;
(iii) to all fees, expenses and indemnified amounts for which any Lender has not
been paid or reimbursed in accordance with the Credit Documents (and if any
payment is less than all unpaid or unreimbursed fees and expenses, then that
payment shall be applied against unpaid and unreimbursed fees and expenses in
the order of incurrence or due date) and, except while an Event of Default under
Section 11.1 has occurred and is continuing, as to which the Borrower has been
invoiced and has failed to pay within ten Business Days of that invoice; (iv) to
accrued interest on the principal amount of the Borrower’s reimbursement
obligations outstanding in respect of Letters of Credit; (v) to the principal
amount of the Borrower’s reimbursement obligations outstanding in respect of
Letters of Credit; (vi) to the cash collateralization of the Borrower’s
reimbursement obligations in respect of LC Outstandings not paid pursuant to
clause

27



--------------------------------------------------------------------------------



 



(v) by deposit of funds in the Cash Collateral Account; (vii) to accrued
interest on the principal amount of the Borrowings outstanding; (viii) to the
principal amount of the Borrowings outstanding in such order as the Required
Lenders may elect (but the Lenders agree to apply proceeds in an order that will
minimize any Funding Loss); and (ix) to the remaining Obligations in the order
and manner the Required Lenders deem appropriate.

     SECTION 3.12. Sharing of Payments, Etc.

     Except as otherwise specifically provided, (a) principal and interest
payments on Borrowings and, if the Lenders have purchased a participation in the
Borrower’s reimbursement obligations in respect of LC Outstandings, such
reimbursement obligations, shall be shared by the Lenders in accordance with
their respective Commitment Percentages and (b) each other payment on the
Obligations shall be shared by the Lenders in the proportion that the
Obligations are owed to the Lenders on the date of the payment. If any Lender
obtains any payment or prepayment with respect to the Obligations (whether
voluntary, involuntary or otherwise, including, without limitation, as a result
of exercising its Rights under Section 3.13) that exceeds the part of that
payment or prepayment that it is then entitled to receive under the Credit
Documents, then that Lender shall purchase from the other Lenders participations
that will cause the purchasing Lender to share the excess payment or prepayment
ratably with each other Lender. If all or any portion of any excess payment or
prepayment is subsequently recovered from the purchasing Lender, then the
purchase shall be rescinded and the purchase price restored to the extent of the
recovery. The Borrower agrees that any purchase of a participation in any
Outstanding Credits from a Lender may, to the fullest extent lawful, exercise
all of its Rights of payment (including the Right of offset) with respect to
that participation as fully as if that purchaser were the direct creditor of the
Borrower in the amount of that participation.

     SECTION 3.13. Offset.

     If an Event of Default has occurred and is continuing, each Lender is
entitled to exercise (for the benefit of all the Lenders) the Rights of offset
and banker’s Lien against each and every account and other property, or any
interest therein, that the Borrower or any Company, other than an Excluded
Subsidiary, may now or hereafter have with, or which is now or hereafter in the
possession of, that Lender to the extent of the full amount of the Obligations
then matured and owed (directly or participated) to it.

     SECTION 3.14. Booking Borrowings.

     To the extent lawful, any Lender may make, carry or transfer its Borrowings
at, to or for the account of any of its branch offices or the office or branch
of any of its Affiliates. However, no Affiliate or branch is entitled to receive
any greater payment under Section 3.16 than the transferor Lender would have
been entitled to receive with respect to those Borrowings, and a transfer may
not be made if, as a direct result of it, Section 3.16 or 3.17 would apply to
any of the Obligations. If any of the conditions of Sections 3.16 or 3.17 ever
apply to a Lender, that Lender shall, to the extent possible, carry or transfer
its Borrowings at, to or for the account of any of its branch offices or the
office or branch of any of its Affiliates so long as the transfer is consistent
with the other provisions of this section, does not create any burden or adverse

28



--------------------------------------------------------------------------------



 



circumstance for that Lender that would not otherwise exist, and eliminates or
ameliorates the conditions of Section 3.16 or 3.17 as applicable.

     SECTION 3.15. Basis Unavailable or Inadequate for LIBOR Rate.

     If, on or before any date when a LIBOR Rate is to be determined for a
Borrowing, the Administrative Agent reasonably determines that the basis for
determining the applicable rate is not available or any Lender reasonably
determines that the resulting rate does not accurately reflect the cost to that
Lender of making or converting Borrowings at that rate for the applicable
Interest Period, then the Administrative Agent shall promptly notify the
Borrower and the Lenders of that determination (which is conclusive and binding
on the Borrower absent manifest error) and the applicable Borrowing shall bear
interest at the sum of the Base Rate plus the Applicable Margin. Until the
Administrative Agent notifies the Borrower that those circumstances no longer
exist, the Lenders’ commitments under this Agreement to make, or to convert to,
LIBOR Rate Borrowings, as the case may be, are suspended.

     SECTION 3.16. Additional Costs.

     (a)     Reserves. With respect to any LIBOR Rate Borrowing (i) if any
change in any present Legal Requirement, any change in the interpretation or
application of any present Legal Requirement, or any future Legal Requirement
imposes, modifies or deems applicable (or if compliance by any Lender with any
requirement of any Governmental Authority results in) any requirement that any
reserves (including, without limitation, any marginal, emergency, supplemental
or special reserves) be maintained (other than any reserve included in the LIBOR
Reserve Percentage), and (ii) if those reserves reduce any sums receivable by
that Lender under this Agreement or increase the costs incurred by that Lender
in advancing or maintaining any portion of any LIBOR Rate Borrowing, then
(A) that Lender (through the Administrative Agent) shall deliver to the Borrower
a certificate setting forth in reasonable detail the calculation of the amount
necessary to compensate it for its reduction or increase (which certificate is
conclusive and binding absent manifest error), and (B) the Borrower shall pay
that amount to that Lender within five Business Days after demand. The
provisions of and undertakings and indemnification in this subsection
(a) survive the satisfaction and payment of the Obligations and termination of
this Agreement.

     (b)     Capital Adequacy. With respect to any Borrowing, if any change in
any present Legal Requirement (whether or not having the force of law), any
change in the interpretation or application of any present Legal Requirement
(whether or not having the force of law), or any future Legal Requirement
(whether or not having the force of law) regarding capital adequacy, or if
compliance by any Lender with any request, directive or requirement imposed in
the future by any Governmental Authority regarding capital adequacy, or if any
change by any Lender, its holding company, or its applicable lending office in
its written policies or in the risk category of this transaction, in any of the
foregoing events or circumstances, reduces the rate of return on its capital as
a consequence of its obligations under this Agreement to a level below that
which it otherwise could have achieved (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by it to be material (and
it may, in determining the amount, utilize reasonable assumptions and
allocations of costs and expenses and use any reasonable averaging or
attribution method), then (unless the effect is already reflected in the rate of
interest

29



--------------------------------------------------------------------------------



 



then applicable under this Agreement) the Administrative Agent or that Lender
(through the Administrative Agent) shall notify the Borrower and deliver to the
Borrower a certificate setting forth in reasonable detail the calculation of the
amount necessary to compensate it (which certificate is conclusive and binding
absent manifest error), and the Borrower shall pay that amount to the
Administrative Agent or that Lender within five Business Days after demand. The
provisions of and undertakings and indemnification in this subsection (b) shall
survive the satisfaction and payment of the Obligations and termination of this
Agreement.

     (c)     Taxes. Subject to Section 3.19, any Taxes payable by the
Administrative Agent or any Lender or ruled (by a Governmental Authority)
payable by the Administrative Agent or any Lender in respect of this Agreement
or any other Credit Document shall, if permitted by Legal Requirement, be paid
by the Borrower, together with interest and penalties, if any, except for Taxes
payable on or measured by the overall net income or capital of the
Administrative Agent or that Lender (or the Administrative Agent or that Lender,
as the case may be, together with any other Person with whom the Administrative
Agent or that Lender files a consolidated, combined, unitary or similar Tax
return) and except for interest and penalties incurred as a result of the gross
negligence or willful misconduct of the Administrative Agent or any Lender. The
Administrative Agent or that Lender (through the Administrative Agent) shall
notify the Borrower and deliver to the Borrower a certificate setting forth in
reasonable detail the calculation of the amount of payable Taxes, which
certificate is conclusive and binding (absent manifest error), and the Borrower
shall pay that amount to the Administrative Agent for its account or the account
of that Lender, as the case may be within five Business Days after demand. If
the Administrative Agent or that Lender subsequently receives a refund of the
Taxes paid to it by the Borrower, then the recipient shall promptly pay the
refund to the Borrower.

     SECTION 3.17. Change in Legal Requirements.

     If any Legal Requirement makes it unlawful for any Lender to make or
maintain LIBOR Rate Borrowings, then that Lender shall promptly notify the
Borrower and the Administrative Agent, and (a) as to undisbursed funds, that
requested Borrowing shall be made as a Base Rate Borrowing, and (b) as to any
outstanding Borrowing, (i) if maintaining the Borrowing until the last day of
the applicable Interest Period is unlawful, then the Borrowing shall be
converted to a Base Rate Borrowing as of the date of notice, in which event the
Borrower will not be required to pay any related Funding Loss, or (ii) if not
prohibited by Legal Requirement, then the Borrowing shall be converted to a Base
Rate Borrowing as of the last day of the applicable Interest Period, or (iii) if
any conversion will not resolve the unlawfulness, then the Borrower shall
promptly prepay the Borrowing, without penalty but with related Funding Loss.

     SECTION 3.18. Funding Loss.

     The Borrower shall indemnify each Lender against, and pay to it within five
Business Days following demand and delivery by such Lender to the Borrower of
the certificate herein provided, any Funding Loss of that Lender. When any
Lender demands that the Borrower pay any Funding Loss, that Lender shall deliver
to the Borrower and the Administrative Agent a certificate setting forth in
reasonable detail the basis for imposing Funding Loss and the calculation of the
amount, which calculation is conclusive and binding absent manifest error.

30



--------------------------------------------------------------------------------



 



The provisions of and undertakings and indemnification in this section survive
the satisfaction and payment of the Obligations and termination of this
Agreement.

     SECTION 3.19. Foreign Lenders, Participants and Assignees.

     Each Lender, Participant (by accepting a participation interest under this
Agreement) and Assignee (by executing an Assignment) that is not organized under
the Legal Requirements of the United States of America or one of its states
(a) represents to the Administrative Agent and the Borrower that (i) no Taxes
are required to be withheld by the Administrative Agent or the Borrower with
respect to any payments to be made to it in respect of the Obligations and
(ii) it has furnished to the Administrative Agent and the Borrower two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or W-8ECI
or any other form acceptable to the Administrative Agent and the Borrower that
entitles it to a complete exemption from U.S. federal withholding Tax on all
interest or fee payments under the Credit Documents, and (b) covenants to (i)
provide the Administrative Agent and the Borrower a new Form W-8BEN or W-8ECI or
other form acceptable to the Administrative Agent and the Borrower upon the
expiration or obsolescence according to Legal Requirement of any previously
delivered form, duly executed and completed by it, entitling it to a complete
exemption from U.S. federal withholding Tax on all interest and fee payments
under the Credit Documents, and (ii) comply from time to time with all Legal
Requirements with regard to the withholding Tax exemption. If any of the
foregoing is not true at any time or the applicable forms are not provided, then
the Borrower and the Administrative Agent (without duplication) may deduct and
withhold from interest and fee payments under the Credit Documents any Tax at
the maximum rate under the IRC or other applicable Legal Requirement, and
amounts so deducted and withheld shall be treated as paid to that Lender,
Participant or Assignee, as the case may be, for all purposes under the Credit
Documents.

     SECTION 3.20. Discharge and Reinstatement.

     Each Company’s obligations under the Credit Documents remain in full force
and effect until no Lender has any commitment to extend credit under the Credit
Documents and the Obligations are fully paid (except for provisions under the
Credit Documents which by their terms expressly survive payment of the
Obligations and termination of the Credit Documents). If any payment under any
Credit Document is ever rescinded or must be restored or returned for any
reason, then all Rights and obligations under the Credit Documents in respect of
that payment are automatically reinstated as though the payment had not been
made when due.

ARTICLE IV
FEES

     SECTION 4.1. Treatment of Fees.

     The fees described in this Section 4.1 (a) are not compensation for the
use, detention or forbearance of money, (b) are in addition to, and not in lieu
of, interest and expenses otherwise described in this Agreement, (c) are payable
in accordance with Section 3.1, (d) are non-refundable and (e) to the fullest
extent permitted by Legal Requirement, bear interest, if not paid when due, at
the Default Rate.

31



--------------------------------------------------------------------------------



 



     SECTION 4.2. Facility Fee.

     The Borrower shall pay to the Administrative Agent for the account of each
Lender the Facility Fee from the date hereof until the Termination Date, payable
on the last day of each March, June, September and December, commencing on the
first such date that follows the Closing Date, and on the Termination Date.

     SECTION 4.3. Letter of Credit Fees.

     The Borrower shall pay to the Administrative Agent for the account of each
Lender a fee (the “LC Fee”) on the average daily amount of the sum of the
undrawn stated amounts of all Letters of Credit outstanding on each such day,
from the date hereof until the later to occur of the Termination Date and the
date that no Letters of Credit are outstanding, payable on the last day of each
March, June, September and December, commencing on the first such date that
follows the date of this Agreement and such later date, at a rate equal at all
times to the Applicable Margin in effect from time to time for LIBOR Rate
Borrowings. In addition, the Borrower shall pay to the LC Issuing Bank such fees
for the issuance and maintenance of Letters of Credit and for drawings
thereunder as may be separately agreed between the Borrower and the LC Issuing
Bank.

ARTICLE V
CONDITIONS PRECEDENT

     This Agreement shall not be effective unless the Administrative Agent has
received all of the items described in Schedule 5. In addition, no Lender is
obligated to fund (as opposed to continue or convert) any Borrowing, and the LC
Issuing Bank is not obligated to issue any Letter of Credit, unless on the date
of the applicable Extension of Credit (and after giving effect to the requested
Extension of Credit): (a) the Administrative Agent has timely received a
properly completed and duly executed Borrowing Request or Request for Issuance,
as applicable; (b) all of the representations and warranties of the Companies in
the Credit Documents are true and correct in all material respects (unless they
speak to a specific date or are based on facts which have changed by
transactions contemplated or expressly permitted (including as an express
exception to the restrictions set forth in Article IX hereof) by this
Agreement); (c) no Material Adverse Event, Event of Default or Potential Default
has occurred and is continuing; and (d) no limitation in Section 2.1 or 2.5 is
or would be exceeded by the requested Extension of Credit. Each Borrowing
Request and Request for Issuance, however delivered, constitutes the Borrower’s
representation and warranty that the conditions in subsections (b) through
(d) above are satisfied. Upon the Administrative Agent’s or any Lender’s
reasonable request, the Borrower shall deliver to the Administrative Agent or
such Lender evidence substantiating any of the matters in the Credit Documents
that are necessary to enable the Borrower to qualify for the requested Extension
of Credit. Each condition precedent in this Agreement (including, without
limitation, those on Schedule 5) is material to the transactions contemplated by
this Agreement, and time is of the essence with respect to each condition
precedent.

32



--------------------------------------------------------------------------------



 



ARTICLE VI
GUARANTIES

     The Borrower shall cause each Significant Subsidiary (other than any
Excluded Subsidiary of the Borrower), whether now existing or in the future
formed or acquired as permitted by the Credit Documents to unconditionally
guarantee the full payment and performance of the Obligations by execution of a
Guaranty. Any Guaranty delivered by a Guarantor after the Closing Date pursuant
to this Article VI shall be accompanied by (a) an opinion of counsel to such
Guarantor as to the enforceability of such Guaranty and such other matters as
the Administrative Agent may reasonably request, (b) certified copies of the
Constituent Documents of such Guarantor, (c) certified copies of all corporate
or partnership (as the case may be) authorizations and approvals of Governmental
Authorities required in connection with the execution, delivery and performance
by such Guarantor of such Guaranty, and (d) such other certificates, documents
and other information regarding such Guarantor as the Administrative Agent may
reasonably request.

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

     The Borrower represents and warrants to the Administrative Agent, the LC
Issuing Bank and the Lenders as follows:

     SECTION 7.1. Purpose.

     The Borrower will use the proceeds of the Extensions of Credit for (i)
general purposes, including without limitation the making of Investments in
Subsidiaries and Affiliates of the Borrower, (ii) acquisitions and (iii) capital
expenditures. No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin stock” within the meaning of the Margin Regulations, and no
part of the proceeds of any Borrowing will be used, directly or indirectly, for
a purpose that violates any Legal Requirement, including the Margin Regulations.

     SECTION 7.2. Subsidiaries and Significant Subsidiaries.

     Schedule 7.2 describes the Borrower, all of its direct and indirect
Subsidiaries and all of its Significant Subsidiaries as of the date hereof.

     SECTION 7.3. Existence, Authority and Good Standing.

     Each Company (other than any Excluded Subsidiary) is duly organized,
validly existing and in good standing under the Legal Requirements of its
jurisdiction of formation. Except where not a Material Adverse Event, each such
Company is duly qualified to transact business and is in good standing in each
jurisdiction where the nature and extent of its business and properties require
due qualification and good standing (each of which jurisdictions is identified
on Schedule 7.2). Each Company (other than any Excluded Subsidiary) possesses
all requisite authority and power to conduct its business as is now being
conducted and as proposed under the

33



--------------------------------------------------------------------------------



 



Credit Documents to be conducted and to own and operate its assets as now owned
and operated and as proposed to be owned and operated under the Credit
Documents.

     SECTION 7.4. Authorization and Contravention.

     The execution and delivery by each Company of each Credit Document to which
it is a party and the performance by it of its obligations under those Credit
Documents (a) are within its corporate, partnership or comparable organizational
powers, (b) have been duly authorized by all necessary corporate, partnership or
comparable organizational action, (c) require no notice to, consents or approval
of, action by or filing with, any Governmental Authority (except any action or
filing that has been taken or made on or before the Closing Date), (d) do not
violate any provision of any of its Constituent Documents, and (e) except
violations that individually or collectively are not a Material Adverse Event,
do not violate any provision of Legal Requirement applicable to it or any
material agreement to which it is a party.

     SECTION 7.5. Binding Effect.

     Upon execution and delivery by all parties to it, each Credit Document will
constitute a legal and binding obligation of each Company party to it,
enforceable against it in accordance with that Credit Document’s terms except as
that enforceability may be limited by Debtor Laws and general principles of
equity.

     SECTION 7.6. Current Financials.

     The Current Financials were prepared in accordance with GAAP and present
fairly, in all material respects, the consolidated financial condition, results
of operations and cash flows of the Companies as of, and for the portion of the
fiscal year ending on their dates (subject only to normal year-end adjustments
for interim statements). Except for transactions contemplated or expressly
permitted (including as an express exception to the restrictions set forth in
Article IX hereof) by the Credit Documents, no material adverse changes have
occurred in such consolidated financial condition from that shown in the Current
Financials.

     SECTION 7.7. Solvency.

     Each of the Borrower and each Guarantor is Solvent.

     SECTION 7.8. Litigation.

     Except as disclosed on Schedule 7.8 and matters covered (subject to
reasonable and customary deductible and retention) by insurance or
indemnification agreements as to which the insurer or indemnifying party, as
applicable, has acknowledged liability, (a) no Company is subject to, or aware
of the threat of, any Litigation that is reasonably likely to be determined
adversely to any Company and, if so adversely determined, would be a Material
Adverse Event, and (b) no outstanding and unpaid judgments against any Company
exist that would be a Material Adverse Event.

34



--------------------------------------------------------------------------------



 



     SECTION 7.9. Taxes.

     Except where not a Material Adverse Event, (a) all Tax returns of each
Company required to be filed have been filed (or extensions have been granted)
before delinquency, and (b) all Taxes imposed upon each Company that are due and
payable have been paid before delinquency except as being contested as permitted
by Section 8.5.

     SECTION 7.10. Compliance with Law and Environmental Matters.

     Except as disclosed on Schedule 7.10, (a) no Company has received notice
from any Governmental Authority that it has actual or potential Environmental
Liability and no Company has knowledge that it has any Environmental Liability,
which actual or potential Environmental Liability in either case constitutes a
Material Adverse Event, and (b) no Company has received notice from any
Governmental Authority that any Real Property is affected by, and no Company has
knowledge that any Real Property is affected by, any Release of any Hazardous
Substance which constitutes a Material Adverse Event. Further, except as
otherwise provided in any Credit Document, each Company (other than any Excluded
Subsidiary) is in compliance with clause (a) of Section 9.6.

     SECTION 7.11. Employee Plans.

     Except as disclosed on Schedule 7.11 or where not a Material Adverse Event,
(a) no Employee Plan subject to ERISA has incurred an “accumulated funding
deficiency” (as defined in Section 302 of ERISA or Section 512 of the IRC),
(b) neither any Company nor any ERISA Affiliate has incurred liability, except
for liabilities for premiums that have been paid or that are not past due, under
ERISA to the PBGC in connection with any Employee Plan, (c) neither any Company
nor any ERISA Affiliate has withdrawn in whole or in part from participation in
a Multiemployer Plan in a manner that has given rise to a withdrawal liability
under Title IV of ERISA, (d) neither the Borrower nor any ERISA Affiliate has
engaged in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the IRC), (e) no “reportable event” (as defined in Section 4043
of ERISA) has occurred excluding events for which the notice requirement is
waived under applicable PBGC regulations, (f) neither any Company nor any ERISA
Affiliate has any liability, or is subject to any Lien, under ERISA or the IRC
to or on account of any Employee Plan, (g) each Employee Plan subject to ERISA
and the IRC complies in all material respects, both in form and operation, with
ERISA and the IRC, and (h) no Multiemployer Plan subject to the IRC is in
reorganization within the meaning of Section 418 of the IRC. None of the matters
disclosed on Schedule 7.11 give rise to any other “reportable events”, as
defined above.

     SECTION 7.12. Debt.

     No Company has any Debt except as described on Schedule 7.12 or otherwise
incurred after the date hereof in accordance with this Agreement.

     SECTION 7.13. Properties; Liens.

     Each Company (other than any Excluded Subsidiary) has good and indefeasible
title to all of its property reflected on the Current Financials as being owned
by it except for property

35



--------------------------------------------------------------------------------



 



that is obsolete or that has been disposed of in the ordinary course of business
between the date of the Current Financials and the date of this Agreement or,
after the date of this Agreement, as permitted by Sections 9.8 and 9.9. No Lien
exists on any property of any Company (other than any Excluded Subsidiary)
except as described on Schedule 7.13 and other Permitted Liens. No Company
(other than any Excluded Subsidiary) is party or subject to any agreement,
instrument or order which in any way restricts any such Company’s ability to
allow Liens to exist upon any of its assets except relating to Permitted Liens.

     SECTION 7.14. Governmental Regulations.

     No Company is subject to regulation under the Investment Company Act of
1940 or the Public Utility Holding Company Act of 1935.

     SECTION 7.15. Transactions with Affiliates.

     Except as otherwise disclosed on Schedule 7.15 or permitted by Section 9.5,
no Company is a party to a material transaction with any of its Affiliates.

     SECTION 7.16. Leases.

     Except where not a Material Adverse Event, (a) each Company enjoys peaceful
and undisturbed possession under all leases necessary for the operation of its
properties and assets, and (b) all material leases under which any Company is a
lessee are in full force and effect.

     SECTION 7.17. Labor Matters.

     Except where not a Material Adverse Event, (a) no actual or threatened
strikes, labor disputes, slow downs, walkouts, work stoppages or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at the Real Property
exist, (b) hours worked by and payment made to the employees of any Company or
any Predecessor have not been in violation of the Fair Labor Standards Act or
any other applicable Legal Requirements pertaining to labor matters, (c) all
payments due from any Company for employee health and welfare insurance,
including, without limitation, workers compensation insurance, have been paid or
accrued as a liability on its books, and (d) the business activities and
operations of each Company are in compliance with OSHA and other applicable
health and safety Legal Requirements.

     SECTION 7.18. Intellectual Property.

     Except where not a Material Adverse Event, (a) each Company owns or has the
right to use all material licenses, patents, patent applications, copyrights,
service marks, trademarks, trademark applications and trade names necessary to
continue to conduct its businesses as presently conducted by it and proposed to
be conducted by it immediately after the date of this Agreement, (b) each
Company is conducting its business without infringement or claim of infringement
of any license, patent, copyright, service mark, trademark, trade name, trade
secret or other intellectual property right of others and (c) no infringement or
claim of infringement by others of any material license, patent, copyright,
service mark, trademark, trade name, trade secret or other intellectual property
of any Company exists.

36



--------------------------------------------------------------------------------



 



     SECTION 7.19. Insurance.

     All insurance required under Section 8.9 is in full force and effect.

     SECTION 7.20. Restrictions on Distributions.

     Except as disclosed on Schedule 7.20, no Subsidiary (other than any
Excluded Subsidiary) of the Borrower is subject to any restriction on such
Subsidiary’s ability to directly or indirectly declare, make or pay
Distributions to the Borrower.

     SECTION 7.21. Full Disclosure.

     Each fact or condition relating to any Company’s financial condition,
business or property that is a Material Adverse Event has been disclosed in
writing to the Administrative Agent. All information previously furnished by any
Company to the Administrative Agent in connection with the Credit Documents (the
“Disclosed Information”) was (and all information furnished in the future by any
Company to the Administrative Agent will be) true and accurate in all material
respects. As of the Closing Date, the Disclosed Information taken as a whole,
was not misleading in any material respect and did not omit to disclose any
matter the failure of which to be disclosed would result in any information
contained in the Disclosed Information being misleading in any material respect.

ARTICLE VIII
AFFIRMATIVE COVENANTS

     Until the Commitments have been terminated and the Obligations have been
fully paid and performed, the Borrower covenants and agrees with the
Administrative Agent, the LC Issuing Bank and the Lenders that, without first
obtaining the Required Lenders’ written consent to the contrary:

     SECTION 8.1. Certain Items Furnished.

     The Borrower shall furnish or shall cause the following to be furnished to
each Lender:

     (a)     Annual Financials of the Borrower. Promptly after preparation but
no later than 90 days after the last day of each fiscal year of the Borrower,
Financials showing the consolidated financial condition and results of
operations of the Borrower and its Subsidiaries as of, and for the year ended
on, that last day setting forth in comparative form the figures for the previous
fiscal year, accompanied by (i) the opinion, without material qualification, of
KPMG LLP or other firm of nationally-recognized independent certified public
accountants reasonably acceptable to the Required Lenders, based on an audit
(other than in the case of consolidating Financials) using generally accepted
auditing standards, that those Financials were prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated and consolidating
financial condition and results of operations of the Borrower and its
Subsidiaries, and (ii) a related Compliance Certificate from a Responsible
Officer, on behalf of the Borrower.

37



--------------------------------------------------------------------------------



 



     (b)     Quarterly Reports. Promptly after preparation but no later than 45
days after the last day of each of the first three fiscal quarters of the
Borrower and the Companies each year, Financials showing the consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries for that fiscal quarter and for the period from the beginning of
the current fiscal year to the last day of that fiscal quarter setting forth in
each case in comparative form the figures for the corresponding quarter and the
corresponding portion of the previous fiscal year, accompanied, in each case, by
a related Compliance Certificate, together with a completed copy of the schedule
to that certificate, signed by a Responsible Officer, on behalf of the Borrower.

     (c)     Other Reports. Promptly after preparation and distribution,
accurate and complete copies of all reports and other material communications
about material financial matters or material corporate plans or projections by
or for any Company for distribution to any Governmental Authority or any
creditor, other than credit, trade and other reports prepared and distributed in
the ordinary course of business and information otherwise furnished to the
Administrative Agent and the Lenders under this Agreement.

     (d)     Employee Plans. As soon as possible and within 30 days after any
Company knows that any event which would constitute a reportable event under
Section 4043(b) of Title IV of ERISA with respect to any Employee Plan subject
to ERISA has occurred, or that the PBGC has instituted or will institute
proceedings under ERISA to terminate that plan, deliver a certificate of a
Responsible Officer of the Borrower setting forth details as to that reportable
event and the action that the Borrower or an ERISA Affiliate, as the case may
be, proposes to take with respect to it, together with a copy of any notice of
that reportable event which may be required to be filed with the PBGC, or any
notice delivered by the PBGC evidencing its intent to institute those
proceedings or any notice to the PBGC that the plan is to be terminated, as the
case may be. For all purposes of this section, each Company is deemed to have
all knowledge of all facts attributable to the plan administrator under ERISA.

     (e)     Other Notices. Notice, promptly after the Borrower knows, of
(i) the existence and status of any Litigation that is reasonably likely to be
adversely determined and, if determined adversely to any Company, would be a
Material Adverse Event, (ii) any change in any material fact or circumstance
represented or warranted by any Company in any Credit Document and (iii) an
Event of Default or Potential Default, specifying the nature thereof and what
action the Companies have taken, are taking or propose to take with respect to
such event.

     (f)     Other Information. Promptly when reasonably requested by the
Administrative Agent, the LC Issuing Bank or any Lender, such reasonable
information (not otherwise required to be furnished under this Agreement) about
any Company’s business affairs, assets and liabilities.

     SECTION 8.2. Use of Credit.

     The Borrower shall use the proceeds of Borrowings only for the purposes
specified in this Agreement.

38



--------------------------------------------------------------------------------



 



     SECTION 8.3. Books and Records.

     The Borrower shall, and shall cause each other Company to, maintain books,
records, and accounts necessary to prepare Financials in accordance with GAAP.

     SECTION 8.4. Inspections.

     Upon reasonable request and subject to compliance with applicable safety
standards, with contractual privilege and non-disclosure agreements, and with
the same conditions applicable to any Company in respect of property of that
Company on the premises of other Persons, the Borrower shall, and shall cause
each other Company to, allow the Administrative Agent, the LC Issuing Bank or
any Lender (or their respective Representatives) to inspect any of its
properties, to review reports, files and other records and to make and take away
copies thereof, to conduct reasonable tests or investigations, and to discuss
any of its affairs, conditions and finances with its other creditors, directors,
officers, employees or representatives from time to time, during reasonable
business hours.

     SECTION 8.5. Taxes.

     The Borrower shall, and shall cause each other Company to, promptly pay
when due any and all Taxes except Taxes that are being contested in good faith
by lawful proceedings diligently conducted, against which reserve or other
provision required by GAAP has been made, and in respect of which levy and
execution of any Lien sufficient to be enforced has been and continues to be
stayed.

     SECTION 8.6. Payment of Material Obligations.

     The Borrower shall, and shall cause each other Company (other than any
Excluded Subsidiary) to, promptly pay (or renew and extend) all of its material
obligations as they become due (unless the obligations are being contested in
good faith by, if required, appropriate proceedings).

     SECTION 8.7. Expenses.

     Within ten Business Days after demand accompanied by an invoice describing
the costs, fees and expenses in reasonable detail (and subject to any
limitations separately agreed to in writing by the Borrower and the
Administrative Agent in respect of costs, fees and expenses of the
Administrative Agent or any of its Representatives), the Borrower shall pay (a)
all costs, fees and reasonable expenses paid or incurred by the Administrative
Agent incident to any Credit Document (including the reasonable fees and
expenses of the Administrative Agent’s counsel in connection with the
negotiation, preparation, delivery and execution of the Credit Documents and any
related amendment, waiver or consent) and (b) all reasonable costs and expenses
incurred by the Administrative Agent, the LC Issuing Bank or any Lender in
connection with the enforcement of the obligations of any Company under the
Credit Documents or the exercise of any Rights under the Credit Documents
(including reasonable attorneys’ fees and court costs), all of which are part of
the Obligations, bearing interest (if not paid within ten Business Days after
demand accompanied by an invoice describing the costs, fees and expenses in
reasonable detail) on the portion thereof from time to time unpaid at the
Default Rate until paid.

39



--------------------------------------------------------------------------------



 



     SECTION 8.8. Maintenance of Existence, Assets and Business.

     The Borrower shall, and shall cause each other Company (other than any
Excluded Subsidiary) to, (a) except in connection with dispositions permitted
under Section 9.8, mergers, consolidations and dissolutions permitted under
Section 9.9 and statutory conversions to another form of entity as permitted by
applicable Legal Requirements, maintain its existence and good standing in its
state of formation, and (b) except where not a Material Adverse Event, (i)
maintain its authority to transact business and good standing in all other
states, (ii) maintain all licenses, permits and franchises (including
Environmental Permits) necessary for its business, and (iii) keep all of its
material assets that are useful in and necessary to its business in good working
order and condition (ordinary wear and tear excepted) and make all necessary
repairs and replacements.

     SECTION 8.9. Insurance.

     The Borrower shall, and shall cause each other Company (other than any
Excluded Subsidiary) to, at its cost and expense, maintain with financially
sound, responsible and reputable insurance companies or associations (or, as to
workers’ compensation or similar insurance, with an insurance fund or by
self-insurance authorized by the jurisdictions in which it operates) insurance
concerning its properties and businesses against casualties and contingencies
and of types and in amounts (and with co-insurance and deductibles) as is
customary in the case of similar businesses.

     SECTION 8.10. Environmental Matters.

     The Borrower shall, and shall cause each other Company to, (a) operate and
manage its businesses and otherwise conduct its affairs in compliance with all
Environmental Laws and Environmental Permits except to the extent noncompliance
does not constitute a Material Adverse Event, (b) promptly deliver to the
Administrative Agent a copy of any notice received from any Governmental
Authority alleging that any such Company is not in compliance with any
Environmental Law or Environmental Permit if the allegation constitutes a
Material Adverse Event, and (c) promptly deliver to the Administrative Agent a
copy of any notice received from any Governmental Authority alleging that any
such Company has any potential Environmental Liability if the allegation
constitutes a Material Adverse Event.

     SECTION 8.11. Indemnification.

     (a)     AS USED IN THIS SECTION: (I) “INDEMNITEE” MEANS THE ADMINISTRATIVE
AGENT, THE LC ISSUING BANK, EACH LENDER, EACH PRESENT AND FUTURE AFFILIATE (WITH
WHICH ANY COMPANY HAS ENTERED INTO A WRITTEN CONTRACTUAL ARRANGEMENT) OF THE
ADMINISTRATIVE AGENT, THE LC ISSUING BANK OR ANY LENDER, EACH PRESENT AND FUTURE
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT, THE LC ISSUING BANK, ANY LENDER OR
ANY OF THOSE AFFILIATES AND EACH PRESENT AND FUTURE SUCCESSOR AND PERMITTED
ASSIGN OF THE ADMINISTRATIVE AGENT, THE LC ISSUING BANK, ANY LENDER OR ANY OF
THOSE AFFILIATES OR REPRESENTATIVES; AND (II) “INDEMNIFIED LIABILITIES” MEANS
ALL KNOWN

40



--------------------------------------------------------------------------------



 



AND UNKNOWN, FIXED AND CONTINGENT, ADMINISTRATIVE, INVESTIGATIVE, JUDICIAL AND
OTHER CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, INVESTIGATIONS, SUITS,
PROCEEDINGS, AMOUNTS PAID IN SETTLEMENT, DAMAGES, JUDGMENTS, PENALTIES, COURT
COSTS, LIABILITIES AND OBLIGATIONS — AND ALL COSTS AND REASONABLE EXPENSES AND
DISBURSEMENTS (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES WHETHER OR
NOT SUIT OR OTHER PROCEEDING EXISTS OR ANY INDEMNITEE IS PARTY TO ANY SUIT OR
OTHER PROCEEDING) IN ANY WAY RELATED TO ANY OF THE FOREGOING — THAT MAY AT ANY
TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE AND IN ANY
WAY ARISING OUT OF ANY (A) CREDIT DOCUMENT, TRANSACTION CONTEMPLATED BY ANY
CREDIT DOCUMENT OR REAL PROPERTY, (B) ENVIRONMENTAL LIABILITY IN ANY WAY RELATED
TO ANY COMPANY, PREDECESSOR, REAL PROPERTY OR ACT, OMISSION, STATUS, OWNERSHIP
OR OTHER RELATIONSHIP, CONDITION OR CIRCUMSTANCE CONTEMPLATED BY, CREATED UNDER
OR ARISING PURSUANT TO OR IN CONNECTION WITH ANY CREDIT DOCUMENT, OR
(C) INDEMNITEE’S SOLE OR CONCURRENT ORDINARY NEGLIGENCE.

     (b)     THE BORROWER SHALL INDEMNIFY EACH INDEMNITEE FROM AND AGAINST,
PROTECT AND DEFEND EACH INDEMNITEE FROM AND AGAINST, HOLD EACH INDEMNITEE
HARMLESS FROM AND AGAINST, AND ON DEMAND PAY OR REIMBURSE EACH INDEMNITEE FOR,
ALL INDEMNIFIED LIABILITIES.

     (c)     THE FOREGOING PROVISIONS (i) ARE NOT LIMITED IN AMOUNT EVEN IF THAT
AMOUNT EXCEEDS THE OBLIGATIONS, (ii) INCLUDE, WITHOUT LIMITATION, REASONABLE
FEES AND EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR
PREPARING FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY OR NATURAL
RESOURCES ARISING UNDER ANY STATUTORY OR COMMON LEGAL REQUIREMENT, PUNITIVE
DAMAGES, FINES AND OTHER PENALTIES, AND (iii) ARE NOT AFFECTED BY THE SOURCE OR
ORIGIN OF ANY HAZARDOUS SUBSTANCE, AND (iv) ARE NOT AFFECTED BY ANY INDEMNITEE’S
INVESTIGATION, ACTUAL OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING OR WAIVER.

     (d)     HOWEVER, NO INDEMNITEE IS ENTITLED TO BE INDEMNIFIED UNDER THE
CREDIT DOCUMENTS FOR ITS OWN SOLE GROSS NEGLIGENCE OR SOLE WILLFUL MISCONDUCT.

41



--------------------------------------------------------------------------------



 



     SECTION 8.12. Post Closing Covenant. No later than July 3, 2003, the
Borrower shall deliver to the Administrative Agent a supplemental opinion from
counsel to Jonah Gas, addressed to the Administrative Agent and the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent, as to
the matters that are the subject of the opinion from counsel to the other
Guarantors delivered pursuant to Article V.

ARTICLE IX
NEGATIVE COVENANTS

     Until the Commitments have been terminated and the Obligations have been
fully paid and performed, the Borrower covenants and agrees with the
Administrative Agent, the LC Issuing Bank and the Lenders that, without first
obtaining the Required Lenders’ written consent to the contrary:

     SECTION 9.1. Debt.

     The Borrower will not cause or permit any other Company to create, incur,
assume or suffer to exist any Debt except the following (the “Permitted Debt”):

     (a)     Subsidiary Guaranties. Guaranties of any Debt of the Borrower.

     (b)     Permitted Non-Recourse Debt. Permitted Non-Recourse Debt.

     (c)     Centennial Guaranty. Debt arising under the Centennial Guaranty.

     (d)     Additional Debt. Additional Debt not described in clauses
(a) through (c) above incurred by the Guarantors in an aggregate principal
amount not to exceed $25,000,000 outstanding at any one time.

     (e)     Existing Debt. The Debt described on Schedule 7.12, together with
all renewals, extensions, amendments, modifications and refinancings of (but not
any principal increases to) any of such Debt.

     SECTION 9.2. Prepayments.

     The Borrower will not, and will not cause or permit any other Company,
other than an Excluded Subsidiary, to, prepay or redeem or cause to be prepaid
or redeemed any principal of, or any interest on, any of its Debt except (a) the
Obligations and (b) any of its other Debt if (i) no Event of Default or
Potential Default has occurred and is continuing immediately before, or will
occur as a result of (or otherwise will occur immediately after), the prepayment
or redemption, and (ii) in respect of any prepayment or redemption of the Senior
Notes, the Borrower concurrently prepays to the Lenders Borrowings (and/or cash
collateralizes LC Outstandings) in a principal amount that is in the same
proportion to the total Outstanding Credits immediately before such prepayment
as the amount of principal of the Senior Notes then being prepaid or redeemed
bears to the total principal amount of the Senior Notes immediately before such
prepayment or redemption in accordance with Section 3.2(c)(iv).

42



--------------------------------------------------------------------------------



 



     SECTION 9.3. Liens.

     The Borrower will not, and will not cause or permit any other Company:
(a) to create, incur or suffer or permit to be created or incurred or to exist
any Lien upon any of its assets except Permitted Liens or (b) to enter into or
permit to exist any arrangement or agreement that directly or indirectly
prohibits any Company from creating or incurring any Lien on any of its assets
except (i) the Credit Documents, (ii) any lease that places a Lien prohibition
on only the property subject to that lease and (iii) arrangements and agreements
that apply only to property subject to Permitted Liens. The following are
“Permitted Liens”:

     (a)     Existing Liens. The Liens existing on the date of this Agreement
and described on Schedule 7.13 and any renewal, extension, amendment or
modification of any of such Lien, provided that the total principal amount
secured by any such Lien never exceeds the total principal amount secured by
such Lien on the date of this Agreement.

     (b)     This Transaction. Liens, if any, ever granted to the Administrative
Agent in favor of the LC Issuing Bank and the Lenders to secure all of any part
of the Obligations.

     (c)     Bonds. Liens securing any industrial development, pollution control
or similar revenue bonds that never exceed a total principal amount of
$25,000,000.

     (d)     Foreclosed Properties. Liens existing on any property acquired by
any Company in connection with the foreclosure or other exercise of its Lien on
the property.

     (e)     Setoffs. Rights of set off or recoupment and banker’s Liens,
subject to any limitations imposed upon them in the Credit Documents.

     (f)     Insurance. Pledges or deposits made to secure payment of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits or to participate in any fund in connection with workers’ compensation,
unemployment insurance, pensions or other social security programs.

     (g)     Bids and Bonds. Good faith pledges or deposits (i) for 10% or less
of the amounts due under (and made to secure) any Company’s performance of bids,
tenders, contracts (except for the repayment of borrowed money), (ii) in respect
of any operating lease, that are for up to but not more than the greater of
either 10% of the total rental obligations for the term of the lease or 50% of
the total rental obligations payable during the first year of the lease, or
(iii) made to secure statutory obligations, surety or appeal bonds, or
indemnity, performance or other similar bonds benefiting any Company in the
ordinary course of its business.

     (h)     Permits. Conditions in any permit, license or order issued by a
Governmental Authority for the ownership and operation of a pipeline that do not
materially impair the ownership or operation of such pipeline.

     (i)     Property Restrictions. Zoning and similar restrictions on the use
of, and easements, restrictions, covenants, title defects and similar
encumbrances on, any Real Property or pipeline right-of-way that, (i) do not
materially impair the Company’s use of the Real Property

43



--------------------------------------------------------------------------------



 



or pipeline right-of-way and (ii) are not violated in any material respect by
existing or proposed structures (including the pipeline) or land use.

     (j)     Eminent Domain. The Right reserved to, or vested in, any
Governmental Authority (or granted by a Governmental Authority to another
Person) by the terms of any Right, franchise, grant, license, permit or Legal
Requirements to purchase or recapture, or to designate a purchaser of, any
property.

     (k)     Inchoate Liens. If no Lien has been filed in any jurisdiction or
agreed to, (i) claims and Liens for Taxes not yet due and payable or which are
being contested in good faith and for which any reserves required by GAAP have
been established, (ii) mechanic’s Liens and materialman’s Liens for services or
materials and similar Liens incident to construction and maintenance of real
property, in each case for which payment is not yet due and payable, or which
are being contested in good faith and for which any reserves required by GAAP
have been established, (iii) landlord ’s Liens for rents or leases incurred in
the ordinary course of business, in each case which are not yet due and payable
or which are being contested in good faith and for which any reserves required
by GAAP have been established, and (iv) Liens of warehousemen and carriers and
similar Liens which were incurred in the ordinary course of business, in each
case for which payment is not yet due and payable, or which are being contested
in good faith and for which any reserves required by GAAP have been established.

     (l)     Permitted Non-Recourse Debt. Liens securing obligations in respect
of Permitted Non-Recourse Debt of any Subsidiary of the Borrower.

     (m)     Miscellaneous. Any of the following to the extent that the validity
or amount is being contested in good faith and by appropriate and lawful
proceedings diligently conducted, reserve or other appropriate provision (if
any) required by GAAP has been made, levy and execution has not issued or
continues to be stayed, and they do not individually or collectively detract
materially from the value of the property of the Company in question or
materially impair the use of that property in the operation of its business:
(i) claims and Liens for Taxes; (ii) claims and Liens upon, and defects of title
to, real or personal property, including any attachment of personal or real
property or other legal process before adjudication of a dispute on the merits;
(iii) claims and Liens of mechanics, materialmen, warehousemen, carriers,
landlords or other similar Liens; (iv) Liens incident to construction and
maintenance of real property; and (v) adverse judgments, attachments or orders
on appeal for the payment of money.

     SECTION 9.4. Employee Plans.

     Except as disclosed on Schedule 7.11 or where not a Material Adverse Event,
the Borrower will not, and will not cause or permit any other Company to, permit
any of the events or circumstances described in Section 7.11 to exist or occur.

     SECTION 9.5. Transactions with Affiliates.

     The Borrower will not, and will not cause or permit any other Company to,
enter into any material transaction with any of its Affiliates except (a) those
described on Schedule 7.15, (b) transactions between the Borrower and a
Guarantor, (c) transactions permitted under Section 9.1 or 9.7, (d) transactions
in the ordinary course of business and upon fair and reasonable terms not

44



--------------------------------------------------------------------------------



 



materially less favorable than it could obtain or could become entitled to in an
arm’s-length transaction with a Person that was not its Affiliate, and
(e) compensation arrangements in the ordinary course of business with directors
and officers of the Companies.

     SECTION 9.6. Compliance with Legal Requirements and Documents.

     The Borrower will not, and will not cause or permit any other Company to:
(a) violate the provisions of any Legal Requirements (including, without
limitation, OSHA and Environmental Laws) applicable to it or of any material
agreement to which it is a party if that violation alone, or when aggregated
with all other violations of Legal Requirements or other material agreements,
would be a Material Adverse Event, (b) violate in any material respect any
provision of its Constituent Documents, or (c) repeal, replace or amend any
provision of its Constituent Documents if that action would be a Material
Adverse Event.

     SECTION 9.7. Distributions.

     The Borrower will not, and will not cause or permit any other Company to
declare, make or pay any Distribution other than (a) Distributions from any
Subsidiary of the Borrower to the Borrower and the other owners (if any) of
Equity Interests in such Subsidiary, and (b) Distributions by the Borrower that
(i) will not violate its Constituent Documents and (ii) do not exceed “Available
Cash” as defined in the Borrower’s Agreement of Limited Partnership, in each
case, so long as no Event of Default or Potential Default has occurred and is
continuing or will occur as a result of such Distribution.

     SECTION 9.8. Disposition of Assets.

     The Borrower will not, and will not cause or permit any other Company
(other than any Excluded Subsidiary) to, sell, assign, lease, transfer or
otherwise dispose of any of its assets (including equity interests in any other
Company) other than (a) dispositions in the ordinary course of business for fair
and adequate consideration, (b) dispositions for fair and adequate consideration
having a Diluted Value of not more than $40,000,000 in the aggregate in any
fiscal year and not more than $100,000,000 in the aggregate from the Closing
Date through the Stated Termination Date (other than dispositions in the
ordinary course of business, the proceeds of which are reinvested in other
assets used by or useful to the Borrower or such Company in conducting its
customary business if (i) a binding purchase, subscription or similar agreement
relating to such reinvestment is entered into within 180 days after the receipt
of all or substantially all of the cash proceeds from the disposition of such
assets and (ii) the Net Cash Proceeds from such disposition are so reinvested
within one year after the receipt of such cash proceeds), (c) dispositions to
any other Company that is a Guarantor, (d) dispositions to any Excluded
Subsidiary in connection with a transaction involving the issuance by such
Excluded Subsidiary of Permitted Non-Recourse Debt for the purposes described in
clause (ii) of the definition of “Permitted Non-Recourse Debt” and
(e) dispositions of assets that are obsolete or are no longer in use and are not
significant to the continuation of such Company’s business

     SECTION 9.9. Mergers, Consolidations and Dissolutions. The Borrower will
not, and will not cause or permit any other Company (other than any Excluded
Subsidiary) to, merge or consolidate with any other Person or dissolve, except
(a) so long as no Event of Default or

45



--------------------------------------------------------------------------------



 



Potential Default has occurred and is continuing or will occur as a result of
such transaction, any merger or consolidation involving one or more Companies
(so long as, if the Borrower is involved, it is the survivor), and
(b) dissolution of any Company (other than the Borrower) if substantially all of
its assets have been conveyed to any Company or disposed of as permitted in
Section 9.8.

     SECTION 9.10. Amendment of Constituent Documents.

     The Borrower will not, and will not cause or permit any other Company
(other than any Excluded Subsidiary) to, materially amend or modify its
Constituent Documents.

     SECTION 9.11. Assignment.

     The Borrower will not, and will not cause or permit any other Company to,
assign or transfer any of its Rights, duties or obligations under any of the
Credit Documents.

     SECTION 9.12. Fiscal Year and Accounting Methods.

     The Borrower will not, and will not cause or permit any other Company to,
change its fiscal year for accounting purposes or any material aspect of its
method of accounting except to conform any new Subsidiary’s accounting methods
to the Borrower’s accounting methods.

     SECTION 9.13. New Business.

     The Borrower will not, and will not cause or permit any other Company to,
engage in any business except the businesses in which it is presently engaged
and any other reasonably related business.

     SECTION 9.14. Government Regulations.

     The Borrower will not, and will not cause or permit any other Company to,
conduct its business in a way that causes the Borrower or such Company to become
regulated under the Investment Company Act of 1940 or the Public Utility Holding
Company Act of 1935.

     SECTION 9.15. Senior Notes.

     The Borrower will not, and will not cause or permit any other Company to,
(i) secure the obligations of any Company under the Senior Notes or the related
Indentures relating to such Senior Notes, (ii) increase the principal amount of
the Senior Notes, (iii) amend or modify any scheduled date of payment of
principal under the Senior Notes or the related Indentures relating to such
Senior Notes, or (iv) increase the stated rate of any interest applicable to the
Senior Notes.

     SECTION 9.16. Strict Compliance.

     The Borrower will not, and will not cause or permit any other Company to,
do indirectly anything that it may not do directly under any covenant in any
Credit Document.

46



--------------------------------------------------------------------------------



 



     SECTION 9.17. Restrictive Agreements.

     The Borrower will not, and will not cause or permit any other Company to,
enter into any agreement, contract, arrangement or other obligation if the
effect of such agreement, contract, arrangement or other obligation is (a) to
impose any restriction, other than in connection with the issuance by any
Subsidiary of the Borrower of Permitted Non-Recourse Debt, on the ability of any
such Subsidiary to make or declare Distributions to the holders of its Equity
Interests that is more restrictive than the restrictions that are in effect on
the date of this Agreement and disclosed on Schedule 7.20 or (b) to restrict the
ability of any Company to create or maintain Liens on its assets in favor of the
Administrative Agent, the LC Issuing Bank and the Lenders to secure, in whole or
part, the Obligations, except with respect to (i) agreements, contracts,
arrangements or other obligations of any Subsidiary of the Borrower acquired by
the Borrower or any Subsidiary of the Borrower after the date hereof to the
extent that such acquired Subsidiary was a party to such agreements, contracts,
arrangements or other obligations prior to its acquisition by the Borrower or
any Subsidiary of the Borrower and (ii) the issuance by any Subsidiary of the
Borrower of Permitted Non-Recourse Debt.

ARTICLE X
FINANCIAL COVENANTS

     Until the Commitments have been terminated and the Obligations have been
fully paid and performed, the Borrower covenants and agrees with the
Administrative Agent, the LC Issuing Bank and the Lenders that, without first
obtaining the Required Lenders’ consent to the contrary:

     SECTION 10.1. Minimum Net Worth.

     As of the last day of each fiscal quarter of the Borrower, Consolidated Net
Worth will not be less than the sum of (a) 75% of Consolidated Net Worth as of
December 31, 2002, plus (b) 50% of the Net Cash Proceeds of all Equity Events
occurring after December 31, 2002.

     SECTION 10.2. Consolidated Funded Debt to Pro Forma EBITDA.

     As of the last day of each fiscal quarter of the Borrower, the ratio of
Consolidated Funded Debt to Pro Forma EBITDA for the period consisting of four
consecutive fiscal quarters taken as a single accounting period and ending on
such day will be less than 4.75 to 1.00 (the “Required Threshold”); provided,
however, that if the Borrower consummates one or more Acquisitions not
prohibited hereunder and as a result of such Acquisitions the ratio of
Consolidated Funded Debt to Pro Forma EBITDA equals or exceeds 4.75 to 1.00,
then the Required Threshold shall be increased to 5.00 to 1.00 for the first two
full fiscal quarterly periods immediately following the consummation of each
such Acquisition.

     SECTION 10.3. Interest Coverage Ratio.

     As of the last day of each fiscal quarter of the Borrower, the ratio of
(a) EBITDA of the Borrower to (b) Interest Expense of the Borrower (x) for the
four consecutive fiscal quarters

47



--------------------------------------------------------------------------------



 



taken as a single accounting period and ending on such day and (y) excluding
Interest Expense of any Excluded Subsidiary of the Borrower, will not be less
than 3.00 to 1.00.

ARTICLE XI
EVENTS OF DEFAULT

     The term “Event of Default” means the occurrence of any one or more of the
following:

     SECTION 11.1. Payment of Obligations.

     The Borrower’s failure or refusal to pay (a) principal of any Note on or
before the date due or (b) any other part of the Obligations (including fees due
under the Credit Documents) on or before three Business Days after the date due.

     SECTION 11.2. Covenants.

     Any Company’s failure or refusal to punctually and properly perform,
observe and comply with any covenant (other than covenants to pay the
Obligations) applicable to it:

     (a)     In Article 9 or 10; or

     (b)     In Section 8.1, and such failure or refusal continues for ten days
after the earlier of (i) any Company’s obtaining knowledge of such failure or
refusal and (ii) any Company’s being notified of such failure or refusal by the
Administrative Agent, the LC Issuing Bank or any Lender; or

     (c)     In any other provision of any Credit Document, and that failure or
refusal continues for 30 days after the earlier of (i) any Company’s obtaining
knowledge of such failure or refusal and (ii) any Company’s being notified of
such failure or refusal by the Administrative Agent, the LC Issuing Bank or any
Lender.

     SECTION 11.3. Debtor Relief.

     The Borrower or any Significant Subsidiary (a) is not Solvent, (b) fails to
pay its Debts generally as they become due, (c) voluntarily seeks, consents to
or acquiesces in the benefit of any Debtor Law, or (d) becomes a party to or is
made the subject of any proceeding (except as a creditor or claimant) provided
for by any Debtor Law (unless, if the proceeding is involuntary, the applicable
petition is dismissed within 60 days after its filing).

     SECTION 11.4. Judgments and Attachments.

     Where the amounts in controversy or of any judgments, as the case may be,
exceed (from and after the date hereof and individually or collectively)
$25,000,000 for the Borrower or TE Products or $10,000,000 for any other
Company, and such Person fails (a) to have discharged, within 60 days after its
commencement, any attachment, sequestration or similar proceeding against any of
its assets or (b) to pay any money judgment against it within ten days before
the date on which any of its assets may be lawfully sold to satisfy that
judgment.

48



--------------------------------------------------------------------------------



 



     SECTION 11.5. Government Action.

     Either (a) a final non-appealable order is issued by any Governmental
Authority (including the United States Justice Department) seeking to cause any
Company (other than any Excluded Subsidiary) to divest a significant portion of
its assets under any antitrust, restraint of trade, unfair competition, industry
or similar Legal Requirements, or (b) any Governmental Authority condemns,
seizes or otherwise appropriates or takes custody or control of all or any
substantial portion of any Company’s (other than any Excluded Subsidiary) assets
and, in either case, such event constitutes a Material Adverse Event.

     SECTION 11.6. Misrepresentation.

     Any representation or warranty made by any Company in any Credit Document
at any time proves to have been materially incorrect when made.

     SECTION 11.7. Change of Control.

     Any one or more of the following occurs or exists: (a) the Borrower ceases
to own (i) at least 99.999% of the limited partner interests in TE Products,
TCTM or Midstream; or (ii) directly or indirectly, 100% of the ownership
interests of TEPPCO GP; or (b) Texas Eastern or any direct or indirect wholly
owned Subsidiary of Duke Energy Field Services, LLC which has no other assets or
businesses other than partnership interests of the Borrower ceases to be the
sole general partner of the Borrower; or (c) TEPPCO GP or any direct or indirect
wholly owned Subsidiary of the Borrower which has no other assets other than
general partner interests of TE Products, TCTM, Midstream, Jonah Gas, or any
other Subsidiary of the Borrower and has no businesses other than serving as a
general partner in such entities ceases to be the sole general partner of TE
Products, TCTM or Midstream; or (d) TEPPCO GP and Midstream or any one or more
direct or indirect wholly owned Subsidiaries of the Borrower, each of which has
no other assets other than general partner interests of TE Products, TCTM,
Midstream or any other Subsidiary of the Borrower and has no businesses other
than serving as a general partner in such entities cease to be the sole general
partners of (or if Jonah Gas has only one general partner, the sole general
partner of) Jonah Gas; or (e) Duke Energy Field Services, LLC ceases to own,
directly or indirectly, 100% of the ownership interests of Texas Eastern; or
(f) Midstream ceases to own (i) at least 99.999% of the limited partner
interests in Val Verde, and (ii) 100% of the member interests in TEPPCO NGL
Pipelines, LLC, the general partner of Val Verde.

     SECTION 11.8. Other Debt.

     In respect of the Senior Notes or any other Debt owed by any Company (other
than the Obligations) individually or collectively of at least $10,000,000
(a) any Company fails to make any payment when due (inclusive of any grace,
extension, forbearance or similar period), or (b) any default or other event or
condition occurs or exists beyond the applicable grace or cure period, the
effect of which is to cause or to permit any holder of that Debt to cause
(whether or not it elects to cause) any of that Debt to become due before its
stated maturity or regularly scheduled payment dates, or (c) any of that Debt is
declared to be due and payable or required to be prepaid by any Company before
its stated maturity.

49



--------------------------------------------------------------------------------



 



     SECTION 11.9. Reserved.

     SECTION 11.10. Validity and Enforceability.

     Once executed, this Agreement, any Note or Guaranty ceases to be in full
force and effect in any material respect or is declared to be null and void or
its validity or enforceability is contested in writing by any Company party to
it or any Company party to it denies in writing that it has any further
liability or obligations under it except in accordance with that document’s
express provisions or as the appropriate parties under Section 14.8 below may
otherwise agree in writing.

     SECTION 11.11. Hedging Agreements.

     In respect of any obligation under any Hedging Agreement entered into by
any Company individually or collectively of at least $10,000,000 (a) any Company
fails to make any payment when due (inclusive of any grace, extension,
forbearance or similar period), the effect of which is to cause or permit the
counterparty to cause (whether or not it elects to cause) any of the obligations
under such Hedging Agreement to become due before its stated payment date, or
(b) any default or other event or condition occurs or exists beyond the
applicable grace or cure period, the effect of which is to cause or permit the
counterparty to cause (whether or not it elects to cause) any of the obligations
under such Hedging Agreement to become due before its stated payment date or
(c) any such obligation is declared to be due and payable or required to be
prepaid by any Company before its stated payment date.

ARTICLE XII
RIGHTS AND REMEDIES

     SECTION 12.1. Remedies Upon Event of Default.

     (a)     Debtor Relief. Upon the occurrence of an Event of Default under
Section 11.3, the Commitments and the obligation of the LC Issuing Bank to issue
Letters of Credit shall automatically terminate, and the entire outstanding
principal amount of the Borrowings and all other accrued and unpaid portions of
the Obligations shall automatically become due and payable without any action of
any kind whatsoever.

     (b)     Other Events of Default. If any Event of Default has occurred and
is continuing, subject to the terms of Section 13.5(b), the Administrative Agent
shall at the request, or may with the consent, of the Required Lenders, upon
notice to the Borrower, do any one or more of the following: (i) If the maturity
of the Obligations has not already been accelerated under Section 12.1(a),
declare the outstanding principal amount of the Borrowings and all other accrued
and unpaid portion of the Obligations immediately due and payable, whereupon
they shall be due and payable; (ii) terminate the Commitments and the obligation
of the LC Issuing Bank to issue Letters of Credit; (iii) reduce any claim to
judgment and (iv) exercise any and all other legal or equitable Rights afforded
by the Credit Documents, by applicable Legal Requirements, or in equity.

50



--------------------------------------------------------------------------------



 



     (c)     Cash Collateral Account. Notwithstanding anything to the contrary
contained herein, no notice given or declaration made by the Administrative
Agent pursuant to this Article XII shall affect (i) the obligation of the LC
Issuing Bank to make any payment under any Letter of Credit in accordance with
the terms of such Letter of Credit or (ii) the obligations of each Lender in
respect of each such Letter of Credit; provided, however, that if an Event of
Default has occurred and is continuing, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, upon notice to the
Borrower, require the Borrower to deposit with the Administrative Agent an
amount in the cash collateral account (the “Cash Collateral Account”) described
below equal to the LC Outstandings on such date. Such Cash Collateral Account
shall at all times be free and clear of all rights or claims of third parties.
The Cash Collateral Account shall be maintained with the Administrative Agent in
the name of, and under the sole dominion and control of, the Administrative
Agent, and amounts deposited in the Cash Collateral Account shall bear interest
at a rate equal to the rate generally offered by SunTrust for deposits equal to
the amount deposited by the Borrower in the Cash Collateral Account, for a term
to be determined by the Administrative Agent, in its sole discretion. The
Borrower hereby grants to the Administrative Agent for the benefit of the LC
Issuing Bank and the Lenders a Lien in and hereby assigns to the Administrative
Agent for the benefit of LC Issuing Bank and the Lenders all of its right, title
and interest in, the Cash Collateral Account and all funds from time to time on
deposit therein to secure its reimbursement obligations in respect of Letters of
Credit. If any drawings then outstanding or thereafter made are not reimbursed
in full immediately upon demand or, in the case of subsequent drawings, upon
being made, then, in any such event, the Administrative Agent may apply the
amounts then on deposit in the Cash Collateral Account, in such priority as
specified in Section 3.11, toward the payment in full of any of the Obligations
as and when such obligations shall become due and payable. Upon payment in full,
after the termination of the Letters of Credit, of all such obligations, the
Administrative Agent will repay and reassign to the Borrower any cash then in
the Cash Collateral Account and the Lien of the Administrative Agent on the Cash
Collateral Account and the funds therein shall automatically terminate.

     (d)     In addition, if at any time the Borrower is required to make a
prepayment under Section 3.2(c), no Borrowings are outstanding, the Borrower
shall deposit in the Cash Collateral Account an amount equal to the LC
Outstandings on such date. If, at any time no Event of Default has occurred and
is continuing and the cash on deposit in the Cash Collateral Account shall
exceed the LC Outstandings, then the Administrative Agent will repay and
reassign to the Borrower cash in an amount equal to such excess, and the Lien of
the Administrative Agent on such cash shall automatically terminate.

     (e)     Offset. If an Event of Default has occurred and is continuing, to
the extent lawful, upon notice to the Borrower, each Lender may exercise the
Rights of offset and banker’s lien against each and every account and other
property, or any interest therein, which the Borrower may now or hereafter have
with, or which is now or hereafter in the possession of, such Lender to the
extent of the full amount of the Obligations then matured and owed to that
Lender.

     SECTION 12.2. Company Waivers.

     To the extent lawful, the Borrower waives all other presentment and demand
for payment, protest, notice of intention to accelerate, notice of acceleration
and notice of protest

51



--------------------------------------------------------------------------------



 



and nonpayment and agrees that its liability with respect to all or any part of
the Obligations is not affected by any renewal or extension in the time of
payment of all or any part of the Obligations, by any indulgence, or by any
release or change in any security for the payment of all or any part of the
Obligations.

     SECTION 12.3. Not in Control.

     Nothing in any Credit Documents gives or may be deemed to give to the
Administrative Agent, the LC Issuing Bank or any Lender the Right to exercise
control over any Company’s Real Property, other assets, affairs or management or
to preclude or interfere with any Company’s compliance with any Legal
Requirement or require any act or omission by any Company that may be harmful to
Persons or property. Any “Material Adverse Event” or other materiality or
substantiality qualifier of any representation, warranty, covenant, agreement or
other provision of any Credit Document is included for credit documentation
purposes only and does not imply or be deemed to mean that the Administrative
Agent, the LC Issuing Bank or any Lender acquiesces in any non-compliance by any
Company with any Legal Requirement, document, or otherwise or does not expect
the Companies to promptly, diligently and continuously carry out all appropriate
removal, remediation, compliance, closure or other activities required or
appropriate in accordance with all Environmental Laws. The Administrative
Agent’s, the LC Issuing Bank’s and the Lenders’ power is limited to the Rights
provided in the Credit Documents. All of those Rights exist solely (and may be
exercised in manner calculated by the Administrative Agent, the LC Issuing Bank
or the Lenders in their respective good faith business judgment) to assure
payment and performance of the Obligations.

     SECTION 12.4. Course of Dealing.

     The acceptance by the Administrative Agent, the LC Issuing Bank or the
Lenders of any partial payment on the Obligations is not a waiver of any Event
of Default then existing. No waiver by the Administrative Agent, the LC Issuing
Bank, the Required Lenders or the Lenders of any Event of Default is a waiver of
any other then-existing or subsequent Event of Default. No delay or omission by
the Administrative Agent, the LC Issuing Bank, the Required Lenders or the
Lenders in exercising any Right under the Credit Documents impairs that Right or
is a waiver thereof or any acquiescence therein, nor will any single or partial
exercise of any Right preclude other or further exercise thereof or the exercise
of any other Right under the Credit Documents or otherwise.

     SECTION 12.5. Cumulative Rights.

     All Rights available to the Administrative Agent, the LC Issuing Bank, the
Required Lenders and the Lenders under the Credit Documents are cumulative of
and in addition to all other Rights granted to the Administrative Agent, the LC
Issuing Bank, the Required Lenders and the Lenders at law or in equity, whether
or not the Obligations are due and payable and whether or not the Administrative
Agent, the LC Issuing Bank, the Required Lenders or the Lenders have instituted
any suit for collection, foreclosure or other action in connection with the
Credit Documents.

52



--------------------------------------------------------------------------------



 



     SECTION 12.6. Application of Proceeds.

     Any and all proceeds ever received by the Administrative Agent or the
Lenders from the exercise of any Rights pertaining to the Obligations shall be
applied to the Obligations according to Section 3.11.

     SECTION 12.7. Expenditures by Lenders.

     Any costs and reasonable expenses spent or incurred by the Administrative
Agent, the LC Issuing Bank or any Lender in the exercise of any Right under any
Credit Document shall be payable by the Borrower to the Administrative Agent
within ten Business Days after such Person made demand for payment of such
amount from Borrower, accompanied by copies of supporting invoices or statements
(if any), shall become part of the Obligations and shall bear interest at the
Default Rate from the date spent until the date repaid.

     SECTION 12.8. Limitation of Liability.

     Neither the Administrative Agent, the LC Issuing Bank nor any Lender shall
be liable to any Company for any amounts representing indirect, special or
consequential damages suffered by any Company, except where such amounts are
based substantially on willful misconduct by the Administrative Agent, the LC
Issuing Bank or such Lender, but then only to the extent any damages resulting
from such willful misconduct are covered by the Administrative Agent’s or that
the Lender’s fidelity bond or other insurance.

ARTICLE XIII
ADMINISTRATIVE AGENT AND LENDERS

     SECTION 13.1. The Administrative Agent.

     (a)     Appointment. Each of the LC Issuing Bank and each Lender appoints
the Administrative Agent (including, without limitation, each successor
Administrative Agent in accordance with this Section 13.1) as its nominee and
agent to act in its name and on its behalf (and the Administrative Agent and
each such successor accepts that appointment): (i) To act as its nominee and on
its behalf in and under all Credit Documents; (ii) to arrange the means whereby
its funds are to be made available to the Borrower under the Credit Documents;
(iii) to take any action that it properly requests under the Credit Documents
(subject to the concurrence of other Lenders as may be required under the Credit
Documents); (iv) to receive all documents and items to be furnished to it under
the Credit Documents; (v) to be the secured party, mortgagee, beneficiary,
recipient and similar party in respect of the Cash Collateral Account and any
other collateral for the benefit of the Lenders and the LC Issuing Bank (at any
time an Event of Default or Potential Default has occurred and is continuing);
(vi) to promptly distribute to it all material information, requests, documents
and items received from any Company under the Credit Documents; (vii) to
promptly distribute to it its ratable part of each payment or prepayment
(whether voluntary, as proceeds of collateral upon or after foreclosure, as
proceeds of insurance thereon or otherwise) in accordance with the terms of the
Credit Documents; and (viii) to deliver to the appropriate Persons requests,
demands, approvals and consents received from it. The Administrative Agent,
however, may not be required to take any action that exposes

53



--------------------------------------------------------------------------------



 



it to personal liability or that is contrary to any Credit Document or
applicable Legal Requirement.

     (b)     Successor. The Administrative Agent may, subject (at any time no
Event of Default or Potential Default has occurred and is continuing) to the
Borrower’s prior written consent that may not be unreasonably withheld, assign
all of its Rights and obligations as the Administrative Agent under the Credit
Documents to any of its Affiliates, which Affiliate shall then be the successor
Administrative Agent under the Credit Documents. The Administrative Agent may
also, upon 30 days’ prior notice to the Borrower, voluntarily resign. If the
initial or any successor Administrative Agent ever ceases to be a party to this
Agreement or if the initial or any successor Administrative Agent ever resigns,
then the Required Lenders shall (which, if no Event of Default or Potential
Default has occurred and is continuing, is subject to the Borrower’s approval
that may not be unreasonably withheld) appoint the successor Administrative
Agent from among the Lenders (other than the resigning Administrative Agent). If
the Required Lenders fail to appoint a successor Administrative Agent within
30 days after the resigning Administrative Agent has given notice of
resignation, then the resigning Administrative Agent may, on behalf of the
Lenders, upon 30 days prior notice to the Borrower, appoint a successor
Administrative Agent, subject (at any time no Event of Default or Potential
Default has occurred and is continuing) to the Borrower’s prior written consent
that may not be unreasonably withheld, which must be a commercial bank having a
combined capital and surplus of at least $1,000,000,000 (as shown on its most
recently published statement of condition). Upon its acceptance of appointment
as successor Administrative Agent, the successor Administrative Agent shall
succeed to and become vested with all of the Rights of the prior Administrative
Agent, and the prior Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent under the Credit Documents, and each
Lender shall execute the documents that any Lender, the resigning Administrative
Agent or the successor Administrative Agent reasonably requests to reflect the
change. After any Administrative Agent’s resignation as the Administrative Agent
under the Credit Documents, the provisions of this section inure to its benefit
as to any actions taken or not taken by it while it was the Administrative Agent
under the Credit Documents.

     (c)     Rights as Lender. The Administrative Agent, in its capacity as a
Lender, has the same Rights under the Credit Documents as any other Lender and
may exercise those Rights as if it were not acting as the Administrative Agent.
The Administrative Agent’s resignation or removal does not impair or otherwise
affect any Rights that it has or may have in its capacity as an individual
Lender. Each Lender, the LC Issuing Bank and the Borrower agree that the
Administrative Agent is not a fiduciary for the Lenders, the LC Issuing Bank or
the Borrower but is simply acting in the capacity described in this Agreement to
alleviate administrative burdens for the Borrower, the LC Issuing Bank and the
Lenders, that the Administrative Agent has no duties or responsibilities to the
Lenders, the LC Issuing Bank or the Borrower except those expressly set forth in
the Credit Documents, and that the Administrative Agent in its capacity as a
Lender has the same Rights as any other Lender.

     (d)     Other Activities. The Administrative Agent or any Lender may now or
in the future be engaged in one or more loan, letter of credit, leasing or other
financing transactions with the Borrower, act as trustee or depositary for the
Borrower or otherwise be engaged in other transactions with the Borrower
(collectively, the “other activities”) not the subject of the Credit

54



--------------------------------------------------------------------------------



 



Documents. Without limiting the Rights of the Lenders or the LC Issuing Bank
specifically set forth in the Credit Documents, neither the Administrative
Agent, the LC Issuing Bank nor any Lender is responsible to account to the other
Lenders or the LC Issuing Bank for those other activities, and neither any
Lender nor the LC Issuing Bank shall have any interest in any other Lender’s or
the LC Issuing Bank’s activities, any present or future guaranties by or for the
account of the Borrower that are not contemplated by or included in the Credit
Documents, any present or future offset exercised by the Administrative Agent,
the LC Issuing Bank or any Lender in respect of those other activities, any
present or future property taken as security for any of those other activities
or any property now or hereafter in the Administrative Agent’s or any other
Lender’s possession or control that may be or become security for the
obligations of the Borrower arising under the Credit Documents by reason of the
general description of indebtedness secured or of property contained in any
other agreements, documents or instruments related to any of those other
activities (but, if any payments in respect of those guaranties or that property
or the proceeds thereof is applied by the Administrative Agent, the LC Issuing
Bank or any Lender to reduce the Obligations, then each of the LC Issuing Bank
and each Lender is entitled to share in the application as provided in the
Credit Documents).

     SECTION 13.2. Expenses.

     Each Lender shall pay its Commitment Percentage of any reasonable expenses
(including court costs, reasonable attorneys’ fees and other costs of
collection) incurred by the Administrative Agent or in connection with any of
the Credit Documents if the Administrative Agent is not reimbursed from other
sources within 30 days after incurrence. Each Lender is entitled to receive its
Commitment Percentage of any reimbursement that it makes to the Administrative
Agent if the Administrative Agent is subsequently reimbursed from other sources.

     SECTION 13.3. Proportionate Absorption of Losses.

     Except as otherwise provided in the Credit Documents, nothing in the Credit
Documents gives any Lender any advantage over any other Lender insofar as the
Obligations are concerned or relieves any Lender from ratably absorbing any
losses sustained with respect to the Obligations (except to the extent
unilateral actions or inactions by any Lender result in the Borrower or any
other obligor on the Obligations having any credit, allowance, setoff, defense
or counterclaim solely with respect to all or any part of that Lender’s part of
the Obligations).

     SECTION 13.4. Delegation of Duties; Reliance.

     The Lenders may perform any of their duties or exercise any of their Rights
under the Credit Documents by or through the Administrative Agent, and the
Lenders, the LC Issuing Bank and the Administrative Agent may perform any of
their duties or exercise any of their Rights under the Credit Documents by or
through their respective Representatives. The Administrative Agent, the LC
Issuing Bank, the Lenders and their respective Representatives (a) are entitled
to rely upon (and shall be protected in relying upon) any written or oral
statement believed by it or them to be genuine and correct and to have been
signed or made by the proper Person and, with respect to legal matters, upon
opinion of counsel selected by the Administrative Agent, the LC Issuing Bank or
that Lender (but nothing in this clause (a) permits the

55



--------------------------------------------------------------------------------



 



Administrative Agent to rely on (i) oral statements if a writing is required by
this Agreement or (ii) any other writing if a specific writing is required by
this Agreement), (b) are entitled to deem and treat each Lender as the owner and
holder of its portion of the Obligations for all purposes until written notice
of the assignment or transfer is given to and received by the Administrative
Agent (and any request, authorization, consent or approval of any Lender is
conclusive and binding on each subsequent holder, assignee or transferee of or
Participant in that Lender’s portion of the Obligations until that notice is
given and received), (c) are not deemed to have notice of the occurrence of an
Event of Default unless a responsible officer of the Administrative Agent, who
handles matters associated with the Credit Documents and transactions
thereunder, has actual knowledge or the Administrative Agent has been notified
by a Lender, the LC Issuing Bank or the Borrower, and (d) are entitled to
consult with legal counsel (including counsel for the Borrower), independent
accountants, and other experts selected by the Administrative Agent and are not
liable for any action taken or not taken in good faith by it in accordance with
the advice of counsel, accountants or experts.

     SECTION 13.5. Limitation of the Administrative Agent’s Liability.

     (a)     Exculpation. Neither the Administrative Agent nor any of its
Affiliates or Representatives will be liable to the LC Issuing Bank or any
Lender for any action taken or omitted to be taken by it or them under the
Credit Documents in good faith and believed by it to be within the discretion or
power conferred upon it or them by the Credit Documents or be responsible for
the consequences of any error of judgment (except for gross negligence or
willful misconduct), and neither the Administrative Agent nor any of its
Affiliates or Representatives has a fiduciary relationship with any Lender or
the LC Issuing Bank by virtue of the Credit Documents (but nothing in this
Agreement negates the obligation of the Administrative Agent to account for
funds received by it for the account of any Lender).

     (b)     Indemnity. Unless indemnified to its satisfaction against loss,
cost, liability and expense, the Administrative Agent may not be compelled to do
any act under the Credit Documents or to take any action toward the execution or
enforcement of the powers thereby created or to prosecute or defend any suit in
respect of the Credit Documents. If the Administrative Agent requests
instructions from the Lenders, the LC Issuing Bank or the Required Lenders, as
the case may be, with respect to any act or action in connection with any Credit
Document, the Administrative Agent is entitled to refrain (without incurring any
liability to any Person by so refraining) from that act or action unless and
until it has received instructions. In no event, however, may the Administrative
Agent or any of its Representatives be required to take any action that it or
they determine could incur for it or them criminal or onerous civil liability.
Without limiting the generality of the foregoing, neither the LC Issuing Bank
nor any Lender has any right of action against the Administrative Agent as a
result of the Administrative Agent’s acting or refraining from acting under this
Agreement in accordance with instructions of the Required Lenders.

     (c)     Reliance. The Administrative Agent is not responsible to the LC
Issuing Bank or any Lender or any Participant for, and each of the LC Issuing
Bank and each Lender represents and warrants that it has not relied upon the
Administrative Agent in respect of, (i) the creditworthiness of any Company and
the risks involved to the LC Issuing Bank or such Lender, as the case may be,
(ii) the effectiveness, enforceability, genuineness, validity or the due

56



--------------------------------------------------------------------------------



 



execution of any Credit Document, (iii) any representation, warranty, document,
certificate, report or statement made therein or furnished thereunder or in
connection therewith, (iv) the adequacy of any collateral now or hereafter
securing the Obligations or the existence, priority or perfection of any Lien
now or hereafter granted or purported to be granted on the collateral under any
Credit Document, or (v) observation of or compliance with any of the terms,
covenants or conditions of any Credit Document on the part of the General
Partner or any Company. EACH LENDER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT
AND ITS REPRESENTATIVES AND HOLD THEM HARMLESS FROM AND AGAINST (BUT LIMITED TO
SUCH LENDER’S COMMITMENT PERCENTAGE OF) ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE
EXPENSES AND REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY
BE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY THEM IN ANY WAY RELATING TO OR
ARISING OUT OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THEM UNDER
THE CREDIT DOCUMENTS IF THE ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES ARE NOT
REIMBURSED FOR SUCH AMOUNTS BY ANY COMPANY. ALTHOUGH THE ADMINISTRATIVE AGENT
AND ITS REPRESENTATIVES HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT BY
THE LENDERS FOR ITS OR THEIR OWN ORDINARY NEGLIGENCE, THE ADMINISTRATIVE AGENT
AND ITS REPRESENTATIVES DO NOT HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS
AGREEMENT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

     SECTION 13.6. Event of Default.

     If an Event of Default has occurred and is continuing, the Lenders agree to
promptly confer in order that the Required Lenders or the Lenders, as the case
may be, may agree upon a course of action for the enforcement of the Rights of
the Lenders. The Administrative Agent is entitled to act or refrain from taking
any action (without incurring any liability to any Person for so acting or
refraining) unless and until it has received instructions from the Required
Lenders. In actions with respect to any Company’s property, the Administrative
Agent is acting for the ratable benefit of each Lender.

     SECTION 13.7. Limitation of Liability.

     No Lender or any Participant will incur any liability to any other Lender
or Participant except for acts or omissions in bad faith, and neither the
Administrative Agent nor any Lender or Participant will incur any liability to
any other Person for any act or omission of any other Lender or any Participant.

     SECTION 13.8. Other Agents.

     SunTrust Robinson Humphrey Capital Markets, a division of SunTrust Capital
Markets, Inc., is named on the cover page as “Sole Lead Arranger” but does not,
in such capacity, and nor do the entities listed as Co-Syndication Agents or
Co-Documentation Agents, assume any responsibility or obligation under this
Agreement for syndication, documentation, servicing,

57



--------------------------------------------------------------------------------



 



enforcement or collection of any part of the Obligations, nor any other duties,
as agent for the LC Issuing Bank or the Lenders.

     SECTION 13.9. Relationship of Lenders.

     The Credit Documents do not create a partnership or joint venture among the
Administrative Agent, the LC Issuing Bank and the Lenders or among the Lenders.

     SECTION 13.10. Benefits of Agreement.

     None of the provisions of this Article XIII inure to the benefit of any
Company or any other Person except the Administrative Agent, the LC Issuing Bank
and the Lenders. Therefore, no Company or any other Person is responsible or
liable for, entitled to rely upon or entitled to raise as a defense, in any
manner whatsoever, the failure of the Administrative Agent, the LC Issuing Bank
or any Lender to comply with these provisions.

ARTICLE XIV
MISCELLANEOUS

     SECTION 14.1. Nonbusiness Days.

     Any payment or action that is due under any Credit Document on a
non-Business Day may be delayed until the next succeeding Business Day (but
interest accrues on any payment until it is made). If, however, the payment
concerns a LIBOR Rate Borrowing and if the next succeeding Business Day is in
the next calendar month, then that payment must be made on the next preceding
Business Day.

     SECTION 14.2. Communications.

     Unless otherwise specified, any communication from one party to another
under any Credit Document must be in writing (which may be by fax) to be
effective and will be deemed to have been given (a) if by fax, when transmitted
to the appropriate fax number (which, without affecting the date when deemed
given, must be promptly confirmed by telephone) or (b) if by any other means,
when actually delivered; provided, further, that any such communication to a
Company from any Person that is not a Company shall be deemed made to that
Company only if it is sent to the Borrower or, if other than the Borrower, to
such Company in care of the Borrower. Until changed by notice under this
Agreement, the address, fax number and telephone number for the Borrower, the LC
Issuing Bank and the Administrative Agent are stated beside their respective
signatures to this Agreement and for each Lender are stated beside its name on
Schedule 2.

     SECTION 14.3. Form and Number.

     The form, substance and number of counterparts of each writing to be
furnished under this Agreement must be satisfactory to the Administrative Agent
and the Borrower.

58



--------------------------------------------------------------------------------



 



     SECTION 14.4. Exceptions.

     An exception to any Credit Document covenant or agreement does not permit
violation of any other Credit Document covenant or agreement.

     SECTION 14.5. Survival.

     All Credit Document provisions survive all closings and are not affected by
any investigation by any party.

     SECTION 14.6. Governing Law.

     Unless otherwise specified, each Credit Document shall be governed by, and
construed in accordance with, the law of the State of New York and the United
States of America.

     SECTION 14.7. Invalid Provisions.

     If any provision of a Credit Document is judicially determined to be
unenforceable, then all other provisions of it remain enforceable. If the
provision determined to be unenforceable is a material part of that Credit
Document, then, to the extent lawful, it shall be replaced by a
judicially-construed provision that is enforceable but otherwise as similar in
substance and content to the original provision as the context of it reasonably
allows.

     SECTION 14.8. Amendments, Supplements, Waivers, Consents and Conflicts.

     (a)     All Lenders. Any amendment or supplement to, or waiver or consent
under, any Credit Document that purports to accomplish any of the following must
be by a writing executed by the Borrower and executed (or approved in writing,
as the case may be) by all the Lenders: (i) extends the due date for, decreases
the amount or rate of calculation of or waives the late or non-payment of, any
scheduled payment or mandatory prepayment of principal or interest of any of the
Obligations or any fees payable ratably to the Lenders under the Credit
Documents, except, in each case, any adjustments or reductions that are
contemplated by any Credit Document; (ii) changes the definition of
“Commitment”, “Commitment Percentage”, “Default Percentage” or “Required
Lenders”, (iii) fully or partially releases or amends any Guaranty or cash
collateral delivered pursuant to Section 12.1(c), except, in each case, as
expressly provided by any Credit Document or as a result of a merger,
consolidation or dissolution expressly permitted in the Credit Documents; (v)
consents to any assignment by the Borrower under Section 14.10(a); or (vi)
changes this clause (a) or any other matter specifically requiring the consent
of all the Lenders under any Credit Document; provided further, that any
amendment or supplement to, or waiver or consent under, any Credit Document that
purports to increase or extend any part of any Lender’s Commitment must be by a
writing executed by the Borrower and executed (or approved in writing, as the
case may be) by such Lender. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender or the Administrative Agent if, upon giving effect to such amendment and
restatement, such Lender or the Administrative Agent, as the case may be, shall
no longer be a party to this Agreement (as so amended and restated) or have any
Commitment or other obligation hereunder and shall have been paid in full all
amounts payable hereunder to such lender or the Administrative Agent, as the
case may be.

59



--------------------------------------------------------------------------------



 



     (b)     The Administrative Agent. Any amendment or supplement to, or waiver
or consent under, any Credit Document that purports to accomplish any of the
following must be by a writing executed by the Borrower and executed (or
approved in writing, as the case may be) by the Administrative Agent: (i)
extends the due date for, decreases the amount or rate of calculation of, or
waives the late or non-payment of, any fees payable to the Administrative Agent
under any Credit Document, except, in each case, any adjustments or reductions
that are contemplated by any Credit Document; (ii) increases the Administrative
Agent’s obligations beyond its agreements under any Credit Document; or (iii)
changes this clause (b) or any other matter specifically requiring the consent
of the Administrative Agent under any Credit Document.

     (c)     The LC Issuing Bank. Any amendment or supplement to, or waiver or
consent under, any Credit Document that purports to accomplish any of the
following must be in writing executed by the Borrower and executed (or approved
in writing, as the case may be) by the LC Issuing Bank: (i) extends the due date
for, decreases the amount or rate of calculation of, or waives the late or
non-payment of, any reimbursement obligation or fees payable to the LC Issuing
Bank under or in connection with any Credit Document, except, in each case, any
adjustments or reductions that are contemplated by any Credit Document; (ii)
increases the LC Issuing Bank’s obligations beyond its agreements under any
Credit Document; or (iii) changes this clause (c) or any other matter
specifically requiring the consent of the LC Issuing Bank under any Credit
Document.

     (d)     The Required Lenders. Except as specified above (i) the provisions
of this Agreement may be amended and supplemented, and waivers and consents
under it may be given, in writing executed by the Borrower, the Required Lenders
and the Administrative Agent, if applicable, and otherwise supplemented only by
documents delivered in accordance with the express terms of this Agreement, and
(ii) each other Credit Document may only be amended and supplemented, and
waivers and consents under it may be given, in a writing executed by the parties
to that Credit Document that is also executed or approved by the Required
Lenders and the Administrative Agent, if applicable, and otherwise supplemented
only by documents delivered in accordance with the express terms of that other
Credit Document.

     (e)     Waivers. No course of dealing or any failure or delay by the
Administrative Agent, the LC Issuing Bank, any Lender or any of their respective
Representatives with respect to exercising any Right of the Administrative
Agent, the LC Issuing Bank or any Lender under any Credit Document operates as a
waiver of that Right. A waiver must be in writing and signed by the parties
otherwise required by this Section 14.8 to be effective and will be effective
only in the specific instance and for the specific purpose for which it is
given.

     (f)     Conflicts. Although this Agreement and other Credit Documents may
contain additional and different terms and provisions, any conflict or ambiguity
between the express terms and provisions of this Agreement and express terms and
provisions in any other Credit Document is controlled by the express terms and
provisions of this Agreement.

60



--------------------------------------------------------------------------------



 



     SECTION 14.9. Counterparts.

     Any Credit Document may be executed in a number of identical counterparts
(including, at the Administrative Agent’s discretion, counterparts or signature
pages executed and transmitted by fax) with the same effect as if all
signatories had signed the same document. All counterparts must be construed
together to constitute one and the same instrument. Certain parties to this
Agreement may execute multiple signature pages to this Agreement as well as one
or more complete counterparts of it, and the Borrower, the LC Issuing Bank and
the Administrative Agent are authorized to execute, where applicable, those
separate signature pages and insert them, along with signature pages of other
parties to this Agreement, into one or more complete counterparts of this
Agreement that contain signatures of all parties to it.

     SECTION 14.10. Parties.

     (a)     Parties and Beneficiaries. Each Credit Document binds and inures to
the parties to it and each of their respective successors and permitted assigns.
Only those Persons may rely upon or raise any defense about this Agreement. No
Company may assign or transfer any Rights or obligations under any Credit
Document without first obtaining the consent of all the Lenders and the LC
Issuing Bank, and any purported assignment or transfer without the consent of
all the Lenders and the LC Issuing Bank is void.

     (b)     Relationship of Parties. The relationship between (x) each of the
LC Issuing Bank and each Lender and (y) each Company is that of creditor/secured
party and obligor, respectively. Financial covenant and reporting provisions in
the Credit Documents are intended solely for the benefit of each of the LC
Issuing Bank and each Lender to protect its interest as a creditor/secured
party. Nothing in the Credit Documents may be construed as (i) permitting or
obligating the LC Issuing Bank or any Lender to act as a financial or business
advisor or consultant to any Company, (ii) permitting or obligating the LC
Issuing Bank or any Lender to control any Company or conduct its operations,
(iii) creating any fiduciary obligation of the LC Issuing Bank or any Lender to
any Company, or (iv) creating any joint venture, agency or other relationship
between the parties except as expressly specified in the Credit Documents.

     (c)     Participations. Any Lender may (subject to the provisions of this
section, in accordance with applicable Legal Requirement, in the ordinary course
of its business, at any time, and with notice to the Borrower) sell to one or
more Persons (each a “Participant”) participating interests in its portion of
the Obligations so long as the minimum amount of such participating interest is
$5,000,000. The selling Lender remains a “Lender” under the Credit Documents,
the Participant does not become a “Lender” under the Credit Documents, and the
selling Lender’s obligations under the Credit Documents remain unchanged. The
selling Lender remains solely responsible for the performance of its obligations
and remains the holder of its share of the Borrowings for all purposes under the
Credit Documents. The Borrower, the LC Issuing Bank and the Administrative Agent
shall continue to deal solely and directly with the selling Lender in connection
with that Lender’s Rights and obligations under the Credit Documents, and each
Lender must retain the sole right and responsibility to enforce due obligations
of the Companies. Participants have no Rights under the Credit Documents except
as provided in the except clause of the last sentence of this Section 14.10(c).
Subject to the following, each Lender may obtain (on behalf of its Participants)
the benefits of Article 3 with

61



--------------------------------------------------------------------------------



 



respect to all participations in its part of the Obligations outstanding from
time to time so long as the Borrower is not obligated to pay any amount in
excess of the amount that would be due to that Lender under Article 3 calculated
as though no participations have been made. No Lender may sell any participating
interest under which the Participant has any Rights to approve any amendment,
modification or waiver of any Credit Document except as to matters in
Section 14.8(a)(i) and (ii).

     (d)     Assignments. Each Lender may make assignments to any Federal
Reserve Bank, provided that any related costs, fees and expenses incurred by
such Lender in connection with such assignment or the re-assignment back to it
free of any interests of the Federal Reserve Bank, shall be for the sole account
of Lender. Each Lender may also assign to one or more assignees (each an
“Assignee”) all or any part of its Rights and obligations under the Credit
Documents so long as (i) the assignor Lender and Assignee execute and deliver to
the Administrative Agent, the LC Issuing Bank and the Borrower for their consent
and acceptance (that may not be unreasonably withheld in any instance and is not
required by the Borrower if an Event of Default has occurred and is continuing)
an assignment and assumption agreement in substantially the form of Exhibit E
(an “Assignment”) and pay to the Administrative Agent a processing fee of $1,000
(which payment obligation is the sole liability, joint and several, of that
Lender and Assignee), (ii) the assignment must be for a minimum total Commitment
of $5,000,000, and, if the assignor Lender retains any Commitment, it must be a
minimum total Commitment of $10,000,000, and (iii) the conditions for that
assignment set forth in the applicable Assignment are satisfied. The Effective
Date in each Assignment must (unless a shorter period is agreed to by the
Borrower and the Administrative Agent) be at least five Business Days after it
is executed and delivered by the assignor Lender and the Assignee to the
Administrative Agent and the Borrower for acceptance. Once such Assignment is
accepted by the Administrative Agent, the LC Issuing Bank and the Borrower, and
subject to all of the following occurring, then, on and after the Effective Date
stated in it (A) the Assignee automatically shall become a party to this
Agreement and, to the extent provided in that Assignment, shall have the Rights
and obligations of a Lender under the Credit Documents, (B) in the case of an
Assignment covering all of the remaining portion of the assignor Lender’s Rights
and obligations under the Credit Documents, the assignor Lender shall cease to
be a party to the Credit Documents, (C) the Borrower shall execute and deliver
to the assignor Lender and the Assignee the appropriate Notes in accordance with
this Agreement following the transfer, (D) upon delivery of the Notes under
clause (C) the assignor Lender shall return to the Borrower all Notes previously
delivered to that Lender under this Agreement, and (E) Schedule 2 shall be
automatically amended to reflect the name, address, telecopy number and
Commitment of the Assignee and the remaining Commitment (if any) of the assignor
Lender, and the Administrative Agent shall prepare and circulate to the
Borrower, the LC Issuing Bank and the Lenders an amended Schedule 2 reflecting
those changes. Notwithstanding the foregoing, no Assignee may be recognized as a
party to the Credit Documents (and the assignor Lender shall continue to be
treated for all purposes as the party to the Credit Documents) with respect to
the Rights and obligations assigned to that Assignee until the actions described
in clauses (C) and (D) have occurred. The Obligation is registered on the books
of the Borrower as to both principal and any stated interest, and transfers of
(as opposed to participations in) principal of and interest on the Obligations
may be made only in accordance with this Section.

62



--------------------------------------------------------------------------------



 



     SECTION 14.11. Venue, Service of Process and Jury Trial.

     THE BORROWER IN EACH CASE FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS,
IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS IN NEW YORK, (B) WAIVES, TO THE FULLEST EXTENT LAWFUL, ANY
OBJECTION THAT IT MAY NOW OR IN THE FUTURE HAVE TO THE LAYING OF VENUE OF ANY
LITIGATION ARISING OUT OF OR IN CONNECTION WITH ANY CREDIT DOCUMENT AND THE
OBLIGATIONS BROUGHT IN ANY STATE COURT IN THE CITY OF NEW YORK, NEW YORK OR IN
ANY UNITED STATES DISTRICT COURT IN THE STATE OF NEW YORK, (C) WAIVES ANY CLAIMS
THAT ANY LITIGATION BROUGHT IN ANY OF THE FOREGOING COURTS HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM, (D) CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THOSE COURTS IN ANY LITIGATION BY THE MAILING OF COPIES OF THAT PROCESS BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY HAND DELIVERY OR
BY DELIVERY BY A NATIONALLY-RECOGNIZED COURIER SERVICE, AND SERVICE SHALL BE
DEEMED COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS ADDRESS FOR PURPOSES
OF THIS AGREEMENT, (E) AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY
CREDIT DOCUMENT ARISING OUT OF OR IN CONNECTION WITH THE CREDIT DOCUMENTS OR THE
OBLIGATIONS MAY BE BROUGHT IN ONE OF THE FOREGOING COURTS, AND (F) IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY CREDIT
DOCUMENT. The scope of each of the foregoing waivers is intended to be all
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. THE BORROWER ACKNOWLEDGES THAT THESE WAIVERS ARE A MATERIAL
INDUCEMENT TO THE ADMINISTRATIVE AGENT’S, THE LC ISSUING BANK’S AND EACH
LENDER’S AGREEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER HAS ALREADY RELIED ON THESE WAIVERS IN
ENTERING INTO THIS AGREEMENT, AND THAT ADMINISTRATIVE AGENT, THE LC ISSUING BANK
AND EACH LENDER WILL CONTINUE TO RELY ON EACH OF THESE WAIVERS IN RELATED FUTURE
DEALINGS. THE BORROWER FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THESE WAIVERS WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
AGREES TO EACH WAIVER FOLLOWING CONSULTATION WITH LEGAL COUNSEL. The waivers in
this section are irrevocable, meaning that they may not be modified either
orally or in writing, and these waivers apply to any future renewals,
extensions, amendments, modifications or replacements in respect of the
applicable Credit Document. In connection with any Litigation, this Agreement
may be filed as a written consent to a trial by the court.

63



--------------------------------------------------------------------------------



 



     SECTION 14.12. Non-Recourse to the General Partner.

     Neither the General Partner nor any director, officer, employee,
stockholder, member, manager or agent of the General Partner shall have any
liability for any obligations of the Borrower or any other Company under this
Agreement or any other Credit Document or for any claim based on, in respect of
or by reason of, such obligations or their creation, including any liability
based upon or arising by operation of law as a result of, the status or capacity
of the General Partner as the “general partner” of the Borrower or any other
Company. By executing this Agreement, the Administrative Agent, the LC Issuing
Bank and each Lender expressly waives and releases all such liability.

     SECTION 14.13. Confidentiality.

The Administrative Agent, the LC Issuing Bank and each Lender agrees (on behalf
of itself and each of its Affiliates, and its and each of their respective
Representatives) to keep and maintain any non-public information supplied to it
by or on behalf of any Company which is identified as being confidential and
shall not use any such information for any purpose other than in connection with
the administration or enforcement of this transaction. However, nothing herein
shall limit the disclosure of any such information (a) to the extent required by
Legal Requirement, (b) to counsel of the Administrative Agent, the LC Issuing
Bank or any Lender in connection with the transactions provided for in this
Agreement, (c) to bank examiners, auditors and accountants, or (d) any Assignee
or Participant (or prospective Assignee or Participant) so long as such Assignee
or Participant (or prospective Assignee or Participant) first enters into a
confidentiality agreement with the Administrative Agent or such Lender.
Notwithstanding anything contained herein to the contrary, the parties agree
that this Agreement does not limit the ability of any party hereto (or any
employee, representative, or other agent of such party) to disclose to any
Person, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure; provided, however, the
foregoing is not intended to waive the attorney-client privilege or any other
privileges, including the tax advisor privilege under Section 7525 of the
Internal Revenue Code of 1986, as amended from time to time.

     SECTION 14.14. Entirety.

     THE CREDIT DOCUMENTS AND THE FEE LETTER REPRESENT THE FINAL AGREEMENT AMONG
THE BORROWER, THE LENDERS, THE LC ISSUING BANK AND THE ADMINISTRATIVE AGENT WITH
RESPECT TO SUBJECT MATTER SET FORTH THEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

64



--------------------------------------------------------------------------------



 



1

     EXECUTED as of the date first stated in this Credit Agreement.

          TEPPCO Partners, L.P.   TEPPCO PARTNERS, L.P., as Borrower America
Tower Bldg.         2929 Allen Parkway, Suite 3200   By:   TEXAS EASTERN
PRODUCTS Houston, TX 77019       PIPELINE COMPANY, LLC, as General Attn:      
Partner   Phone: 713-759-3636         Fax:      713-759-3957   By:   /s/ CHARLES
H. LEONARD        

--------------------------------------------------------------------------------

        Charles H. Leonard         Senior Vice President & Chief Financial
Officer           SunTrust Bank   SUNTRUST BANK, as Administrative Agent 303
Peachtree Street, N.E., 10th Floor   and Lender Atlanta, GA 30308     Attn:  
By:   /s/ JAMES M. WARREN        

--------------------------------------------------------------------------------

Phone: 404-588-7824       Name: James M. Warren Fax:     404-827-6270      
Title: Director

 



--------------------------------------------------------------------------------



 

              WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent               By:   /s/ RUSSELL CLINGMAN        

--------------------------------------------------------------------------------

        Name: Russell Clingman         Title:   Director

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              BANK ONE, NA, as Co-Syndication Agent               By:   /s/
JOSEPH GIAMPETRONI        

--------------------------------------------------------------------------------

        Name: Joseph Giampetroni         Title:   Director

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              KEY BANK, N.A., as Co-Documentation Agent               By:   /s/
KEVIN D. SMITH        

--------------------------------------------------------------------------------

        Name: Kevin D. Smith         Title:   Vice President

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              BNP PARIBAS, as Co-Documentation Agent               By:   /s/ J.
ONISCHUK        

--------------------------------------------------------------------------------

        Name: J. Onischuk         Title:   Director               By:   /s/ GREG
SMOTHERS        

--------------------------------------------------------------------------------

        Name: Greg Smothers         Title:   Vice President

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              THE ROYAL BANK OF SCOTLAND PLC               By:   /s/ KEVIN J.
HOWARD        

--------------------------------------------------------------------------------

        Name: Kevin J. Howard         Title:   Managing Director

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              THE BANK OF NEW YORK               By:   /s/ PETER W. KELLER      
 

--------------------------------------------------------------------------------

        Name: Peter W. Keller         Title:   Vice President

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              CREDIT LYONNAIS NEW YORK BRANCH               By:   /s/ PHILLIPPE
SOUSTRA        

--------------------------------------------------------------------------------

        Name: Phillippe Soustra         Title:   Executive Vice President

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              UBS AG, CAYMAN ISLANDS BRANCH               By:   /s/ PATRICIA
O’KICKI        

--------------------------------------------------------------------------------

        Name: Patricia O’Kicki         Title:   Director               By:   /s/
WILFRED V. SAINT        

--------------------------------------------------------------------------------

        Name: Wilfred V. Saint         Title:   Associate Director
            Banking Products Services US

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              ROYAL BANK OF CANADA               By:   /s/ J. OBERAIGNER        

--------------------------------------------------------------------------------

        Name: J. Oberaigner         Title:   Senior Manager

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              NATIONAL AUSTRALIA BANK, LTD.               By:   /s/ MIKE LORUSSO
       

--------------------------------------------------------------------------------

        Name: Mike Lorusso         Title:   SVP

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              WELLS FARGO BANK TEXAS, NA               By:   /s/ RICHARD A.
GOULD        

--------------------------------------------------------------------------------

        Name: Richard A. Gould         Title:   Vice President

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              KBC BANK N.V.               By:   /s/ ROBERT SNAUFFER        

--------------------------------------------------------------------------------

        Name: Robert Snauffer         Title:   First Vice President            
  By:   /s/ ERIC RASKIN        

--------------------------------------------------------------------------------

        Name: Eric Raskin         Title:   Vice President

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              BANK OF COMMUNICATIONS, NEW YORK
BRANCH               By:   /s/ DE CAI LI        

--------------------------------------------------------------------------------

        Name: De Cai Li         Title:   General Manager

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              COMMERCE BANK               By:   /s/ EDWARD P. TIETJEN        

--------------------------------------------------------------------------------

        Name: Edward P. Tietjen         Title:   Senior Vice President          
    By:   /s/ WAYNE MILLER        

--------------------------------------------------------------------------------

        Name: Wayne Miller         Title:   Vice President

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 

              BANK HAPOALIM B.M.               By:   /s/ HELEN H. GATESON      
 

--------------------------------------------------------------------------------

        Name: Helen H. Gateson         Title:   Vice President               By:
  /s/ LAURA ANNE RAFFA        

--------------------------------------------------------------------------------

        Name: Laura Anne Raffa         Title:   Senior Vice President and
Corporate
            Manager

[SIGNATURE PAGE TO TEPPCO PARTNERS, L.P. CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



1

SCHEDULE 2

LENDERS AND COMMITMENTS

                       Lender     Commitment   SunTrust Bank     60,000,000.00  
303 Peachtree St. N.E.         10th Floor         Atlanta, GA 30308        
Attn:                   Phone: 404-         Fax:     404-                  
Wachovia Bank, N.A.     55,000,000.00   1001 Fannin Street         Suite 2255  
      Houston, TX 77002         Attn:     Russell Clingman         Phone:
 713-346-2716         Fax:      713-650-1071                   Bank One, NA    
55,000,000.00   Mail Code IL1-0362         1 Bank One Plaza         Chicago, IL
60670         Attn:    Joseph Giampetroni                     Vice President    
    Phone: 312-732-1489         Fax:     312-732-3055                   Key
Bank, N.A.     55,000,000.00   Mail Code WA-31-18-0512         601 108th Avenue
NE, 5th Floor         Bellevue, WA 98004         Attn:      Keven D. Smith      
                Vice President         Phone:   425-709-4579         Fax:      
425-709-4587        

 



--------------------------------------------------------------------------------



 

                                    Lender     Commitment   BNP Paribas    
55,000,000.00   1200 Smith Street, Suite 3100         Houston, TX 77002        
Attn:    Leah E. Hughes                     Assistant Vice President        
Phone: 713-982-1126         Fax:     713-659-5305                   The Royal
Bank of Scotland plc     55,000,000.00   New York Branch         65 East 55th
Street, 21st Floor         New York, NY 10022         Attn:      Sheila Shaw    
    Phone:   212-401-1406         Fax:       212-401-1494                   The
Bank of New York     40,000,000.00   Oil & Gas Division         One Wall Street
        New York, NY 10286         Attn:       Peter W. Keller        
               Vice President         Phone:    212-635-7861         Fax:     
  212-635-7923                   Credit Lyonnais New York Branch    
40,000,000.00   1301 Avenue of the Americas         New York, NY 10019-6022    
    Attn:       Philippe Soustra                        Executive Vice President
        Phone:    212-261-7000         Fax:        212-459-3170        

 



--------------------------------------------------------------------------------



 

                                    Lender     Commitment   UBS AG, Cayman
Islands Branch     20,000,000.00   677 Washington Boulevard         Stamford, CT
06901         Attn:    Christopher M. Aitkin         Phone: 203-719-3845        
Fax:     203-719-3888                   Royal Bank of Canada     20,000,000.00  
(Royal Bank Financial Group)         Global Bank - Debt Products         2800
Post Oak Blvd.         Houston, TX 77056         Attn:    David McCluskey      
              Manager         Phone: 713-403-5666         Fax:     713-403-5624
                  National Australia Bank Ltd.     20,000,000.00   200 Park
Avenue, 34th Floor         New York, NY 10166         Attn:    Mike Lorusso    
    Phone: 212-916-9602         Fax:     212-983-7360                   Wells
Fargo Bank Texas, NA     20,000,000.00   1000 Louisiana Street, 3rd Floor      
  Houston, TX 77002         Attn:    Richard Gould        
            Relationship Manager         Phone: 713-319-1343        
Fax:     713-739-1087                   KBC Bank N.V.     15,000,000.00   New
York Branch         125 West 55th Street         New York, NY 10019        
Attn:    Patrick A. Janssens                     Vice President         Phone:
212-541-0714
            212-541-0784        

 



--------------------------------------------------------------------------------



 

                                                     Lender       Commitment  
Bank of Communications, New York Branch     15,000,000.00   One Exchange Plaza  
      55 Broadway, 31st Floor         New York, NY 10006         Attn:    Anders
Lai                     Senior Vice President & Senior Manager         Phone:
212-376-8030 ext. 120         Fax:     212-376-8089                   Commerce
Bank     15,000,000.00   1600 Smith Street, Suite 4025         Houston, TX 77002
        Attn:    Lance Ramesh         Phone: 713-571-8010        
Fax:     713-571-7080                   Bank Hapoalim B.M.     10,000,000.00  
1177 Avenue of the Americas         New York, NY 10036         Attn:     Helen
Gateson                      Assistant Vice President         Phone:
 212-782-2161         Fax:      212-782-2382           Total Commitments    
$550,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 5

CLOSING DOCUMENTS

Unless otherwise specified, all documents are dated either June 27, 2003 (the
“Closing Date” ), or

a date no earlier than 30 days before the Closing Date (a “Current Date”).



1.   CREDIT AGREEMENT (the “Credit Agreement”), dated as of June 27, 2003, among
TEPPCO PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), certain
Lenders, SUNTRUST BANK, as the Administrative Agent and the LC Issuing Bank,
Wachovia Bank, National Association and Bank One, NA as Co-Syndication Agents
and BNP Paribas and Key Bank, N.A. as Co-Documentation Agents (the defined terms
in which have the same meanings when used in this schedule), accompanied by:

              Schedule 2   —   Lenders and Commitments   Schedule 5   —  
Closing Documents   Schedule 7.2   —   List of Companies and Significant
Subsidiaries   Schedule 7.8   —   Litigation   Schedule 7.10   —   Environmental
Matters   Schedule 7.11   —   Employee Plan Matters   Schedule 7.12   —  
Existing Debt   Schedule 7.13   —   Existing Liens   Schedule 7.15   —  
Affiliate Transactions   Schedule 7.20   —   Restrictions on Distributions      
        Exhibit A   —   Form of Note   Exhibit B   —   Form of Guaranty  
Exhibit C-1   —   Form of Borrowing Request   Exhibit C-2   —   Form of Notice
of Conversion   Exhibit C-3   —   Form of Request for Issuance   Exhibit C-4   —
  Form of Compliance Certificate (Borrower)   Exhibit D   —   Form of Opinion of
Counsel   Exhibit E   —   Form of Assignment and Assumption Agreement



2.   NOTES, dated the Closing Date, executed by the Borrower, substantially in
the form of Exhibit A to the Credit Agreement, one payable to each Lender in the
amount stated beside its name below:

          Lender   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SunTrust
  $ 60,000,000.00  
Wachovia Bank, N.A.
    55,000,000.00  
Bank One, NA
    55,000,000.00  
Key Bank, N.A.
    55,000,000.00  
BNP Paribas
    55,000,000.00  
Royal Bank of Scotland plc
    55,000,000.00  
The Bank of New York
    40,000,000.00  
Credit Lyonnais, New York Branch
    40,000,000.00  
UBS AG, Cayman Islands Branch
    20,000,000.00  
Royal Bank of Canada
    20,000,000.00  
National Australia Bank Ltd.
    20,000,000.00  
Wells Fargo Bank Texas, N.A.
    20,000,000.00  
KBC Bank N.V.
    15,000,000.00  
Bank of Communications
    15,000,000.00  
Commerce Bank
    15,000,000.00  
Bank Hapoalim B.M.
    10,000,000.00  

 



--------------------------------------------------------------------------------



 





3.   GUARANTY, executed by each of TCTM, TE Products, Midstream, Jonah Gas and
Val Verde, each dated as of the Closing Date, each in substantially the form of
Exhibit B to the Credit Agreement.   4.   COMPLIANCE CERTIFICATE, dated and
prepared as of the initial Extension of Credit (the “Funding Date”), executed by
a Responsible Officer on behalf of the Borrower in substantially the form of
Exhibit C-4 to the Credit Agreement.   5.   INSURANCE POLICIES OR BINDERS dated
as of Current Dates and reflecting the insurance coverage required by
Section 8.9 of the Credit Agreement.   6.   PAYMENT OF ALL FEES payable to the
Administrative Agent, its Affiliates, the LC Issuing Bank and the Lenders
pursuant to Section 4 of the Credit Agreement and each Credit Document, on or
before the Funding Date.   7.   PAYMENT OF LEGAL FEES and expenses incurred by
counsel to Administrative Agent through the Funding Date.   8.   CONSTITUENT
DOCUMENTS of the Borrower and each Guarantor as of the Closing Date certified by
a Responsible Officer of the Borrower.   9.   CERTIFICATES OF APPROPRIATE
GOVERNMENTAL AUTHORITIES of the following jurisdictions, dated as of Current
Dates, with respect to the existence, authority to transact business and good
standing of the following Persons:

      Person   Jurisdiction(s)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TCTM   Delaware           Texas       Midstream   Colorado           Delaware  
        Texas           Wyoming       TE Products   Arkansas           Delaware
          Illinois           Indiana           Kentucky           Louisiana    
      Missouri           New York           Ohio           Pennsylvania

-2-



--------------------------------------------------------------------------------



 

      Person   Jurisdiction(s)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Rhode Island           Texas           West Virginia       TEPPCO GP  
Arkansas           Delaware           Illinois           Indiana          
Kentucky           Louisiana           Missouri           New York          
Pennsylvania           Rhode Island           Texas           West Virginia    
      Wyoming       Borrower   Delaware           Texas       Texas Eastern  
Delaware       Val Verde   Delaware



10.   OFFICERS’ CERTIFICATE dated as of the Closing Date, executed by the
President or a Vice President and by the Secretary of an Assistant Secretary of
Texas Eastern certifying (a) resolutions adopted by Texas Eastern’s directors
authorizing the executing and delivery of the Credit Documents on behalf of
Texas Eastern and the Borrower, as the case may be, and (b) the incumbency and
signatures of officers of Texas Eastern authorized to execute and deliver any
Credit Document.

          Annex A   —   Resolutions of Texas Eastern’s’s Directors Annex B   —  
Certificate of Formation of Texas Eastern Annex C   —   Limited Liability
Company Agreement of Texas Eastern Annex D   —   Agreement of Limited
Partnership of the Borrower



11.   OFFICERS’ CERTIFICATE executed by the President or a Vice President and by
the Secretary or an Assistant Secretary of TEPPCO GP certifying (a) resolutions
adopted by TEPPCO GP’s directors authorizing the executing and delivery of the
Credit Documents on behalf of TEPPCO GP and each Guarantor, and (b) the
incumbency and signatures of officers of TEPPCO GP authorized to execute and
deliver any Credit Document.

-3-



--------------------------------------------------------------------------------



 

          Annex A   —   Resolutions of TEPPCO GP’s Directors Annex B   —  
Certificate of Organization/Formation of TEPPCO GP, TE Products,        
Midstream, TCTM, TEPPCO NGL Pipeline, LLC and Val Verde Annex C   —  
Partnership Agreement of each Guarantor Annex D       Limited Liability Company
Agreement of TEPPCO NGL Pipeline, LLC



12.   OPINION dated the Funding Date, of Fulbright & Jaworski L.L.P., as counsel
to Texas Eastern, the Borrower, TEPPCO GP and the Guarantors (other than Jonah
Gas), addressed to the Administrative Agent and the Lenders, and in
substantially the form of Exhibit D to the Credit Agreement.   13.   COPIES of
the Current Financials.   14.   EVIDENCE that the Existing Credit Agreement
shall have been terminated and all amounts thereunder shall have been paid in
full.   15.   Such other documents and items as the Administrative Agent may
reasonably request.

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 7.2

COMPANIES AND NAMES

                    Qualified     Other Names     Name Change     Jurisdiction  
  to do     Used in     in Last Company   of Formation     Business     Past 5
Years     4 Months     Owned By

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.8

LITIGATION

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.10

ENVIRONMENTAL MATTERS

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.11

EMPLOYEE PLAN MATTERS

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.12

EXISTING DEBT

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.13

EXISTING LIENS

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.15

AFFILIATE TRANSACTIONS

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF NOTE

      $        [Date]

     FOR VALUE RECEIVED, TEPPCO PARTNERS, L.P., a Delaware limited partnership
(the “Maker”), promises to pay to the order of           (the “Payee”), the
principal amount of $                 , together with interest on the unpaid
amounts thereof from time to time outstanding.

     This note is a “Note” under the Credit Agreement, dated as of June 27, 2003
(as renewed, extended, amended, supplemented or restated, the “Credit
Agreement”), among the Maker, the Payee, certain other Lenders from time to
time, SunTrust Bank, as the Administrative Agent for the Lenders and as the LC
Issuing Bank, Wachovia Bank, National Association and Bank One, NA as
Co-Syndication Agents and BNP Paribas and Key Bank, N.A. as Co-Documentation
Agents. All of the terms defined in the Credit Agreement have the same meanings
when used, unless otherwise defined, in this note.

     This note incorporates by reference the principal and interest payment
terms in the Credit Agreement for this note, including, without limitation, the
final maturity date for this note, which is the Stated Termination Date.
Principal and interest are payable to the holder of this note by payment to the
Administrative Agent at its offices at 303 Peachtree Street, N.E., 10th Floor,
Atlanta, Georgia 30308 or at any other address of which the Administrative Agent
may notify the Maker in writing.

     This note also incorporates by reference all other provisions in the Credit
Agreement applicable to this note including provisions for disbursement of
principal, applicable interest rates before and after certain Events of Default,
voluntary and mandatory prepayments, acceleration of maturity, exercise of
Rights, payment of attorney’s fees, courts costs and other costs of collection,
certain waivers by the Maker and other obligors, assurances and security, choice
of New York and United States federal law, usury savings and other matters
applicable to the Credit Documents under the Credit Agreement.

                  TEPPCO PARTNERS, L.P., as the Maker                   By  
TEXAS EASTERN PRODUCTS PIPELINE         COMPANY, LLC, as General Partner        
              By                

--------------------------------------------------------------------------------

            Name:             Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF GUARANTY

     THIS GUARANTY (this “Guaranty”) is executed as of [         ], by [NAME OF
GUARANTOR], a           (the “Guarantor”) and a subsidiary of TEPPCO PARTNERS,
L.P., a Delaware limited partnership (the “Borrower”), for the benefit of
SUNTRUST BANK (in its capacity as the Administrative Agent for the lenders (the
“Lenders”) now or in the future party to the Credit Agreement described below,
the “Administrative Agent”), the LC Issuing Bank (as defined in the Credit
Agreement) and the Lenders.

     The Borrower, the Administrative Agent, the LC Issuing Bank, the Lenders,
Wachovia Bank, National Association and Bank One, NA as Co-Syndication Agents
and BNP Paribas and Key Bank, N.A. as Co-Documentation Agents have executed the
Credit Agreement, dated as of June 27, 2003 (as renewed, extended, amended,
supplemented or restated, the “Credit Agreement”). The execution and delivery of
this Guaranty are conditions precedent to the obligations of the Lenders and the
LC Issuing Bank to make Extensions of Credit under the Credit Agreement. All of
the terms defined in the Credit Agreement have the same meanings when used,
unless otherwise defined, in this Guaranty.

     ACCORDINGLY, for adequate and sufficient consideration, and in order to
induce the Lenders and the LC Issuing Bank to make Extensions of Credit under
the Credit Agreement, the Guarantor hereby agrees as follows:



  1.   Guaranty.



       (a) The Guarantor hereby guarantees (jointly and severally with any other
“Guarantor” under the Credit Agreement) to the Administrative Agent, the LC
Issuing Bank and the Lenders (collectively, the “Finance Parties”) the full and
punctual payment when due (whether at maturity, by acceleration or otherwise),
and in manner specified under the Credit Documents, of all of the Obligations,
including without limitation, Obligations arising from any increase in the
Commitments as may be effected from time to time pursuant to the Credit
Agreement. This Guaranty is an absolute, unconditional and continuing guaranty
of the full and punctual payment and not of their collectibility only and is in
no way conditioned upon any other means of obtaining their payment. Should the
Borrower default in the payment of any of the Obligations, the obligations of
the Guarantor hereunder shall become immediately due and payable to the Finance
Parties. The obligations of the Guarantor under this Guaranty (the “Guarantor
Obligations”) are independent of the Obligations, and a separate action or
actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other guarantor of the Obligations or whether the Borrower or any such
guarantor is joined in any such action or actions.          (b) The Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
the Finance Parties, on demand, all costs and expenses (including court

 



--------------------------------------------------------------------------------



 





costs and reasonable legal expenses) incurred or expended by the Finance Parties
in connection with the enforcement of this Guaranty.



       (c) The Guarantor hereby agrees to indemnify each Finance Party on demand
against any loss or liability suffered by such Finance Party if any of the
Obligations is or becomes, unenforceable, invalid or illegal.

     2.          Cumulative Rights. If the Guarantor becomes liable for any
indebtedness owing by the Borrower to any Finance Party, other than under this
Guaranty, that liability may not be in any manner impaired or affected by this
Guaranty. The Rights of the Finance Parties under this Guaranty are cumulative
of any and all other Rights that any Finance Party may ever have against the
Guarantor. The exercise by Bank of any Right under this Guaranty or otherwise
does not preclude the concurrent or subsequent exercise of any other Right.

     3.          Limitation on Liability. Anything in this Guaranty to the
contrary notwithstanding, the obligations of the Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the greatest amount that would
not render the Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state law (collectively, the
“fraudulent transfer laws”), in each case after giving effect to all other
liabilities of the Guarantor, contingent or otherwise, that are relevant under
the fraudulent transfer laws (specifically excluding, however, any liabilities
of the Guarantor (i) in respect of intercompany indebtedness to the Borrower or
Affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by the Guarantor hereunder and
(ii) under any guaranty of senior unsecured indebtedness or Debt subordinated in
right of payment of the Obligations, which guaranty shall contain a limitation
as to maximum amount similar to that set forth in this Section, pursuant to
which the liability of the Guarantor hereunder is included in the liabilities
taken into account in determining such maximum amount) and after giving effect
as assets to the value (as determined under the applicable provisions of the
fraudulent transfer laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights of the Guarantor pursuant to
(A) applicable law or (B) any agreement providing for an equitable allocation
among the Guarantor and other Affiliates of the Borrower of obligations arising
under guarantees by such parties.

     4.          Subordination. All principal of and interest on all
indebtedness, liabilities and obligations of the Companies to the Guarantor (the
“Subordinated Debt”), whether direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, now or in the future
existing, due or to become due to the Guarantor, or held or to be held by the
Guarantor, whether created directly or acquired by assignment or otherwise, and
whether evidenced by written instrument or not, is expressly subordinated to the
full and final payment of the Guarantor Obligations (and the Guarantor agrees
not to accept any payment of any Subordinated Debt from the Companies) during
any period when any Event of Default or Potential Default has occurred and is
continuing. If the Guarantor receives any payment of any Subordinated Debt in
violation of the preceding subordination provision, then the Guarantor shall
hold that payment in trust for the Finance Parties and promptly turn it over to
the Administrative Agent, in the form received (with any necessary
endorsements), to be applied to the Guarantor Obligations.

B-2



--------------------------------------------------------------------------------



 



     5.          Subrogation and Contribution. Until the Commitments have been
terminated and the Guarantor Obligations have been fully paid and performed (a)
the Guarantor may not assert, enforce or otherwise exercise any Right of
subrogation to any of the Rights or Liens of any Finance Party or any other
beneficiary against the Borrower or any other obligor on the Obligations or any
collateral or other security or any Right of recourse, reimbursement,
subrogation, contribution, indemnification, or similar Right against the
Borrower or any other obligor on the Obligations or any guarantor thereof, (b)
the Guarantor defers all of the foregoing Rights (whether they arise in equity,
under contract, by statute, under common law or otherwise), and (c) the
Guarantor defers the benefit of, and any Right to participate in, any collateral
or other security given to any Finance Party or to any other beneficiary to
secure payment of any part of the Obligations.

     6.          No Release. The Guarantor’s obligations under this Guaranty
shall not be released, diminished, or impaired by the occurrence of any one or
more of the following events: (a) Any taking or accepting of any other security
or assurance for the Obligations; (b) any release, surrender, exchange,
subordination, impairment, or loss of any collateral securing the Obligations;
(c) any full or partial release of the liability of any other obligor on the
Obligations (other than as the result of payment on the Obligations); (d) the
modification of, or waiver of compliance with, any terms of any other Credit
Document; (e) any present or future insolvency, bankruptcy, or lack of
corporate, partnership or limited liability company power of any other obligor
at any time liable for the Obligations; (f) any increase of the Obligations and
any renewal, extension or rearrangement of the Obligations or any adjustment,
indulgence, forbearance or compromise that may be granted or given by any
Finance Party to any other obligor on the Obligations; (g) any neglect, delay,
omission, failure or refusal of any Finance Party to take or prosecute any
action in connection with the Obligations; (h) any failure of any Finance Party
to notify the Guarantor of any renewal, extension or assignment of any part of
the Obligations, or the release of any security or of any other action taken or
refrained from being taken by any Finance Party against the Borrower, or any new
agreement among the Finance Parties and the Borrower, it being understood that
no Finance Party is required to give the Guarantor notice of any kind under any
circumstances whatsoever with respect to or in connection with any part of the
Obligations, other than any notice specifically required to be given to the
Guarantor by applicable Legal Requirements or elsewhere in this Guaranty;
(i) the unenforceability of the Obligations against any other obligor because
they exceed the amount permitted by applicable Legal Requirements, the act of
creating the Obligations is ultra vires, the officers creating the Obligations
exceeded their authority or violated their fiduciary duties in connection with
the Obligations, or otherwise; or (j) any payment of any part of the Obligations
to any Finance Party is held to constitute a preference under any Debtor Law or
for any other reason any Finance Party is required to refund that payment or
make payment to someone else (and in each such instance this Guaranty shall be
reinstated in an amount equal to that payment).

     7.          Waivers. The Guarantor waives (to the extent lawful and until
full payment of the Guarantor Obligations) all defenses to the enforcement of
this Guaranty (and Rights that may be asserted as defenses to the enforcement of
this Guaranty) including, but not limited to (i) any Right to revoke this
Guaranty with respect to future indebtedness arising under the Credit Agreement;
(ii) any Right to require any Finance Party to do any of the following before
the Guarantor is obligated to pay any part of the Guarantor Obligations or
before any Finance Party may proceed against the Guarantor: (A) sue or exhaust
remedies against the Borrower and other

B-3



--------------------------------------------------------------------------------



 



guarantors or obligors in respect of the Obligations, (B) sue on an accrued
right of action in respect of the Obligations or bring any other action,
exercise any other right or exhaust all other remedies, or (C) enforce rights
against the Borrower’s assets or the collateral pledged by the Borrower to
secure any part of the Obligations; (iii) any right relating to the timing,
manner or conduct of any Finance Party’s enforcement of rights against the
Borrower’s assets or the collateral pledged by the Borrower to secure any part
of the Obligations; (iv) if the Guarantor and the Borrower (or a third party)
have each pledged assets to secure any part of the Obligations or the Guaranteed
Obligations or the Guaranteed Obligations, any right to require any Finance
Party to proceed first against the other collateral before proceeding against
collateral pledged by the Guarantor; (v) notice that this Guaranty has been
accepted by any Finance Party and notice of any indebtedness to which this
Guaranty may apply; (vi) any right of the Guarantor to receive notice from any
Finance Party of changes that affect the creditworthiness of the Borrower; and
(vii) except for any notice specifically required by this Guaranty,
presentation, presentment, demand for payment, protest, notice of protest,
notice of dishonor or nonpayment of any indebtedness, notice of intent to
accelerate, notice of acceleration, notice of any suit or other action by any
Finance Party against the Borrower, the Guarantor or any other Person and any
notice to any party liable for the obligation that is the subject of the suit or
action.

     8.          Credit Agreement Provisions. The Guarantor acknowledges that
(a) the Borrower has made certain representations and warranties in the Credit
Agreement with respect to the Guarantor and confirms that each such
representation and warranty is true and correct, with the same effect as set
forth herein, and (b) the Borrower has made certain covenants and agreements in
the Credit Agreement with respect to the Guarantor and agrees to promptly and
properly comply with or be bound by each of them, with the same effect as if set
forth herein.

     9.          Reliance and Duty to Remain Informed. The Guarantor confirms
that it has executed and delivered this Guaranty after reviewing the terms and
conditions of the Credit Documents and all other information as it has deemed
appropriate in order to make its own credit analysis and decision to execute and
deliver this Guaranty. The Guarantor confirms that it has made its own
independent investigation with respect to the Borrower’s creditworthiness and is
not executing and delivering this Guaranty in reliance on any representation or
warranty by any Finance Party as to that creditworthiness. The Guarantor
expressly assumes all responsibilities to remain informed of the financial
condition of the Borrower and any circumstances affecting the Borrower’s ability
to perform under the Credit Documents to which it is a party or any collateral
securing the Obligations.

     10.          No Reduction. Subject to Section 3 of this Guaranty, the
Guarantor Obligations may not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense (except for the
defense of complete and final payment of the Guarantor Obligations) of the
Borrower or any other obligor against any Finance Party or against payment of
the Guarantor Obligations, whether that offset, claim or defense arises in
connection with the Guarantor Obligations or otherwise. Those claims and
defenses include, without limitation, failure of consideration, breach of
warranty, fraud, bankruptcy, incapacity/infancy, statute of limitations, lender
liability, accord and satisfaction, usury, forged signatures, mistake,
impossibility, frustration of purpose and unconscionability.

B-4



--------------------------------------------------------------------------------



 



     11.          Communications. For purposes of Section 14.2 of the Credit
Agreement, the Guarantor’s address and fax number are the same as the Borrower.

     12.          Amendments, Etc. No amendment, waiver or discharge to or under
this Guaranty is valid unless it is in writing and is signed by the party
against whom it is sought to be enforced and is otherwise in conformity with the
requirements of Section 14.8 of the Credit Agreement.

     13.          ENTIRETY. THIS GUARANTY AND ANY OTHER CREDIT DOCUMENT TO WHICH
THE GUARANTOR IS A PARTY REPRESENT THE FINAL AGREEMENT AMONG THE GUARANTOR, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE LC ISSUING BANK WITH RESPECT TO THE
SUBJECT MATTER OF THIS GUARANTY AND ANY SUCH OTHER CREDIT DOCUMENT AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

     14.          Administrative Agent and the Lenders and LC Issuing Bank. The
Administrative Agent may, without the joinder of any other Finance Party,
exercise any Rights in any Finance Party’s favor under or in connection with
this Guaranty. The Administrative Agent’s and other Finance Party’s Rights and
obligations vis-a-vis each other may be subject to one or more separate
agreements between those parties. However, the Guarantor is not required to
inquire about any such agreement or is subject to any terms of it unless the
Guarantor specifically joins it. Therefore neither the Guarantor nor its
successors or assigns is entitled to any benefits or provisions of any such
separate agreement or is entitled to rely upon or raise as a defense any party’s
failure or refusal to comply with the provisions of it.

     15.          Parties. This Guaranty benefits the Finance Parties and their
respective successors and permitted assigns and binds the Guarantor and their
successors and assigns. Upon appointment of any successor Administrative Agent
under, and pursuant to the terms of, the Credit Agreement, all of the Rights of
the Administrative Agent under this Guaranty automatically vest in such
successor Administrative Agent without any further act, deed, conveyance or
other formality other than that appointment. The Rights of the Administrative
Agent, the Lenders and the LC Issuing Bank under this Guaranty may be
transferred with any permitted assignment of the Obligations. The Credit
Agreement contains provisions governing assignments of the Obligations and of
Rights and obligations under this Guaranty.

     16.          Venue, Service of Process, and Jury Trial. THE GUARANTOR, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, IRREVOCABLY (A) SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN NEW YORK,
(B) WAIVES, TO THE FULLEST EXTENT LAWFUL, ANY OBJECTION THAT IT MAY NOW OR IN
THE FUTURE HAVE TO THE LAYING OF VENUE OF ANY LITIGATION ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY AND THE GUARANTEED OBLIGATION BROUGHT IN THE
DISTRICT COURTS OF NEW YORK COUNTY, NEW YORK, OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, (C) WAIVES ANY CLAIMS THAT ANY
LITIGATION BROUGHT IN ANY OF THE FOREGOING

B-5



--------------------------------------------------------------------------------



 



COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (D) CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THOSE COURTS IN ANY LITIGATION BY THE MAILING OF COPIES OF
THAT PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY
HAND DELIVERY, OR BY DELIVERY BY A NATIONALLY-RECOGNIZED COURIER SERVICE, AND
SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS
ADDRESS FOR PURPOSES OF THIS AGREEMENT, (E) AGREES THAT ANY LEGAL PROCEEDING
AGAINST ANY PARTY TO ANY CREDIT DOCUMENT ARISING OUT OF OR IN CONNECTION WITH
THE CREDIT DOCUMENTS OR THE OBLIGATION MAY BE BROUGHT IN ONE OF THE FOREGOING
COURTS, AND (F) IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY CREDIT DOCUMENT. The scope of each of the foregoing waivers
is intended to be all encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. THE GUARANTOR ACKNOWLEDGES THAT THESE
WAIVERS ARE A MATERIAL INDUCEMENT TO EACH FINANCE PARTY’S AGREEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH FINANCE PARTY HAS ALREADY RELIED ON
THESE WAIVERS IN ENTERING INTO THE CREDIT AGREEMENT AND THAT EACH FINANCE PARTY
WILL CONTINUE TO RELY ON EACH OF THESE WAIVERS IN RELATED FUTURE DEALINGS. THE
GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THESE WAIVERS
WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY AGREES TO EACH
WAIVER FOLLOWING CONSULTATION WITH LEGAL COUNSEL. The waivers in this paragraph
are irrevocable, meaning that they may not be modified either orally or in
writing, and these waivers apply to any future renewals, extensions, amendments,
modifications, or replacements in respect of this Guaranty. In connection with
any Litigation, this Guaranty may be filed as a written consent to a trial by
the court.

     17.     Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York and the United States of
America.

B-6



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated in this Guaranty.

              [NAME OF GUARANTOR]               By            

--------------------------------------------------------------------------------

        Name:         Title:

     EXECUTED by the Administrative Agent solely in acknowledgment of Paragraph
15 above.

              SUNTRUST BANK, as Administrative     Agent               By      
     

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1

FORM OF BORROWING REQUEST

      AGENT:           SunTrust Bank   DATE:           ,

BORROWER: TEPPCO PARTNERS, L.P.

     This notice is delivered under Article 2 of the Credit Agreement, dated as
of June 27, 2003 (as renewed, extended, amended, supplemented and restated, the
“Credit Agreement”), among the Borrower, the Administrative Agent, the LC
Issuing Bank, certain lenders, Wachovia Bank, National Association and Bank One,
NA as Co-Syndication Agents and BNP Paribas and Key Bank, N.A. as
Co-Documentation Agents. Terms defined in the Credit Agreement have the same
meanings when used (unless otherwise defined) in this request.

     The Borrower requests a Borrowing under the Credit Agreement as follows:

      Borrowing Date1        

--------------------------------------------------------------------------------

Amount of Borrowing2   $    

--------------------------------------------------------------------------------

Type of Borrowing3        

--------------------------------------------------------------------------------

LIBOR Rate Borrowing, the Interest Period4   months

--------------------------------------------------------------------------------

     The Borrower certifies that on the date of this request and on the above
Borrowing Date (after giving effect to the requested Borrowing) (a) all of the
representations and warranties in the Credit Documents are and will be true and
correct in all material respects (unless they speak to a specific date or the
facts on which they are based have been changed by transactions contemplated or
expressly permitted (including as an express exception to the restrictions set
forth in Article IX of the Credit Agreement) by the Credit Agreement), (b) no
Material Adverse Event, Event of Default or Potential Default has or will have
occurred and is or will be continuing, and (c) the amount of the Borrowing will
not cause any of the limitations in Section 2.1 or 2.5 to be exceeded.

              TEPPCO PARTNERS, L.P., the Borrower               By         TEXAS
EASTERN PRODUCTS PIPELINE               COMPANY, LLC, as General Partner        
      By            

--------------------------------------------------------------------------------

        Name:         Title5:



--------------------------------------------------------------------------------

1   Business Day of request for Base Rate Borrowing or at least second Business
Day after request for LIBOR Rate Borrowing.   2   Not less than $1,000,000 or a
$100,000 greater multiple for a Base Rate Borrowing and not less than
$10,000,000 or a $1,000,000 greater multiple for a LIBOR Rate Borrowing.   3  
LIBOR Rate Borrowing or Base Rate Borrowing.   4   1, 2, 3 or 6 months.   5  
Must be a Responsible Officer.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2

FORM OF NOTICE OF CONVERSION

      AGENT:          SunTrust Bank   DATE:                 ,

BORROWER: TEPPCO PARTNERS, L.P.

     This notice is delivered under Section 3.10 of the Credit Agreement, dated
as of June 27, 2003 (as renewed, extended, amended, supplemented and restated,
the “Credit Agreement”), among the Borrower, the Administrative Agent, the LC
Issuing Bank, certain lenders, Wachovia Bank, National Association and Bank One,
NA as Co-Syndication Agents and BNP Paribas and Key Bank, N.A. as
Co-Documentation Agents. Terms defined in the Credit Agreement have the same
meanings when used (unless otherwise defined) in this notice.

     The Borrower presently has a          6 Borrowing (the “Existing
Borrowing”) in the amount of $          , which, if a LIBOR Rate Borrowing, has
an Interest Period of          7 ending on          . On           (the
“Conversion Date”), the Borrower shall partially pay, continue in full or part
as the same Type of Borrowing, or convert in full or part to another Type of
Borrowing and (if applicable) with the Interest Period(s) designated below
[check applicable boxes]:



      o     Amount to be paid, if any, $           .         o     Balance to be
in the following Types of Borrowings with (if applicable) the following Interest
Period(s):

                  Type   Amount   Interest Period

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
  $    
 
  $    
 
  $    
 
  $    

     The Borrower certifies that on the date of this notice and on the
Conversion Date (and after giving effect to the above actions) (a) all of the
representations and warranties in the Credit Documents will be true and correct
in all material respects (unless they speak to a specific date or the facts on
which they are based have been changed by transactions contemplated or expressly
permitted (including as an express exception to the restrictions set forth in
Article IX of the Credit Agreement) by the Credit Agreement) and (b) no Material
Adverse Event, Default or Potential Default has or will have occurred and is or
will be continuing.



--------------------------------------------------------------------------------

1   Base Rate or LIBOR Rate.   2   1, 2, 3 or 6 months.

 



--------------------------------------------------------------------------------



 

              TEPPCO PARTNERS, L.P., as Borrower               By         TEXAS
EASTERN PRODUCTS PIPELINE
      COMPANY, LLC, as General Partner               By            

--------------------------------------------------------------------------------

        Name:         Title8:



--------------------------------------------------------------------------------

8   Must be a Responsible Officer.

C-2-2



--------------------------------------------------------------------------------



 



EXHIBIT C-3

FORM OF REQUEST FOR ISSUANCE

      AGENT:     SunTrust Bank   DATE:           ,

BORROWER: TEPPCO PARTNERS, L.P.

     This notice is delivered under Section 2.5(a) of the Credit Agreement,
dated as of June 27, 2003 (as renewed, extended, amended, supplemented and
restated, the “Credit Agreement”), among the Borrower, the Administrative Agent,
the LC Issuing Bank, certain lenders, Wachovia Bank, National Association and
Bank One, NA as Co-Syndication Agents and BNP Paribas and Key Bank, N.A. as
Co-Documentation Agents. Terms defined in the Credit Agreement have the same
meanings when used (unless otherwise defined) in this request.

     The Borrower requests the [issuance][extension][modification][amendment] of
a Letter of Credit under the Credit Agreement as follows:

          Date of [issuance][extension][modification][amendment]          

--------------------------------------------------------------------------------

  Stated amount   $

--------------------------------------------------------------------------------

  Name and Address of the beneficiary          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  Drawing conditions      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  Stated Expiry Date        

--------------------------------------------------------------------------------

     The Borrower certifies that on the date of this request and on the date of
the Extension of Credit proposed above (after giving effect to the requested
Extension of Credit) (a) all of the representations and warranties in the Credit
Documents are and will be true and correct in all material respects (unless they
speak to a specific date or the facts on which they are based have been changed
by transactions contemplated or expressly permitted (including as an express
exception to the restrictions set forth in Article IX of the Credit Agreement)
by the Credit Agreement), (b) no Material Adverse Event, Event of Default or
Potential Default has or will have occurred and is or will be continuing, and
(c) the amount of the Letter of Credit will not cause any of the limitations in
Section 2.1 or 2.5 to be exceeded.

              TEPPCO PARTNERS, L.P., as Borrower               By         TEXAS
EASTERN PRODUCTS PIPELINE
      COMPANY, LLC, as General Partner               By            

--------------------------------------------------------------------------------

        Name:         Title9:



--------------------------------------------------------------------------------

9   Must be a Responsible Officer.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-4

FORM OF COMPLIANCE CERTIFICATE

(Borrower)

     FOR THE FISCAL QUARTER/YEAR ENDED          (the “Subject Period”)

      AGENT:          SunTrust Bank   DATE:           ,

BORROWER: TEPPCO PARTNERS, L.P.

     This notice is delivered under Section 8.1 of the Credit Agreement, dated
as of June 27, 2003 (as renewed, extended, amended, supplemented or restated the
“Credit Agreement”), among the Borrower, the Administrative Agent, the LC
Issuing Bank, certain lenders, Wachovia Bank, National Association and Bank One,
NA as Co-Syndication Agents and BNP Paribas and Key Bank, N.A. as
Co-Documentation Agents. Terms defined in the Credit Agreement have the same
meanings when used (unless otherwise defined) in this certificate.

     In my capacity as a Responsible Officer, and on behalf of the Borrower, I
certify to the Administrative Agent, the LC Issuing Bank and each Lender on the
date of this certificate that (a) I am a Responsible Officer, (b) the Borrower’s
Financial Statements attached to this certificate were prepared in accordance
with GAAP and present fairly its consolidated and (if annual Financials)
consolidating financial condition and results of operation as of, and for the
fiscal quarter or year, as the case may be, ended on, the last day of the
Subject Period, (c) a review of the activities of the Companies during the
Subject Period has been made under my supervision with a view to determining
whether, during the Subject Period, the Companies performed and complied with
all of their obligations under the Credit Documents, and, during the Subject
Period, to my knowledge (i) the Companies performed, and complied with all of
their obligations under the Credit Documents (except for the deviations, if any,
described on a schedule attached to this certificate) in all material respects
and (ii) no Event of Default (nor any Potential Default) has occurred which has
not been cured or waived (except the Events of Default or Potential Defaults, if
any, described on the schedule attached to this certificate), and (d) to my
knowledge, the status of compliance by the Companies with Article 10 of the
Credit Agreement at the end of the Subject Period is as described on the
schedule attached to this certificate.

      By        

--------------------------------------------------------------------------------

    Name:     Title 10:

[COMPLIANCE CERTIFICATE NOT EFFECTIVE WITHOUT COMPLETED

SCHEDULE ATTACHED]



--------------------------------------------------------------------------------

10   Must be a Responsible Officer.

 



--------------------------------------------------------------------------------



 



SCHEDULE TO COMPLIANCE CERTIFICATE

(For Fiscal Quarter/Year Ended                                )

     A.          Describe deviations from performance or compliance with
covenants, if any, pursuant to clause (c)(i) of the attached certificate. If
none, so state.

     B.          Describe Potential Defaults and Events of Default, if any,
pursuant to clause (c)(ii) of the attached certificate. If none, so state.

     C.          Reflect compliance with Article 10 at the end of the subject
period on a consolidated basis pursuant to clause (d) of the attached
certificate. The following table is a short-hand reflection of that compliance
and must be completed fully in accordance with the express language of the
Credit Agreement.

                          Covenant   At End of Subject Period

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

§ 10.1
  Minimum Consolidated Net Worth                
a.
  The Consolidated Net Worth of the Borrower as of the last day of the subject
period           $    
b.
  75% of the Consolidated Net Worth of the Borrower as of December 31, 2002   $
           
c.
  50% of the Net Cash Proceeds of all Equity Events occurring after December 31,
2002   $            
d.
  Minimum --- Sum of Line (b) and Line (c)           $    
§10.2
  Maximum Consolidated Funded Debt/Pro Forma EBITDA Ratio                
a.
  Consolidated Funded Debt as of the last day of subject period           $    
b.
  Pro Forma EBITDA for the four consecutive fiscal quarters ending with last day
of subject period   $            
c.
  Ratio of Line (a) to Line (b)           to 1.00
d.
  Maximum --           4.75 to 1.00*
§10.3
  Interest Coverage Ratio                

C-4-2



--------------------------------------------------------------------------------



 



SCHEDULE TO COMPLIANCE CERTIFICATE (p.  2)

                          Covenant   At End of Subject Period

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

a.
  EBITDA of the Borrower as of the last day of Subject Period           $    
b.
  Interest Expense for the four consecutive fiscal quarters ending with last day
of Subject Period (excluding Interest Expense of Excluded Subsidiaries)   $    
       
c.
  Ratio of Line (a) to Line (b)           to 1.00
d.
  Minimum           3.00 to 1.00

*     5.00 to 1.00 for two full fiscal quarterly periods immediately following
the consummation of each permitted Acquisition.

C-4-3



--------------------------------------------------------------------------------



 



EXHIBIT D

OPINION OF COUNSEL

[TO BE COMPLETED ONCE FORM IS AGREED UPON]

 



--------------------------------------------------------------------------------



 



EXHIBIT E

ASSIGNMENT AGREEMENT

     THIS AGREEMENT (the “Agreement”) is entered into as of           ,
between          (the “Assignor”) and          (the “Assignee”).

     TEPPCO PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the
Lenders, SUNTRUST BANK, as the Administrative Agent for the Lenders and as the
LC Issuing Bank, Wachovia Bank, National Association and Bank One, NA as
Co-Syndication Agents and BNP Paribas and Key Bank, N.A. as Co-Documentation
Agents, are parties to the Credit Agreement, dated as of June 27, 2003 (as
renewed, extended, amended, supplemented or restated, the “Credit Agreement”),
all of the defined terms in which have the same meanings when used, unless
otherwise defined, in this Agreement. This Agreement is entered into as required
by Section 14.10(d) of the Credit Agreement and is not effective (unless
otherwise provided in that Section) until consented to by the Borrower, the
Administrative Agent and the LC Issuing Bank, which consents may not under the
Credit Agreement be unreasonably withheld.

     ACCORDINGLY, for adequate and sufficient consideration, the Assignor and
the Assignee agree as follows:

     1.          Assignment. By this agreement, and effective as of          
(which must be at least five Business Days after the execution and delivery of
this agreement to both the Administrative Agent and, if required, the Borrower,
for consent, the “Effective Date”), the Assignor sells and assigns to the
Assignee (without recourse to the Assignor), and the Assignee purchases and
assumes from the Assignor [a           % interest of the Assignor’s Commitment]
[and] [a          % interest in the Assignor’s Borrowings] as of the Effective
Date, and all related rights and obligations under the Credit Agreement (the
“Assigned Interest”), which, if not equal to 100%, must be a percentage, when
computed as an aggregate dollar amount, that is at least $5,000,000.

     2.          Assignor Provisions. The Assignor (a) represents and warrants
to the Assignee that, as of the Effective Date, the Assignor is the legal and
beneficial owner of the Assigned Interest, which is free and clear of any
adverse claim, and (b) makes no representation or warranty to the Assignee and
assumes no responsibility to the Assignee with respect to (i) any statements,
warranties, or representations made in or in connection with any Credit
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency, or value of any Credit Document, or (iii) the financial condition
of the Borrower or any Company or the performance or observance by any Company
of any of its obligations under any Credit Document.

     3.          Assignee Provisions. The Assignee (a) represents and warrants
to the Assignor, the Borrower, the Administrative Agent and the LC Issuing Bank
that the Assignee is legally authorized to enter into this Agreement,
(b) confirms that it has received a copy of the Credit

 



--------------------------------------------------------------------------------



 



Agreement, copies of the Current Financials, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement, (c) agrees with Assignor, the Borrower, the
Administrative Agent and the LC Issuing Bank that the Assignee shall
(independently and without reliance upon the Administrative Agent, the Assignor,
or any other Lender and based on such documents and information as the Assignee
deems appropriate at the time) continue to make its own credit decisions in
taking or not taking action under the Credit Documents, (d) appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers under the Credit Documents as
are delegated to the Administrative Agent by the terms of the Credit Documents
and all other reasonably-incidental powers, and (e) agrees with the Assignor,
the Borrower and the Administrative Agent that the Assignee shall perform and
comply with all provisions of the Credit Documents applicable to the Lenders in
accordance with their respective terms. If the Assignee is not organized under
the laws of the United States of America or one of its states, it (i) represents
and warrants to Assignor, the Administrative Agent, and the Borrower that no
Taxes are required to be withheld by Assignor, the Administrative Agent, or the
Borrower with respect to any payments to be made to it in respect of the
Obligation, and it has furnished to the Administrative Agent and the Borrower
two duly completed copies of either U.S. Internal Revenue Service W-8BEN or
W-8ECI or any other form acceptable to the Administrative Agent that entitles
the Assignee to exemption from U.S. federal withholding Tax on all interest
payments under the Credit Documents, (ii) covenants to provide the
Administrative Agent and the Borrower a new Form W-8BEN or W-8ECI or other form
acceptable to the Administrative Agent upon the expiration or obsolescence of
any previously delivered form according to law, duly executed and completed by
it, and to comply from time to time with all laws with regard to the withholding
Tax exemption, and (iii) agrees with the Administrative Agent and the Borrower
that, if any of the foregoing is not true or the applicable forms are not
provided, then the Administrative Agent and the Borrower (without duplication)
may deduct and withhold from interest payments under the Credit Documents any
United States federal-income Tax at the full rate applicable under the IRC.

     4.          Credit Agreement and Commitments. From and after the Effective
Date (a) the Assignee shall be a party to the Credit Agreement and (to the
extent provided in this Agreement) shall have the Rights and obligations of a
Lender under the Credit Documents and (b) the Assignor shall (to the extent
provided in this agreement) relinquish its Rights and be released from its
obligations under the Credit Documents. On the Effective Date, after giving
effect to this Agreement, but without giving effect to any other assignments or
reductions in the Commitments by the Borrower that have not yet become
effective, the Assignor’s total Commitment (which must be at least $10,000,000),
and the Assignee’s total Commitment will be $           and $           ,
respectively.

     5.          Notes. The Assignor and the Assignee request the Borrower to
issue new Notes to the Assignor and the Assignee in the amounts of their
respective Commitments under Paragraph 4 above and otherwise issued in
accordance with the Credit Agreement. Upon

 



--------------------------------------------------------------------------------



 



delivery of those Notes, the Assignor shall return to the Borrower all Notes
previously delivered to the Assignor under the Credit Agreement.

     6.          Payments and Adjustments. From and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and the Assignee shall make all appropriate
adjustments in payments for periods before the Effective Date by the
Administrative Agent or with respect to the making of this assignment directly
between themselves.

     7.          Conditions Precedent. Paragraphs 1 through 6 above are not
effective until (a) counterparts of this agreement are executed and delivered by
the Assignor and the Assignee to (and are executed in the spaces below by) the
Borrower and the Administrative Agent and (b) the Administrative Agent receives
from Assignor a $1,000 processing fee.

     8.          Communications. For purposes of Section 14.2 of the Credit
Agreement, the Assignee’s address, telephone number and telecopy number (until
changed under that Section) are beside its signature below.

     9.          Amendments, Etc. No amendment, waiver or discharge to or under
this Agreement is valid unless in a writing that is signed by the party against
whom it is sought to be enforced and is otherwise in conformity with the
requirements of the Credit Agreement.

     10.        ENTIRETY. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE ASSIGNOR AND THE ASSIGNEE ABOUT ITS SUBJECT MATTER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE ASSIGNOR AND THE ASSIGNEE. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE ASSIGNOR AND THE ASSIGNEE.

     11.        Parties. This agreement binds and benefits the Assignor, the
Assignee and their respective successors and assigns that are permitted under
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated in this Agreement.

              [ASSIGNOR]   [ASSIGNEE]               By       By      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name:     Name:   Title:     Title:                   Address              

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

        Phone            

--------------------------------------------------------------------------------

        Fax              

--------------------------------------------------------------------------------

     As of the Effective Date, the Borrower, the Administrative Agent and the LC
Issuing Bank consent to this Agreement and the transactions contemplated in it.

              TEPPCO PARTNERS, L.P., as Borrower   SUNTRUST BANK, as
Administrative         Agent               By   TEXAS EASTERN PRODUCTS          
  PIPELINE COMPANY, LLC, as             General Partner   By                

--------------------------------------------------------------------------------

            Name:             Title:                   By            

--------------------------------------------------------------------------------

                   Name:                    Title:   By                

--------------------------------------------------------------------------------

            Name:             Title:           SUNTRUST BANK, as LC Issuing Bank
                      By                

--------------------------------------------------------------------------------

            Name:             Title:

 